Exhibit 10.1

 

***Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.

 

LICeNSE AND OPTION AGREEMENT

BY AND BETWEEN

JANSSEN PHARMACEUTICA N.V.

AND

tracon pharmaceuticals, inc.

 

 

 

i

--------------------------------------------------------------------------------

 

LICENSE AND OPTION AGREEMENT

This LICENSE AND OPTION AGREEMENT (this “Agreement”) is made and effective as of
September 27, 2016 (the “Effective Date”), by and between Janssen Pharmaceutica
N.V. (“Janssen”) and TRACON Pharmaceuticals, Inc., a Delaware corporation
(“Licensee”).  Each of Janssen and Licensee is sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Janssen has developed certain technology and owns certain intellectual
property rights relating to certain preclinical development Programs (as defined
below) conducted by Janssen and its Affiliates prior to the Effective Date;

WHEREAS, Licensee desires to obtain, and Janssen desires to grant to Licensee,
an exclusive, worldwide license under such Janssen technology and intellectual
property rights to develop, manufacture and commercialize Licensed Compounds (as
defined below) and Licensed Products (as defined below) with respect to each
Program;

WHEREAS, the license granted to Licensee with respect to the AR Mutant Program
(as defined below) shall be subject to Janssen’s exclusive option to obtain a
reversion of the rights granted by Janssen to Licensee with respect to the AR
Mutant Program and an exclusive license under any technology and intellectual
property rights developed by Licensee in the course of conducting the AR Mutant
Program, on the terms and conditions set forth in this Agreement; and

WHEREAS, the license granted to Licensee with respect to the NIK Program (as
defined below) shall be subject to Janssen’s right to negotiate with Licensee to
obtain a reversion of the rights granted by Janssen to Licensee with respect to
the NIK Program and an exclusive license under any technology and intellectual
property rights developed by Licensee in the course of conducting the NIK
Program, on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the various promises and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

Article 1

DEFINITIONS

The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, will have the meaning set forth below or, if not
listed below, the meaning designated where first used in this Agreement.

1.1. “Acquirer” means any Third Party that is a party to any Change of Control
transaction and any of such Third Party’s Affiliates.

1.2. “Affiliate” means, with respect to any Party, any corporation or other
business entity that directly or indirectly controls, is controlled by, or is
under common control with such Party at the time at which the determination of
affiliation is being made.  For the purposes of this definition,

 

--------------------------------------------------------------------------------

 

the term “control” (including, with correlative meanings, the terms “controlled
by” and “under common control with”) as used with respect to any Party, means
the possession of at least 50% of the voting stock or other ownership interest
of the other corporation or entity, or the power to direct or cause the
direction of the management and policies of the corporation or other entity or
the power to elect or appoint at least 50% of the members of the governing body
of the corporation or other entity through the ownership of the outstanding
voting securities or by contract or otherwise.

1.3. “Antitrust Laws” means any federal, state or foreign law, regulation or
decree, including the HSR Act, designed to prohibit, restrict or regulate
actions for the purpose or effect of monopolization or restraint of trade.

1.4. “Applicable Law” means all applicable statutes, ordinances, regulations,
rules, or orders of any kind whatsoever of any governmental authority, including
the FFDCA, Prescription Drug Marketing Act of 1987 (21 U.S.C. §§331, 333, 353,
381), the Generic Drug Enforcement Act of 1992 (21 U.S.C. §335(a) et seq.), U.S.
Patent Act (35 U.S.C. §1 et seq.), Federal False Claims Act (31 U.S.C. §3729 et
seq.), and the Anti-Kickback Statute (42 U.S.C. §1320a-7b et seq.), all as
amended from time to time, together with any rules, regulations, and compliance
guidance promulgated thereunder.

1.5. “AR Competing Product” means a therapeutic product, an active
pharmaceutical ingredient of which […***…].

1.6. “AR Mutant Compound” means any compound that is (a) (i) described as a
composition-of-matter as of the Effective Date in a claim of a Patent Right in
the United States or the EPO or treaty country thereof (including such a claim
of a Patent Cooperation Treaty application designating the United States or EPO)
set forth on Schedule AR Mutant Program Patents of the Schedule Letter or (ii)
described after the Effective Date in a claim of such a Patent Right filed
within […***…], or (b) described in a claim of a Patent Right in the United
States or the EPO or treaty country thereof (including such a claim of a Patent
Cooperation Treaty application designating the United States or EPO) Controlled
by a Party which also describes as a composition-of-matter a compound described
in (a) above as of the […***…].  AR Mutant Compound includes the compound
specifically set forth on Schedule AR Mutant Compound of the Schedule Letter.

1.7. “AR Mutant Data Package” means: (a) the AR Mutant POC Trial Data; (b) the
full tables, figures and listings from any other Clinical Trial of any AR Mutant
Product conducted by or on behalf of Licensee; (c) the data and results of all
other Development activities conducted by or on behalf of Licensee with respect
to any AR Mutant Compound or AR Mutant Product; and (d) an IP Disclosure
Document for the AR Mutant Program.  

1.8. “AR Mutant License Agreement” means the license agreement that would become
effective upon Janssen’s exercise of the Option in accordance with Section
3.3.1, which is attached hereto as Exhibit A.  

***Confidential Treatment Requested

2

--------------------------------------------------------------------------------

 

1.9. “AR Mutant Pre-Phase III Activities” means the activities with respect to
the AR Mutant Program described on Schedule AR Mutant Pre-Phase III Activities
of the Schedule Letter.

1.10. “AR Mutant POC Trial” means the first Clinical Trial of the AR Mutant
Product containing the AR Mutant Compound set forth on Schedule AR Mutant
Compound of the Schedule Letter as the only active ingredient that satisfies the
following criteria: (a) such Clinical Trial has […***…]; and (b) such Clinical
Trial has […***…].  For purposes of this definition, […***…] means that […***…].

1.11. “AR Mutant POC Trial Data” means full tables, figures and listings from
the AR Mutant POC Trial.

1.12. “AR Mutant Product” means any pharmaceutical product in any dosage form
containing an AR Mutant Compound.

1.13. “AR Mutant Program” means the conduct of Development, Manufacturing and
Commercialization activities with respect to AR Mutant Compounds and AR Mutant
Products.

1.14. “AR Mutant Program Know-How” means any Know-How Controlled by Janssen or
any of its Affiliates on the Effective Date or during the Term (other than
Janssen-Owned Development Program Know-How) that is necessary to make, have
made, use, have used, import, have imported, sell, have sold, offer for sale or
have offered for sale any AR Mutant Compound or AR Mutant Product, including the
Know-How contained in or embodied by the items described on Schedule AR Mutant
Program Know-How of the Schedule Letter; provided, however, that with regard to
Know-How regarding formulation of a product or a method of Manufacturing a
product, only such formulation or Manufacturing method Know-How that is applied
to or used to make any AR Mutant Product as such AR Mutant Product exists as of
the Effective Date is included, and any other formulation or Manufacturing
method Know-How is excluded.  For clarification, AR Mutant Program Know-How does
not include any Know-How with respect to any active ingredient(s) in any
Combination Product other than an AR Mutant Compound.

1.15. “AR Mutant Program Patents” means any Patent Rights Controlled by Janssen
or any of its Affiliates on the Effective Date or during the Term (other than
Development Program Patents) that Cover any AR Mutant Compound or AR Mutant
Product, including the Patent Rights set forth on Schedule AR Mutant Program
Patents of the Schedule Letter and all Patent Rights arising therefrom;
provided, however, that with regard to Patent Rights regarding formulation of a
product or a method of Manufacturing a product, only such formulation or
Manufacturing method Patent Rights that are applied to or used to make any AR
Mutant Product as such AR Mutant Product exists as of the Effective Date is
included, and any other formulation or Manufacturing method Patent Rights are
excluded. AR Mutant Program Patents does not include any Patent Rights with
respect to any active ingredient(s) in any Combination Product other than an AR
Mutant Compound or the Patent Rights set forth on Schedule AR Mutant Diagnostic
Patent of the Schedule Letter.

 

 

 

***Confidential Treatment Requested

3

--------------------------------------------------------------------------------

 

1.16. “Calendar Quarter” means each of the successive three (3) month periods
beginning on January 1, April 1, July 1 and October 1 of a given Calendar Year;
provided, however, that the first Calendar Quarter and the last Calendar Quarter
of the applicable period (such as the Royalty Term) may be partial quarters as
applicable under the relevant Calendar Year.

1.17. “Calendar Year” means the twelve (12) month period beginning on January 1
and ending on December 31; provided, however, that the first Calendar Year and
the last Calendar Year of the applicable period (such as the Royalty Term) may
be partial years as the case may be.

1.18. “Change of Control” means, with respect to a Party: (a) that any Third
Party acquires directly or indirectly the beneficial ownership of any voting
securities of such Party, or if the percentage ownership of such person or
entity in the voting securities of such Party is increased through stock
redemption, cancellation or other recapitalization, and immediately after such
acquisition or increase such Third Party is, directly or indirectly, the
beneficial owner of outstanding voting securities representing more than fifty
percent (50%) of the total voting power of all of the then outstanding voting
securities of such Party; (b) a merger, consolidation, recapitalization or
reorganization of such Party is consummated, other than any such transaction in
which stockholders or equity holders of such Party immediately prior to such
transaction beneficially own, directly or indirectly, at least fifty percent
(50%) of the voting securities of the surviving entity (or its parent entity)
immediately following such transaction; (c) that the stockholders or equity
holders of such Party approve a plan of complete liquidation of such Party;
(d) that individuals who, as of the Effective Date, constitute the Board of
Directors of such Party (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of such Party
(provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by such Party’s
stockholders, was recommended or approved by a vote of at least a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board of Directors of such
Party); or (e) the sale or disposition to a Third Party of all or substantially
all of such Party’s assets taken as a whole.

1.19. “Clinical Trial” means any Phase I Clinical Trial, Phase II Clinical
Trial, Phase II/III Clinical Trial or Phase III Clinical Trial.

1.20. “Combination Product” means: (a) any Licensed Product that contains a
Licensed Compound and one or more other active pharmaceutical ingredient(s),
where such Licensed Compound and other active pharmaceutical ingredient(s) are
co-formulated into a single product; or (b) any combination, package or bundle
of a Licensed Product with one or more other pharmaceutical products that are
not Licensed Products sold together for a single invoiced price.

1.21. “Commercialization” means any activities directed to marketing, promoting,
educating, informing, distributing, importing, offering to sell and/or selling a
pharmaceutical product.  When used as a verb, “Commercialize” means to engage in
Commercialization activities.

4

--------------------------------------------------------------------------------

 

1.22. “Commercially Reasonable Efforts” means: (a) with respect to Licensee’s
performance of Development activities with respect to a Program during the
Development Term, the carrying out of such activities using reasonable, good
faith efforts and resources (including, at a minimum, allocating time, effort,
equipment and skilled personnel to perform the activities set forth in the
Development Plans on a timely basis); (b) with respect to the Development,
seeking and obtaining Marketing Approval, Manufacture or Commercialization of a
Licensed Product in a country by or on behalf of Licensee during the License
Term, those reasonable, good faith efforts normally used by biopharmaceutical
companies of similar size and stage of development under similar circumstances
for similar products or product candidates owned or controlled by such company,
or to which such company has similar rights, which product or product candidate
is of similar market potential in such country and is at a similar stage in its
development or product life, taking into account (with respect to those efforts
described in this clause (b) only) all Relevant Factors; or (c) with respect to
the efforts to be expended by either Party with respect to any objective or
activity other than those described in clause (a) or (b) of this Section 1.22,
those reasonable, good faith efforts to accomplish such objective or perform
such activity as such Party would normally use to accomplish a similar objective
under similar circumstances.  

1.23. “Competing Product” means (a) with respect to the AR Mutant Program, an AR
Competing Product; and (b) with respect to the NIK Program, a NIK Competing
Product.

1.24. “Confidential Information” means: (a) all non-public or proprietary
information (including Know-How) that is disclosed by a Party (or any of its
Affiliates) to the other Party (or any of its Affiliates) pursuant to or in
connection with this Agreement; and (b) all other non-public or proprietary
information (including Know-How) that is expressly deemed in this Agreement to
be Confidential Information, whether or not disclosed by a Party (or any of its
Affiliates) to the other Party (or any of its Affiliates), in each case ((a) or
(b)), without regard as to whether any of the foregoing is marked “confidential”
or “proprietary,” or in oral, written, graphic or electronic form.

1.25. “Control” or “Controlled” means, with respect to any Know-How, Patent
Right or other intellectual property right, possession by a Party (whether by
ownership or license or otherwise, but without taking into account any rights
granted pursuant to this Agreement), directly or through an Affiliate of such
Party, of the ability to transfer, or grant a license or sublicense under, such
right as provided for herein without violating the terms of any contract with
any Third Party that exists on the Effective Date or other binding arrangement
with any Third Party that exists on the Effective Date, or, subject to
Section 2.5, any contract or other binding arrangement with any Third Party that
exists after the Effective Date with regard to any Know-How, Patent Right or
other intellectual property right licensed to or acquired by a Party from a
Third Party after the Effective Date; provided, however, that any Know-How,
Patent Right or other intellectual property right that is owned or licensed by
an Acquirer of a Party or any Affiliate of such Acquirer (excluding any
Affiliate that was an Affiliate of such Party prior to a Change of Control and
became an Affiliate of such Acquirer as a result of such Change of Control)
shall not be deemed to be Controlled by such Party for purposes of this
Agreement, except to the extent, and only to the extent that, such Know-How,
Patent Right or other intellectual property right is either (a) actually used by
such Party, the Acquirer or any of their respective Affiliates in the
performance of Development, Manufacturing or Commercialization activities with
respect to any Licensed Compound or Licensed Product following the

5

--------------------------------------------------------------------------------

 

consummation of the Change of Control of such Party, or (b) made, conceived or
reduced to practice by the Acquirer or any such Affiliates through the use of
any Licensed Technology, Development Program Know-How, Development Program
Patents or Patent Rights set forth on Schedule AR Mutant Diagnostic Patent of
the Schedule Letter following the consummation of the Change of Control of such
Party.  

1.26. “Cover”, “Covering” and “Covered” means, with respect to a Patent Right
and an invention, that, in the absence of ownership of or a license under such
Patent Right, the practice of such invention (e.g., with respect to a Patent
Right in the U.S., the manufacture, use, sale, offer for sale or importation of
such invention) would infringe a Valid Claim of such Patent Right (in the case
of a pending patent application, if the claims of such patent application as
then existing were issued).  

1.27. “Data Package” means: (a) with respect to the AR Mutant Program, an AR
Mutant Data Package; and (b) with respect to the NIK Program, a NIK Data
Package.

1.28. “Development” means all research and non-clinical and clinical drug
development activities and processes, including toxicology, pharmacology,
project management and other non-clinical efforts, formulation development,
delivery system development, statistical analysis, manufacturing development,
the performance of Clinical Trials (including the manufacturing of products for
use in clinical trials), or other activities reasonably necessary in order to
obtain and maintain, Marketing Approval of a pharmaceutical product.  When used
as a verb, “Develop” means to engage in Development activities.

1.29. “Development Program Know-How” means, with respect to a Program, any
Know-How that is generated (or, in the case of an invention, reduced to
practice) by a Party’s, or its Affiliates’ or Third Party Subcontractors’,
employees or agents in performing any Development activities with Licensed
Compounds or Licensed Products with respect to such Program during the
applicable Development Term, provided that Third Party Subcontractor Reserved
Technology shall be excluded to the extent not assigned or licensed to a
Party.  

1.30. “Development Program Invention” means, with respect to a Program, any
Development Program Know-How with respect to such Program that is an invention.

1.31. “Development Term” means: (a) with respect to the AR Mutant Program, the
period beginning on the Effective Date and ending upon the expiration of the
Option in accordance with Section 3.3.2, unless terminated earlier pursuant to
Section 3.3.1, 11.2, 11.3 or 11.4; and (b) with respect to the NIK Program, the
period beginning on the Effective Date and ending upon the expiration of the
ROFN Period, unless terminated earlier pursuant to Section 3.4.1(d), 11.2, 11.3
or 11.4.  

1.32. “Drug Approval Application” means: (a) a new drug application submitted to
the FDA pursuant to Section 505(b) of the FFDCA, 21 U.S.C. § 355(b) (an “NDA”);
or (b) an application for authorization to market and/or sell a drug product
submitted to a Regulatory Authority in any country or jurisdiction other than
the U.S., in each case ((a) and (b)), including all amendments and supplements
thereto.

 

 

 

6

--------------------------------------------------------------------------------

 

1.33. “EMA” means the European Medicines Agency or any successor agency for the
EU with responsibilities comparable to those of the European Medicines Agency.

1.34. “EPO” means the European Patent Organization, or any successor entity with
responsibilities comparable to those of the European Patent Organization.

1.35. “EU” means the countries of the European Economic Area, as it is
constituted on the Effective Date and as it may be modified from time to time
after the Effective Date.

1.36. “Executive Officers” means the Chief Executive Officer of Licensee and the
Global Head, Oncology Therapeutic Area of Janssen Research & Development LLC, an
Affiliate of Janssen.

1.37. “FDA” means the United States Food and Drug Administration or any
successor agency in the United States with responsibilities comparable to those
of the United States Food and Drug Administration.

1.38. “FFDCA” means the U.S. Federal Food, Drug, and Cosmetic Act (21 U.S.C.
§301 et seq.), as amended from time to time.

1.39. “Field” means all uses.  

1.40. “First Commercial Sale” means, with respect to a given Licensed Product
and a given country, the first arm’s-length commercial sale of such Licensed
Product to a Third Party in the Field in such country after the receipt of
Marketing Approval for such Licensed Product in such country.  Sales for
Clinical Trial purposes, early access or compassionate use programs, or similar
uses, shall not constitute a First Commercial Sale.  In addition, sales of a
Licensed Product by and between Licensee and its Affiliates, distributors and
(sub)licensees, or between the Parties (or their respective Affiliates,
distributors or (sub)licensees), shall not constitute a First Commercial Sale.  

1.41. “FTE” means the equivalent of work devoted to or in direct support of the
AR Mutant Pre-Phase III Activities by qualified employees, contractors or
consultants of Licensee or its Affiliates, as measured in accordance with
Licensee’s normal time allocation practices, provided that, such employees,
contractors or consultants must be scientific or technical personnel with
[…***…], but shall not include personnel performing administrative and corporate
functions (including human resources, finance, legal and investor relations).

1.42. “FTE Costs” means, with respect to any period, the FTE Rate multiplied by
the FTE hours expended during such period.

1.43. “FTE Rate” means a rate of […***…] per FTE hour per Calendar Year
(pro-rated for the period beginning on the Effective Date and ending on the last
day of the first Calendar Year of the Term).

***Confidential Treatment Requested

7

--------------------------------------------------------------------------------

 

1.44. “Governmental Authority” means any applicable government authority, court,
tribunal, arbitrator, agency, department, legislative body, commission or other
instrumentality of (a) any government of any country or territory, (b) any
nation, state, province, county, city or other political subdivision thereof or
(c) any supranational body.

1.45. “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

1.46. “IND” means (a) an Investigational New Drug application as defined in the
FFDCA and applicable regulations promulgated thereunder by the FDA; (b) a
clinical trial authorization application for a product filed with a Regulatory
Authority in any other regulatory jurisdiction outside the U.S., the filing of
which (in the case of (a) or (b)) is necessary to commence or conduct clinical
testing of a pharmaceutical product in humans in such jurisdiction; or (c)
documentation issued by a Regulatory Authority that permits the conduct of
clinical testing of a product in humans in such jurisdiction.

1.47. “Indication” means a discrete clinically recognized form of a
disease.  For purposes of this Agreement, treatment of different subpopulations
within a population of patients having a disease shall not be treated as
separate Indications (e.g., front-line treatment, second-line or relapsed
refractory treatment and maintenance treatment of prostate cancer shall not be
treated as separate Indications) and treatment of different signs or symptoms of
the same disease shall not be treated as separate Indications; provided,
however, that front-line treatment, second-line or relapsed refractory treatment
and maintenance treatment of prostate cancer shall be treated as separate
Indications with respect to the AR Mutant Program only.

1.48. “Internal Research” means research that is controlled by Janssen, whether
conducted internally by Janssen or any of its Affiliates or by Third Party
contractors on behalf of Janssen or any of its Affiliates, where Janssen or its
Affiliate owns the data or intellectual property generated in such research,
including research employing standards (i) to initially identify active
compounds against a target or (ii) to validate activity of test compounds in
animal models. For the avoidance of doubt, and notwithstanding the foregoing,
Internal Research specifically excludes any GLP-compliant or other IND-enabling
preclinical study and clinical trials and any research conducted by academic
collaborators.  

1.49. “IP Disclosure Document” means (a) with respect to the AR Mutant Program,
a document in the form attached to the AR Mutant License Agreement describing
the Licensee Program Know-How, Licensee Program Patents, Licensee-Owned
Development Program Know-How, Licensee-Owned Development Program Patents and
Joint Development Program Patents applicable to the AR Mutant Program as of such
date; and (b) with respect to the NIK Program, a document substantially similar
to the document described in clause (a) describing the Licensee Program
Know-How, Licensee Program Patents, Licensee-Owned Development Program Know-How,
Licensee-Owned Development Program Patents and Joint Development Program Patents
applicable to the NIK Program as of such date.

1.50. “Janssen AR Mutant Activities” means the activities with respect to the AR
Mutant Program described on Schedule Janssen AR Mutant Activities of the
Schedule Letter.

8

--------------------------------------------------------------------------------

 

1.51. “Janssen License Agreements” means the agreements set forth on
Schedule Janssen License Agreements of the Schedule Letter.

1.52. “Janssen Program Know-How” means: (a) with respect to the AR Mutant
Program, the AR Mutant Program Know-How; and (b) with respect to the NIK
Program, the NIK Program Know-How.

1.53. “Janssen Program Patents” means: (a) with respect to the AR Mutant
Program, the AR Mutant Program Patents; and (b) with respect to the NIK Program,
the NIK Program Patents.  

1.54. “Know-How” means any non-public or proprietary information, inventions,
discoveries, compounds, compositions, formulations, formulas, practices,
procedures, processes, methods, knowledge, trade secrets, technology,
techniques, designs, drawings, correspondence, computer programs, documents,
apparatus, results, strategies, Regulatory Documentation, information and
submissions pertaining to, or made in association with, filings with any
Regulatory Authority or patent office, data (including pharmacological,
toxicological, non-clinical and clinical data, analytical and quality control
data, manufacturing data and descriptions, market data, financial data or
descriptions), devices, assays, chemical formulations, specifications, material,
product samples and other samples, physical, chemical and biological materials
and compounds, and the like, in written, electronic, oral or other tangible or
intangible form, now known or hereafter developed, whether or not patentable.

1.55. “Licensed Compound” means any AR Mutant Compound or NIK Compound.

1.56. “Licensed Product” means any AR Mutant Product or NIK Product.

1.57. “Licensed Technology” means, with respect to a Program: (a) the Janssen
Program Know-How; (b) the Janssen-Owned Development Program Know-How; (c) the
Janssen Program Patents; (d) the Janssen-Owned Development Program Patents; and
(e) Janssen’s interest in the Joint Development Program Patents, in each case
((a) through (e)), with respect to such Program.

1.58. “Licensee NIK Program Technology” means: (a) the Licensee Program
Know-How; provided, however, that with regard to Know-How regarding formulation
of a product or a method of Manufacturing a product, only such formulation or
Manufacturing method Know-How that is applied to or used to make any AR Mutant
Product as such AR Mutant Product exists as of the effective date of the Janssen
NIK License Agreement is included, and any other formulation or Manufacturing
method Know-How is excluded; (b) the Licensee-Owned Development Program
Know-How; (c) the Licensee Program Patents; provided, however, that with regard
to Patent Rights regarding formulation of a product or a method of Manufacturing
a product, only such formulation or Manufacturing method Patent Rights that are
applied to such Licensed Product as such Licensed Product exists as of the
effective date of the Janssen NIK License Agreement are included, and any other
formulation or Manufacturing method Patent Rights are excluded; (d) the
Licensee-Owned Development Program Patents; and (e) Licensee’s interest in the
Joint Development Program Patents, in each case ((a) through (e)), only with
respect to the NIK Program.

9

--------------------------------------------------------------------------------

 

1.59. “Licensee Program Know-How” means, with respect to a Program, any Know-How
Controlled by Licensee or any of its Affiliates on the Effective Date or during
the Term (other than Licensee-Owned Development Program Know-How) that is
necessary to make, have made, use, have used, import, have imported, sell, have
sold, offer for sale or have offered for sale Licensed Compounds and Licensed
Products only with respect to such Program. For clarification, Licensee Program
Know-How does not include any Know-How with respect to any active ingredient(s)
in any Combination Product other than a Licensed Compound.

1.60. “Licensee Program Patents” means, with respect to a Program, any Patent
Rights Controlled by Licensee or any of its Affiliates on the Effective Date or
during the Term (other than Development Program Patents) that Cover a Licensed
Compound or Licensed Product with respect to such Program. For clarification,
Licensee Program Patents does not include any Patent Rights with respect to any
active ingredient(s) in any Combination Product other than a Licensed Compound.

1.61. “Major European Countries” means France, Germany, Italy, Spain and the
United Kingdom.

1.62. “Manufacturing” means any activities directed to producing, manufacturing,
processing, filling, finishing, packaging, labeling, quality assurance testing
and release, shipping and storage of a pharmaceutical product.  When used as a
verb, “Manufacture” means to engage in Manufacturing activities.

1.63. “Marketing Approval” means the approval of the applicable Regulatory
Authority necessary for the marketing and sale of a pharmaceutical product for
an Indication in the Field in a country, including any and all approvals that
may be required in such country for pricing and reimbursement.  For clarity, as
of the Effective Date, no pricing and reimbursement approvals are required to
market or sell a pharmaceutical product in the United States.

1.64. “Net Sales” means the gross amounts invoiced on sales of a Licensed
Product by Licensee, or any of its Affiliates or sublicensees, to a Third Party
purchaser in an arm’s-length transaction, less the following customary and
commercially reasonable deductions, determined in accordance with US generally
accepted accounting principles and internal policies and actually taken, paid,
accrued, allocated, or allowed based on good faith estimates:

(a) trade, cash and/or quantity discounts, allowances, deductions, fees and
credits, excluding commissions for commercialization;

(b) excise taxes, use taxes, tariffs, sales taxes and customs duties and/or
other government charges or fees imposed on the sale of Licensed Product
(including VAT, but only to the extent that such VAT taxes are not reimbursable
or refundable), specifically excluding, for clarity, any income taxes assessed
against the income arising from such sale;

(c) compulsory or negotiated payments and cash rebates or other expenditures to
governmental authorities (or designated beneficiaries thereof) in the context of
any national or local health insurance programs or similar programs, including
pay-for-

10

--------------------------------------------------------------------------------

 

performance agreements, risk sharing agreements and government-levied fees as a
result of the Patient Protection and Affordable Care Act, Pub. L. No. 111-148;

(d) rebates, chargebacks, administrative fees and discounts (or equivalent
thereof) to managed health care organizations, group purchasing organizations,
insurers, pharmacy benefit managers (or equivalent thereof), specialty pharmacy
providers, governmental authorities, or their agencies or purchasers,
reimbursers, or trade customers, as well as amounts owed to patients through
co-pay assistance cards or similar forms of rebate to the extent the latter are
directly related to the prescribing of Licensed Product;

(e) outbound freight, shipment, insurance and other distribution costs to the
extent included in the invoiced price and separately itemized on the invoice;

(f) retroactive price reductions, credits or allowances actually granted upon
claims, rejections or returns of Licensed Product, including for recalls or
damaged or expired goods, billing errors and reserves for returns; and

(g) any invoiced amounts that are not collected by the selling party or its
Affiliates, including bad debts.

All of the aforementioned deductions shall only be allowable to the extent they
are commercially reasonable and shall be determined, on a country-by-country
basis, as incurred in the ordinary course of business in type and amount
verifiable based on Licensee’s and its Affiliates’ reporting system.  All such
discounts, allowances, credits, rebates, and other deductions shall be fairly
and equitably allocated to Licensed Product and other products of Licensee and
its Affiliates and sublicensees such that Licensed Product does not bear a
disproportionate portion of such deductions.

For clarity, (x) sales of a Licensed Product by and between Licensee and any of
its Affiliates or (sub)licensees shall not be considered sales to unaffiliated
Third Parties and shall be excluded from Net Sales calculations for all purposes
as long as such Licensed Product is subsequently resold to an unaffiliated Third
Party and (y) only a single sales transaction with respect to a particular unit
of Licensed Product, made at the time Licensee or any of its Affiliates or
(sub)licensees sells such unit of Licensed Product to an unaffiliated Third
Party purchaser in arms-length transaction, will qualify as the basis for
determining the Net Sales amount for such unit of Licensed Product.

Notwithstanding the foregoing, the following sales of a Licensed Product shall
be excluded from Net Sales calculations for all purposes: (i) transfer or
dispositions of reasonable quantities of samples of such Licensed Product at no
cost for promotional or educational purposes; (ii) transfers or dispositions of
reasonable and customary quantities of such Licensed Product as free samples or
donations, or for patient assistance, testing marketing programs or other
similar programs at no cost; and (iii) use or sale of such Licensed Product for
clinical study or other scientific testing purposes, early access programs (such
as to provide patients with such Licensed Product prior to Regulatory Approval
pursuant to treatment INDs or protocols, named patient programs or compassionate
use programs) or any similar use.

 

 

 

11

--------------------------------------------------------------------------------

 

In the event a Licensed Product is sold as part of a Combination Product in a
country, the Net Sales with respect to the Combination Product in such country
shall be determined by multiplying the Net Sales amount for the Combination
Product during the applicable reporting period, calculated as set forth above,
by the fraction A/(A+B), where A is the weighted average sale price (by sales
volume) of the Licensed Product when sold separately, and B is the weighted
average sales price of the other active ingredient(s) or product(s) in the
Combination Product when sold separately, in each case in the same dosage and
dosage form and in the same country as the Combination Product during the
applicable reporting period.  If the other active ingredient(s) or product(s) in
the Combination Product is not sold separately during the applicable reporting
period in a country, Net Sales shall be calculated by multiplying actual Net
Sales of such Combination Product by a fraction A/C where A is the weighted
average sale price (by sales volume) of the Licensed Product in such country
when sold separately, and C is the weighted average sale price (by Sales volume)
of the Combination Product in such country. If neither sales of the Licensed
Product sold separately nor sales of the other active ingredient(s) or
product(s) sold separately occurred during the applicable reporting period, then
the respective average sales prices during the most recent reporting period in
which sales of both occurred in the same country as the Combination Product.  In
the event that the weighted average sale price (by sales volume) of the Licensed
Product is not available in a given country for any reporting period, then the
average sales prices (weighted by sales volume) of the respective products
described above (in the same dosage and dosage form as the Combination Product)
in a proxy country to be agreed upon by both Parties will be used (such
agreement not be unreasonably withheld, delayed or conditioned), and if the
Parties cannot agree upon such proxy country, or no such comparable sales
figures are available in an appropriate proxy country, Net Sales for the
applicable Combination Product shall be allocated based on the relative value
contributed by each component (such relative value to be agreed upon by the
Parties or, if the Parties cannot agree, to be determined by the dispute
resolution procedures set forth in Article 12).

1.65. “NIK Competing Product” means a therapeutic product, an active
pharmaceutical ingredient of which […***…].

1.66. “NIK Compound” means any compound (a) (i) described as a
composition-of-matter as of the Effective Date in a claim of a Patent Right in
the United States or the EPO or treaty country thereof (including such a claim
of a Patent Cooperation Treaty application designating the United States or EPO)
set forth on Schedule NIK Program Patents of the Schedule Letter, or (ii)
described after the Effective Date in a claim of such a Patent Right filed
within […***…], or (b) described in a claim of a Patent Right in the United
States or the EPO or treaty country thereof (including such a claim of a Patent
Cooperation Treaty application designating the United States or EPO) Controlled
by a Party which also describes as a composition-of-matter a compound described
in (a) above as of the […***…].

1.67. “NIK Data Package” means: (a) the NIK POC Trial Data; (b) the full tables,
figures and listings from any other Clinical Trial of any NIK Product conducted
by or on behalf of Licensee; (c) the data and results of all other Development
activities conducted by or on behalf of Licensee with respect to any NIK
Compound or NIK Product; and (d) an IP Disclosure Document for the NIK Program.

***Confidential Treatment Requested

12

--------------------------------------------------------------------------------

 

1.68. “NIK POC Trial” means the first Clinical Trial of a NIK Product that has
[…***…].

1.69. “NIK POC Trial Data” means the full tables, figures and listings from the
NIK POC Trial.

1.70. “NIK Product” means any pharmaceutical product in any dosage form
containing a NIK Compound.

1.71. “NIK Program” means the conduct of Development, Manufacturing and
Commercialization activities with respect to NIK Compounds and NIK Products.

1.72. “NIK Program Know-How” means the Know-How Controlled by Janssen or any of
its Affiliates on the Effective Date or during the Term (other than
Janssen-Owned Development Program Know-How) that is necessary to make, have
made, use, have used, import, have imported, sell, have sold, offer for sale or
have offered for sale any NIK Compound or NIK Product, including the Know-How
contained in or embodied by the items described on Schedule NIK Program Know-How
of the Schedule Letter; provided, however, that with regard to Know-How
regarding formulation of a product or a method of Manufacturing a product, only
such formulation or Manufacturing method Know-How that is applied to or used to
make any NIK Product as such NIK Product exists as of the Effective Date is
included, and any other formulation or Manufacturing method Know-How is
excluded.  For clarification, NIK Program Know-How does not include any Know-How
with respect to any active ingredient(s) in any Combination Product other than a
NIK Compound.

1.73. “NIK Program Patents” means any Patent Rights Controlled by Janssen or any
of its Affiliates on the Effective Date or during the Term (other than
Development Program Patents) that Cover any NIK Compound or NIK Product,
including the Patent Rights set forth on Schedule NIK Program Patents of the
Schedule Letter and all Patent Rights arising therefrom; provided, however, that
with regard to Patent Rights regarding formulation of a product or a method of
Manufacturing a product, only such formulation or Manufacturing method Patent
Rights that are applied to or used to make any NIK Product as such NIK Product
exists as of the Effective Date is included, and any other formulation or
Manufacturing method Patent Rights are excluded.  For clarification, NIK Program
Patents does not include any Patent Rights with respect to any active
ingredient(s) in any Combination Product other than a NIK Compound.

1.74. “Nondisclosure Agreement” means the Confidential Disclosure Agreement
between the Parties dated January 25, 2016.

1.75. “Patent Costs” means any out-of-pocket costs and expenses incurred by a
Party or its Affiliates in prosecuting any Patent Rights.

 

 

 

***Confidential Treatment Requested

13

--------------------------------------------------------------------------------

 

1.76. “Patent Rights” means any and all (a) patents, (b) pending patent
applications, including all provisional applications, substitutions,
continuations, continuations-in-part, divisions and renewals, and all patents
granted thereon, (c) all patents-of-addition, reissues, reexaminations and
extensions or restorations by existing or future extension or restoration
mechanisms, including supplementary protection certificates or the equivalent
thereof, (d) inventor’s certificates, (e) any other form of government-issued
right substantially similar to any of the foregoing, and (f) all United States
and foreign counterparts of any of the foregoing.

1.77. “Person” means any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership or other business
entity, or any government, or any agency or political subdivisions thereof.

1.78. “Phase I Clinical Trial” means, in reference to a clinical trial of a
Licensed Product, that such trial would satisfy the requirements for a Phase 1
study as defined in 21 CFR § 312.21(a) or a Phase I study as defined in the ICH
E8 Guideline (or, in either case, any amended or successor regulation or
guideline).

1.79. “Phase II Clinical Trial” means, in reference to a clinical trial of a
Licensed Product, that such trial would satisfy the requirements for a Phase 2
study as defined in 21 C.F.R. § 312.21(b) or a Phase II study as defined in the
ICH E8 Guideline (or, in either case, any amended or successor regulation or
guideline).

1.80. “Phase II/III Clinical Trial” means a Phase II Clinical Trial involving a
sufficient number of subjects that, prior to commencement of the trial or at any
other defined point in the trial, satisfies both of the following ((a) and (b)):

(a) such trial is designed to (i) establish that the applicable Licensed Product
is safe and efficacious for its intended use, and (ii) define and determine
warnings, precautions, and adverse reactions that are associated with the
Licensed Product in the dosage range to be prescribed, which trial is intended
to support Marketing Approval of such Product or a similar clinical study
prescribed by the FDA; and

(b) such trial is or becomes a registration trial sufficient for filing an
application for a Marketing Approval for such Licensed Product in the U.S., as
evidenced by (i) an agreement with or statement from the FDA on a Special
Protocol Assessment or equivalent, or (ii) other guidance or minutes issued by
the FDA, for such registration trial.

1.81. “Phase III Clinical Trial” means, in reference to a clinical trial of a
Licensed Product, that such trial is would satisfy the requirements for a
Phase 3 study as defined in 21 C.F.R. § 312.21(c) or a Phase III study as
defined in the ICH E8 Guideline (or, in either case, any amended or successor
regulation or guideline).

1.82. “POC Trial” means (a) with respect to the AR Mutant Program, the AR Mutant
POC Trial and (b) with respect to the NIK Program, the NIK POC Trial.  

14

--------------------------------------------------------------------------------

 

1.83. “POC Trial Notice” means, with respect to a Program, a notice from
Licensee to Janssen providing the Data Package with respect to such Program.

1.84. “Program” means either of the AR Mutant Program or NIK Program.

1.85. “Program-Related Information” means, with respect to a Program: (a) the
Development Plan for such Program; (b) the Program Records generated during the
course of conducting such Program; (c) the Development reports delivered by
Licensee to Janssen with respect to such Program pursuant to Section 2.2.5; (d)
the Data Package(s), interim data packages and additional information delivered
by Licensee to Janssen with respect to such Program pursuant to Section 3.2; and
(e) non-public Development Program Know-How and Development Program Patents with
respect to such Program, including non-public Licensee-Owned Development Program
Know-How disclosed by Licensee to Janssen during meetings between the Parties
pursuant to Section 2.2.5 and non-public Janssen-Owned Development Program
Know-How disclosed by Janssen to Licensee during meetings between the Parties
pursuant to Section 2.2.5.

1.86. “Regulatory Authority” means any federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other governmental
entity with authority over the marketing and sale of a pharmaceutical product in
a country, such as the FDA in the United States or EMA in the EU.

1.87. “Regulatory Approval” means any and all approvals (including Marketing
Approvals), licenses (including import licenses), registrations or
authorizations of any national, regional, state or local Regulatory Authority,
department, bureau, commission, council or other governmental entity, that are
necessary or useful to Development, Manufacture or Commercialize a
pharmaceutical product in any country or jurisdiction in the Territory for one
or more uses.

1.88. “Regulatory Documentation” means, with respect to a Program: (a) all
applications for Regulatory Approval of any Licensed Compound or Licensed
Product with respect to such Program; (b) all Regulatory Approvals for any
Licensed Compound or Licensed Product with respect to such Program, including
INDs, Drug Approval Applications and Marketing Approvals; (c) all supporting
documents created for, referenced in, submitted to or received from an
applicable Regulatory Authority relating to any of the applications or
Regulatory Approvals described in clauses (a) or (b), including drug master
files (or any equivalent thereof outside the U.S.), annual reports, regulatory
drug lists, advertising and promotion documents shared with Regulatory
Authorities, adverse event files, complaint files and Manufacturing records; and
(d) all correspondence made to, made with or received from any Regulatory
Authority (including written and electronic mail correspondence and minutes from
meetings, discussions or conferences (whether in person or by audio conference
or videoconference)).

 

 

 

15

--------------------------------------------------------------------------------

 

1.89. “Regulatory Exclusivity Period” means, with respect to a given Licensed
Product and given country, a period of exclusivity (other than patent
exclusivity), granted or afforded by Applicable Laws or by a Regulatory
Authority in such country, that confers exclusive marketing rights with respect
to such Licensed Product in such country and prevents the initial market entry
of a generic product with respect to such Licensed Product.  In the event that
such exclusivity is not available with respect to a Licensed Product in a
country, the Regulatory Exclusivity Period for such Licensed Product in such
country shall be deemed to expire upon the First Commercial Sale of such
Licensed Product in such country

1.90. “Relevant Factors” means all relevant scientific, technical, operational,
commercial, economic and other factors that may affect the development,
Marketing Approval, manufacture or commercialization of a product, including (as
applicable): actual and potential issues of safety, efficacy and/or stability;
expected and actual product profile (including product modality, category and
mechanism of action); stage of development or life cycle status; actual and
projected development, Marketing Approval, manufacturing, and commercialization
costs, timelines and budgets; any issues regarding the ability to manufacture or
have manufactured the Licensed Product; the likelihood of obtaining Marketing
Approvals (including satisfactory reimbursement or pricing approvals); the
timing of such approvals; labeling or anticipated labeling; the then-current
competitive environment and the likely competitive environment at the time of
projected entry into the market, including the expected and actual
competitiveness of alternative products sold by Third Parties in the market;
past performance of the product or similar products; present and future market
potential; existing or projected pricing, sales, reimbursement and
profitability; and expected and actual proprietary position, strength and
duration of patent protection and anticipated regulatory or other exclusivity.

1.91. “ROFN Exercise Deadline” means the date that is […***…] after the POC
Trial Notice Date with respect to the NIK Program (which shall terminate early
upon termination of this Agreement in its entirety pursuant to Section 11.2,
11.3 or 11.4 or termination of this Agreement with respect to the NIK Program
pursuant to Section 11.2, 11.3 or 11.4); provided, however, […***…].

1.92. “ROFN Period” means the period commencing on the Effective Date and ending
on the ROFN Exercise Deadline or, if Janssen exercises the Right of First
Negotiation pursuant to Section 3.4.1 on or before the ROFN Exercise Deadline,
the expiration of the Negotiation Period.

1.93. “Royalty Term” means, with respect to a given Licensed Product and a given
country, the period beginning on the date of First Commercial Sale of such
Licensed Product in such country and ending on the later of: (a) […***…] the
date of First Commercial Sale of such Licensed Product in such country; (b) the
expiration […***…]; or (c) […***…].

1.94. “Schedule Letter” means the letter dated as of the Effective Date between
Janssen and Licensee delivering copies of certain schedules.

1.95. “Tax” or “Taxes” means any present or future taxes, levies, imposts,
duties, charges, assessments or fees of any nature (including any interest
thereon).

***Confidential Treatment Requested

16

--------------------------------------------------------------------------------

 

1.96. “Territory” means worldwide.

1.97. “Third Party” means any Person other than a Party or any of its
Affiliates.

1.98. “Third Party NIK Program Agreement” means a Third Party Program Agreement
with respect to the NIK Program.

1.99. “Third Party Program Agreement” means, with respect to a Program, an
agreement (other than a Permitted Subcontract) between Licensee or any of its
Affiliates, on the one hand, and a Third Party, on the other hand, to
collaborate with, grant a license or sublicense to or otherwise authorize such
Third Party, or grant such Third Party any rights, to Develop, Manufacture or
Commercialize any Licensed Compound or Licensed Product with respect to such
Program.

1.100. “Third Party Subcontractor Reserved Technology” means results of the
activities undertaken and other intellectual property made, invented or
generated by a Third Party Subcontractor’s employees or agents with respect to a
Program pursuant to a Permitted Subcontract solely to the extent that they are
either improvements to such Third Party Subcontractor’s intellectual property or
generally applicable Development or Manufacturing technology, and in either case
not specific to any Licensed Compound or Licensed Product.

1.101. “Trademark” means any word, name, symbol, color, designation, or device
or any combination thereof, whether registered or unregistered, including any
trademark, trade dress, service mark, service name, brand mark, trade name,
brand name, logo or business symbol.

1.102. “Valid Claim” means: (a) a claim of any issued and unexpired patent that
(i) has not been dedicated to the public, disclaimed, revoked or held
unenforceable or invalid by a decision of a court or governmental agency of
competent jurisdiction from which no appeal can be taken, or a decision of a
court or governmental agency of competent jurisdiction that can be appealed, but
with respect to which an appeal has not taken within the time allowed for
appeal, and (ii) has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise; or (b) a claim of any
pending patent application that (i) has not been cancelled, withdrawn or
abandoned, without being re-filed in another application in the applicable
jurisdiction, (ii) has not been finally rejected by an administrative agency or
other governmental action from which no appeal can be taken and (iii) has not
been pending or filed more than […***…] from the earliest possible priority date
for such patent application.

 

 

 

***Confidential Treatment Requested

17

--------------------------------------------------------------------------------

 

1.103. Additional Definitions.  Each of the following definitions are found in
the body of this Agreement as indicated:

 

Defined Term

Section

Acquired Compound

Acquired Product

Action

2.3.2(b)

2.3.2(b)

7.4.2

Additional NIK Program Information

Agreement

3.4.1(c)

Preamble

Anti-Corruption Laws

9.5.4

AR Mutant Development Plan

2.2.2(a)

AR Mutant Schedule Information

3.2.1

Audited Site

Bankruptcy Code

9.5.5

11.4.2

Breaching Party

11.3.1

CAPA

9.5.5

CPR Mediation Procedure

CPR Rules

12.2.1

12.3.1

CREATE Act

7.3.5

Cure Period

11.3.1

Development Program Patent

7.2.1

Development Plan

2.2.2(b)

Development Term Acquirer Activities

Disclosing Party

2.3.2

8.1.1

Dispute

Effective Date

12.1

Preamble

Existing Janssen Program Know-How

Existing Janssen Program Patents

Force Majeure Event

9.2.49.2.1

13.9

GCP

GLP

GMP

Indemnified Party

9.5.5

9.5.5

9.5.5

10.2

Indemnifying Party

10.2

Insolvency Event

11.4.1

IRB

Janssen

9.5.5

Preamble

Janssen Indemnified Party

10.1.1

Janssen NIK License Agreement

3.4.1(b)

Janssen-Owned Development Program Know-How

7.2.1

Janssen-Owned Development Program Patent

7.2.1

Janssen Personnel

Joint Development Program Patent

9.2

7.2.1

Knowledge

9.2

License Term

4.1

Licensee

Preamble

18

--------------------------------------------------------------------------------

 

Licensee Indemnified Party

10.1.2

Licensee Party

11.4.2

Licensee-Owned Development Program Know-How

7.2.1

Licensee-Owned Development Program Patent

7.2.1

Licensor Party

11.4.2

Losses

10.1.1

Milestone Event

6.1.2

Milestone Payment

6.1.2

Missing Information Notice

3.2.2

NDA

1.32

Negotiation Period

3.4.1(b)

NIK Development Plan

2.2.2(b)

Option

Option Exercise Effective Date

3.1

3.3.1

Option Exercise Fee

3.3.1

Option Period

3.3.1

Other Invention

7.2.2

Other Patent

7.2.2

Party/Parties

Preamble

Patent Representative

7.1

Patent Term Extension

7.6

Permitted Liens

9.2

Permitted Subcontract

2.2.3(e)

POC Trial Notice Date

3.2.2

Post-Development Term Acquirer Activities

5.5.2

Product Infringement

7.4.2

Program Records

2.2.4(a)

Protocol

12.3.6

Receiving Party

8.1.1

Restricted Contract

2.1.3

Restricted Third Party NIK Program Agreement

Right of First Negotiation (or ROFN)

3.4.1(c)

3.4.1

ROFN Exercise Notice

3.4.1(b)

Royalty Records

6.5

Subcontracting Party

Supply Agreement

2.2.3(e)

2.1.6

Tail Period

3.4.1(c)

Term

11.1

Terminated Program

11.6.1

Terminating Party

11.3.1

Third Party Claim

10.1.1

Third Party Consent

2.1.3

Third Party Offer Notice

2.4

Third Party Subcontractor

Transferred Assets

2.2.3(e)

2.1.3

Transferred Contracts

2.1.3(b)

19

--------------------------------------------------------------------------------

 

Transferred Contract Effective Date

2.1.3(b)

Transferred Materials

2.1.3(a)

Transition Period

2.1.5(a)

Transition Plan

2.1.5(a)

Article 2

LICENSE GRANTS AND DEVELOPMENT ACTIVITIES DURING DEVELOPMENT TERM

2.1. Development Term License Grants; Transfer of Programs.

2.1.1. License Grants to Licensee.  

(a) AR Mutant Program License.  Subject to the terms and conditions of this
Agreement (including Section 2.1.2), during the Development Term with respect to
the AR Mutant Program, Janssen hereby grants to Licensee:

(1) an exclusive (subject to Section 2.1.2), non-transferable (except to the
extent permitted under Section 13.6), non-sublicensable license under the
Licensed Technology with respect to the AR Mutant Program to make, have made,
use, have used, import and have imported the AR Mutant Compounds and AR Mutant
Products in the Field in the Territory, solely for the purpose of conducting:
(i) the AR Mutant POC Trial; (ii) the AR Mutant Pre-Phase III Activities; and
(iii) and any other Development activities, including Manufacturing activities,
with respect to the AR Mutant Compounds and AR Mutant Products that are
reasonably necessary to conduct and complete the AR Mutant POC Trial or the AR
Mutant Pre-Phase III Activities or to generate and deliver to Janssen a complete
AR Mutant Data Package (including the AR Mutant POC Trial Data); and

(2) an exclusive (subject to Section 2.1.2) non-transferable (except to the
extent permitted under Section 13.6), non-sublicensable license under the Patent
Rights set forth on Schedule AR Mutant Diagnostic Patent of the Schedule Letter
to make, have made, use, have used, import and have imported companion
diagnostic products solely for use with AR Mutant Compounds and AR Mutant
Products in the Field in the Territory for the purpose of conducting: (i) the AR
Mutant POC Trial; (ii) the AR Mutant Pre-Phase III Activities; and (iii) and any
other Development activities, including Manufacturing activities, with respect
to the companion diagnostic products that are reasonably necessary to conduct
and complete the AR Mutant POC Trial or the AR Mutant Pre-Phase III Activities
or to generate and deliver to Janssen a complete AR Mutant Data Package
(including the AR Mutant POC Trial Data).  

 

 

 

20

--------------------------------------------------------------------------------

 

(b) NIK Program License.  Subject to the terms and conditions of this Agreement
(including Section 2.1.2), during the Development Term with respect to the NIK
Program, Janssen hereby grants to Licensee an exclusive (subject to Section
2.1.2), non-transferable (except to the extent permitted under Section 13.6),
non-sublicensable license under the Licensed Technology with respect to the NIK
Program to make, have made, use, have used, import and have imported the NIK
Compounds and NIK Products in the Territory, solely for the purpose of
conducting the NIK POC Trial and any other Development activities, including
Manufacturing activities, with respect to the NIK Compounds and NIK Products
that are reasonably necessary to conduct and complete the NIK POC Trial or to
generate and deliver to Janssen a complete NIK Data Package (including the NIK
POC Trial Data).  

(c) NIK Program Covenant.  Licensee covenants and agrees not to exercise any of
its rights under Section 2.1.1(b) to make, have made, use, have used, import and
have imported the NIK Compounds and NIK Products for any […***…] Indication
unless and until the License Term of the NIK Program begins.

2.1.2. Janssen Retained Rights.  Licensee acknowledges and agrees that:

(a) Janssen and its Affiliates (i) retain the right to use the Licensed
Technology and the Patent Rights set forth on Schedule AR Mutant Diagnostic
Patent of the Schedule Letter to make, have made, use, have used, import and
have imported Licensed Compounds and Licensed Products solely to conduct
Internal Research with Licensed Compounds or Licensed Products and (ii) shall
not be obligated to remove any Licensed Compound from its compound libraries
that are used for Internal Research; and

(b) Janssen and its Affiliates may use for any purpose (other than those
purposes for which Licensee is granted an exclusive license pursuant to Section
2.1.1 or 5.2) […***…]; provided, however, that the foregoing is not intended to
grant, and shall not be deemed to grant, […***…].

2.1.3. Assignment of Transferred Assets.  Subject to the terms and conditions of
this Agreement, Janssen, on behalf of itself and its Affiliates, hereby
irrevocably sells, conveys, transfers and assigns to Licensee all of Janssen’s
and its Affiliates’ right, title and interest in, to and under the following
assets (collectively, the “Transferred Assets”):

(a) the assays and materials listed on Schedule Transferred Materials of the
Schedule Letter (the “Transferred Materials”);

(b) the contracts, agreements and commitments that will be listed on
Schedule Transferred Contracts of the Schedule Letter by written agreement of
the Parties during the Transition Period (collectively, the “Transferred
Contracts”); provided that assignment of such Transferred Contracts and any

***Confidential Treatment Requested

21

--------------------------------------------------------------------------------

 

other provisions of this Agreement applicable to such Transferred Contracts
shall not become effective, and the Transferred Contracts shall not be
Transferred Assets, without limitation of the last paragraph of this Section
2.1.3 unless and until the date that the Parties agree in writing to the
Schedule Transferred Contracts (the “Transferred Contract Effective Date”); and

(c) all claims, counterclaims, defenses, causes of action, rights under express
or implied warranties, rights of recovery, rights of set-off, rights of
subrogation and all other rights of any kind against any Third Party, solely to
the extent relating to any Assumed Liabilities or Transferred Assets.

Notwithstanding anything in this Agreement to the contrary, this Agreement shall
not constitute an agreement to assign or transfer any Transferred Contract that
is not assignable or transferable without the consent of any Third Party (each,
a “Restricted Contract”), to the extent that such consent has not been obtained
prior to the Effective Date (each, a “Third Party Consent”).  Janssen shall use,
during the Transition Period, Commercially Reasonable Efforts to obtain, and
Licensee shall use Commercially Reasonable Efforts to assist and cooperate with
Janssen to obtain, all Third Party Consents; provided, however, that none of
Janssen, Licensee or any of their respective Affiliates shall be required to pay
money to any Third Party, commence any litigation or offer or grant any
accommodation (financial or otherwise) to any Third Party to obtain any Third
Party Consent.  During the period beginning on the Effective Date and ending on
the earlier of (a) the date on which […***…] and (b) the […***…], Janssen shall
(i) use Commercially Reasonable Efforts to provide Licensee with the benefits of
such Restricted Contract (or benefits substantially comparable to the benefits
of such Restricted Contract), provided that Licensee performs the obligations of
Janssen under such Restricted Contract, and (ii) upon the request of, for the
benefit of and at the expense of Licensee, enforce any rights of Janssen arising
under such Restricted Contract against any Person, including the right to seek
any available remedies or to terminate such Restricted Contract.  Janssen
provides no assurances to Licensee that any Third Party Consent will be
granted.  Subject to Janssen’s compliance with this Section 2.1.3, the Parties
acknowledge and agree that (x) neither Janssen nor any of its Affiliates shall
be obligated to obtain any Third Party Consent and (y) neither Janssen’s failure
to obtain any Third Party Consent, nor any default, termination, lawsuit,
action, claim, proceeding or investigation commenced or threatened by or on
behalf of any Person arising from Janssen’s failure to obtain any Third Party
Consent, shall be deemed to be a breach of any representation, warranty or
covenant of Janssen contained in this Agreement.

2.1.4. Assumption of Assumed Liabilities. Subject to the terms and conditions of
this Agreement, Janssen hereby conveys, assigns and transfers to Licensee and
its successors and assignees, forever, and Licensee hereby assumes, and agrees
to satisfy, perform and otherwise discharge when due, all liabilities arising
from or relating to the Transferred Contracts arising on or after the
Transferred Contract Effective Date, but excluding all liabilities resulting
from any breach of or non-compliance with any Transferred Contract by Janssen or
any of its Affiliates prior to the Transferred Contract Effective Date (the
“Assumed Liabilities”). All risk of loss with respect to the Transferred Assets
(whether

***Confidential Treatment Requested

22

--------------------------------------------------------------------------------

 

or not covered by insurance) shall pass to Licensee on the Effective Date or, if
later with respect to any Transferred Asset, the date that such Transferred
Asset is actually transferred to Licensee pursuant to the Transition Plan.
Licensee does not assume any liabilities with respect to the Transferred Assets
other than the Assumed Liabilities.

2.1.5. Transition.  In order to effect a prompt and orderly transition of each
Program from Janssen to Licensee, and to facilitate the transfer of the Janssen
Program Know-How and Transferred Assets from Janssen to Licensee:

(a) the Parties shall comply with the provisions of the transition plan for each
Program attached as Schedule Transition Plan of the Schedule Letter (the
“Transition Plan”) during the period beginning on the Effective Date and ending
[…***…] thereafter (the “Transition Period”);  

(b) Janssen shall use Commercially Reasonable Efforts to (i) deliver physical
embodiments of the Janssen Program Know-How identified on Schedule AR Mutant
Program Know-How or Schedule NIK Program Know-How of the Schedule Letter and the
Transferred Assets to Licensee prior to the end of the Transition Period,
provided that Janssen shall determine in its discretion whether to provide
originals or copies of any documentation included within the Janssen Program
Know-How, and (ii) respond to Licensee’s requests for additional information,
documents, files or assistance with respect to the items described in clause (i)
during the Transition Period;

(c) each Party shall appoint one individual to have primary responsibility and
oversight for, and to serve as the primary point of contact regarding, the
transition and transfer activities for each Program contemplated by this Section
2.1.5 and the Transition Plan; and

(d) each Party shall bear its own costs in performing its obligations under this
Section 2.1.5 and the Transition Plan.

After expiration of the Transition Period, except as required elsewhere in this
Agreement, Janssen will have no further obligation to provide any additional
information, documents, electronic files or support to Licensee in connection
with the Programs; provided, however, that following the Transition Period, if
(i) either Party identifies any assets that were not transferred prior to the
end of the Transition Period but that, pursuant to the provisions of this
Agreement, were Transferred Assets that were required to be transferred, Janssen
and its Affiliates shall, at no additional cost to Licensee, promptly take all
actions to transfer such Transferred Assets to Licensee, (ii) if Janssen
discovers any Janssen Program Know-How that existed on the Effective Date but
was omitted from the Schedule AR Mutant Program Know-How or Schedule NIK Program
Know-How of the Schedule Letter, Janssen and its Affiliates shall, at no
additional cost to Licensee, promptly take all actions to transfer a copy of
such Janssen Program Know-How to Licensee and (iii) Janssen and its Affiliates
shall provide reasonable support to Licensee and its Affiliates after the
Transition Period to the extent reasonably necessary to allow

***Confidential Treatment Requested

23

--------------------------------------------------------------------------------

 

Licensee and its Affiliates to respond to requirements or requests of any
Regulatory Authority or other governmental authority with respect to Licensed
Compounds or Licensed Products.  

2.1.6. Supply and Quality Assurance Agreements.  Beginning on the Effective
Date, the Parties will work together in good faith to negotiate and enter into
an agreement within […***…] after the Effective Date for the supply of […***…]
for use in conducting activities under the Programs on the terms specified in
the Schedule Supply Terms of the Schedule Letter and other terms mutually agreed
by the Parties and a related quality assurance agreement on terms mutually
agreed by the Parties (collectively, the “Supply Agreement”).

2.2. Conduct of Development Activities.  The following provisions of this
Section 2.2 shall apply during the Development Term for each Program.

2.2.1. General. Subject to the transfer of the Janssen Program Know-How and
Transferred Assets to Licensee in accordance with Sections 2.1.3 and 2.1.5 and
entry into and performance of the Supply Agreements, Licensee will conduct each
Program in accordance with this Article 2; provided, however, that Janssen will
conduct the Janssen AR Mutant Activities in accordance with the AR Mutant
Development Plan.  Each Party will carry out its responsibilities set forth in
each Development Plan in accordance with the terms and conditions of this
Agreement, in good scientific manner and in compliance with all applicable Laws.

2.2.2. Development Plans.  

(a) Licensee shall prepare and deliver to Janssen within […***…] after the
Effective Date a written development plan for the AR Mutant Program describing
the activities to be performed to up to and including the conduct and completion
of the AR Mutant POC Trial and the AR Mutant Pre-Phase III Activities, the
deliverables for such activities, target dates and estimated timelines for
completion of such activities and a budget for such activities (the “AR Mutant
Development Plan”). The Development Plan for the AR Mutant Program shall at all
times contain […***…]. Janssen shall review the initial AR Mutant Development
Plan within […***…] following receipt thereof and may provide comments on such
AR Mutant Development Plan, which Licensee shall consider in good faith.  Any
portion of the initial AR Mutant Development Plan describing a Janssen AR Mutant
Activity that is not set forth on Schedule Janssen AR Mutant Activities, or
setting forth a target date or timeline for any Janssen AR Mutant Activity, will
not become effective unless and until approved in writing by Janssen.

(b) Licensee shall prepare and deliver to Janssen within […***…] after the
Effective Date a written development plan for the NIK Program describing the
activities to be performed to up to and including the conduct and completion of
the NIK POC Trial, the deliverables for such activities, target dates and
estimated

***Confidential Treatment Requested

24

--------------------------------------------------------------------------------

 

timelines for completion of such activities and a budget for such activities
(the “NIK Development Plan” and the AR Mutant Development Plan or the NIK
Development Plan, a “Development Plan”).  The Development Plan for the NIK
Program shall at all times contain: […***…].  Janssen shall review the initial
NIK Development Plan within […***…] following receipt thereof and may provide
comments on such NIK Development Plan, which Licensee shall consider in good
faith.

(c) Subject to Section 2.2.2(a) or 2.2.2(b), as applicable, and
Section 2.2.2(e), each Development Plan may be amended from time to time by
Licensee, provided that no such amendment shall take effect until (i) Licensee
provides Janssen with notice of and a copy of the proposed amendment, (ii)
Licensee provides Janssen with […***…] to review and provide comments on such
amendment and (iii) Licensee considers in good faith any comments made by
Janssen; and provided further that no such amendment relating to a Janssen AR
Mutant Activity shall take effect unless and until approved in writing by
Janssen.  For clarity, the approval of Janssen is not required to amend any
Development Plan except as described in the immediately preceding sentence.

(d) Prior to the commencement of any of the […***…], Licensee shall amend the AR
Mutant Development Plan to include a budget for such activities and submit such
amendment to Janssen for review pursuant to Section 2.2.2(c).  

(e) The Development Plan for a Program shall not contain any Development
activities relating to […***…], and Licensee shall not conduct any such
activities during the Development Term of such Program.

***Confidential Treatment Requested

25

--------------------------------------------------------------------------------

 

2.2.3. Conduct of Programs.  

(a) Licensee Diligence.  Licensee shall conduct the activities set forth in each
Development Plan (and all regulatory matters relating to such activities), other
than the Janssen AR Mutant Activities, and shall use Commercially Reasonable
Efforts to conduct such activities in accordance with the timelines and budget
set forth in such Development Plan.  Without limiting the foregoing, Licensee
shall use Commercially Reasonable Efforts to:

 

(1)

[…***…].  

(2)

[…***…]

(3)

[…***…]

(4)

[…***…]

(5)

[…***…]

It is acknowledged that there may be delays in achievement of such events based
upon delays by Janssen in performing its obligations under Sections 2.1.3, 2.1.5
or 2.2.3(b) or the Supply Agreement or actions of any Regulatory Authority, and
any delay in achievement of such events for such reason shall not be a breach of
this Section 2.2.3(a).  It is further acknowledged that, due to timing of
activities with respect to a given Program, […***…] provided that
[…***…].  During […***…], Licensee shall not be obligated to conduct, nor shall
Licensee conduct, any Development activities with respect to the applicable
Program other than […***…].

(b) Janssen Diligence.  Janssen shall conduct the Janssen AR Mutant Activities,
and shall use Commercially Reasonable Efforts to conduct such activities in
accordance with the timelines set forth in the AR Mutant Development Plan.  

(c) Responsibilities.  Licensee shall be solely responsible for all aspects of
conducting the Development activities set forth in the Development Plans,
including Manufacturing clinical supplies of Licensed Compounds and Licensed
Products necessary to conduct the Programs, except that Janssen shall be solely
responsible for all aspects of conducting the Janssen AR Mutant Activities.
Janssen may provide, through its review of reports delivered by Licensee, and
participation in meetings with Licensee, pursuant to Section 2.2.5, such input
as it deems appropriate with respect to Licensee’s conduct of the Programs,
which input Licensee shall consider in good faith.

***Confidential Treatment Requested

26

--------------------------------------------------------------------------------

 

(d) Costs.  Licensee shall conduct each Program at its sole cost and expense,
except that Janssen shall conduct the Janssen AR Mutant Activities at its sole
cost and expense. In addition, Licensee shall […***…].

(e) Subcontracting.  

(1) Each Party may subcontract the performance of any Development activities,
including Manufacturing activities, conducted pursuant to the Programs to any of
its Affiliates or any Third Party, provided that such Party shall oversee the
performance by its Affiliates and Third Party Subcontractors in a manner that
would be reasonably expected to result in their timely completion and shall
remain responsible for the performance of such activities in accordance with
this Agreement.  

(2) With respect to any activities to be subcontracted to a Third Party (a
“Third Party Subcontractor”) by Licensee, or by Janssen pursuant to a
subcontracting agreement with a Third Party that is first entered into after the
Effective Date: (A) each such arrangement will be set forth in a written
contract with such Third Party Subcontractor; and (B) all such contracts shall
be consistent with and expressly made subject to the terms and conditions of
this Agreement and shall include (i) restrictions on the use and disclosure of
Confidential Information of the other Party and (ii) an assignment to the
applicable Party entering into such contract (the “Subcontracting Party”) of all
rights to any and all results of the activities undertaken and other
intellectual property made, invented or generated by such Third Party
Subcontractor with respect to the applicable Program, except as otherwise
provided in Section 2.2.3(e)(3).  

(3) Any assignment of intellectual property rights described in clause (B)(ii)
of Section 2.2.3(e)(2) may exclude any Third Party Subcontractor Reserved
Technology rights that are not necessary to make, have made, use, have used,
import, have imported, sell, have sold, offer for sale or have offered for sale
any Licensed Compound or Licensed Product.  If the Subcontracting Party expects
that any Third Party Subcontractor Reserved Technology rights […***…], then,
before entering into such subcontract, the Subcontracting Party (A) shall
[…***…], (B) shall […***…] and (C) shall […***…].  If the proposed subcontract
[…***…].

(4) A Subcontracting Party will notify the other Party of the engagement or
retention of any Third Party Subcontractor to conduct any Program activities
and, upon the request of such other Party, provide such other Party with a copy
of the relevant contract (which may be redacted with respect to financial terms)
to ensure compliance with the provisions of this Section 2.2.3(e).  A contract
between a Party and a Third Party Subcontractor that satisfies the requirements
set forth in this Section 2.2.3(e) is referred to in this Agreement as a
“Permitted Subcontract.”

***Confidential Treatment Requested

27

--------------------------------------------------------------------------------

 

2.2.4. Records; Data Requirements.

(a) Each Party shall prepare and maintain, and shall cause its Affiliates and
Third Party Subcontractors to prepare and maintain, complete and accurate
written records, accounts, notes, reports and data with respect to the
Development activities conducted by or on behalf of such Party during the
Development Term with respect to a Program, including all Development Program
Know-How (the “Program Records”), in sufficient detail and in good scientific
manner appropriate for patent and regulatory purposes and in conformity with
Applicable Law and such Party’s standard practices, which Program Records shall
reflect all work done and results achieved in connection with the
Programs.  Each Party shall retain, and cause its Affiliates and Third Party
Subcontractors to retain, the Program Records for at least […***…] or such
longer period as may be required by Applicable Law.

(b) Each Party shall comply with Janssen’s data policies set forth on Exhibit B
with regarding to Program Records.

2.2.5. Reports.  Licensee shall submit a reasonably detailed written summary of
the status of each Program […***…], updating Janssen on its progress with
respect to the conduct of such Program, including any regulatory filings made
during such […***…].  Licensee shall make its employees and consultants
available for an in-person or telephonic meeting with Janssen at least once
every […***…] to discuss its progress with respect to the conduct of the
Programs.

2.2.6. No Branding Activities.  During the Development Term of a Program,
Licensee shall not use or file for protection of any Trademarks or trade names
for a Licensed Product with respect to such Program.

2.3. Development Term Exclusivity.  

2.3.1. Licensee Exclusivity.  During the Development Term with respect to a
Program, neither Licensee nor any of its Affiliates shall: (i) […***…].

2.3.2. […***…]

2.3.3. Exceptions.  Notwithstanding the foregoing:

(a) Section 2.3.1 does not prohibit Licensee and its Affiliates that are subject
to Section 2.3.1, alone or through work conducted in collaboration with an
Affiliate or Third Party, from conducting research and non-clinical development
(or licensing or otherwise granting rights to an Affiliate or a Third Party to
conduct research and non-clinical development) of compounds (other than Licensed
Compounds) that (i) […***…] or (ii) […***…].

***Confidential Treatment Requested

28

--------------------------------------------------------------------------------

 

(b) Section 2.3.2 does not prohibit Janssen and its Affiliates, alone or through
work conducted in collaboration with an Affiliate or Third Party, from
conducting research and non-clinical development (or licensing or otherwise
granting rights to an Affiliate or a Third Party to conduct research and
non-clinical development) of compounds (other than Licensed Compounds) that
[…***…].

(c) This Section 2.3 shall not apply to the Acquirer of a Party or any Affiliate
of such Acquirer (excluding any Affiliate that was an Affiliate of such Party
prior to a Change of Control and became an Affiliate of such Acquirer as a
result of such Change of Control), provided that, if the Acquirer or such
Affiliate conducts any activities described in Section 2.3.1 or 2.3.2 as
applicable, during the Development Term (the “Development Term Acquirer
Activities”), such Acquirer or Affiliate shall use reasonable good faith efforts
to segregate such Development Term Acquirer Activities from activities conducted
with respect to the Licensed Compounds and Licensed Products pursuant to this
Agreement, including by (x) not permitting personnel who perform the Development
Term Acquirer Activities to have access to Program-Related Information or other
Confidential Information of the other Party (including Know-How and proprietary
Development or Commercialization plans or other business information); and (y)
not permitting personnel who perform activities conducted with respect to the
Licensed Compounds and Licensed Products pursuant to this Agreement to perform
Development Term Acquirer Activities (provided that the foregoing shall not
apply to senior management and regulatory, chemistry-manufacturing-controls,
patent, legal and other similar personnel).  

(d) Neither Party shall be limited or prohibited by Section 2.3 from negotiating
and completing a Change of Control, or taking any action to solicit, initiate,
encourage or assist the submission of any proposal, negotiation or offer from
any Third Party relating to, or engage in discussions with any Third Party
relating to, a Change of Control.

2.4. No Third Party Program Agreements.  During the Development Term with
respect to a Program, neither Licensee nor any of its Affiliates shall (i) enter
into a Third Party Program Agreement with respect to such Program or (ii) take
any action to solicit, initiate, encourage or assist the submission of any
proposal, negotiation or offer from any Third Party or engage in discussions
with any Third Party relating to a Third Party Program Agreement with respect to
such Program. Notwithstanding anything to the contrary herein, Licensee shall
not be limited or prohibited from negotiating and completing any Change of
Control, or taking any action to solicit, initiate, encourage or assist the
submission of any proposal, negotiation or offer from any Third Party or engage
in discussions with any Third Party relating to a Change of Control.  If, during
the Development Term with respect to a Program, Licensee receives any inquiry,
proposal or offer by or from any Third Party relating to a potential Third Party
Program Agreement, Licensee shall notify Janssen in writing (a “Third Party
Offer Notice”) as soon as reasonably practicable of the existence of such
inquiry, proposal or offer by or from a Third Party, but shall not be required
to disclose the identity of the Third Party or any terms of any

***Confidential Treatment Requested

29

--------------------------------------------------------------------------------

 

Third Party inquiry, proposal or offer.  For clarity, such Third Party Offer
Notice shall have no effect on the Option or Right of First Negotiation with
respect to the applicable Program.  

2.5. Third Party Contracts.  If any Know-How, Patent Right or other intellectual
property right would first become Controlled by a Party after the Effective Date
through a license from a Third Party, and […***…], such licensee Party shall
first notify the other Party of […***…], and such Know-How, Patent Right or
other intellectual property right shall not be deemed to be Controlled by such
licensee Party for purposes of this Agreement, except to the extent, and only to
the extent that, […***…], and to acknowledge that its sublicense under such
license is subject to the terms and conditions of the license agreement with the
Third Party.

Article 3

OPTION AND RIGHT OF FIRST NEGOTIATION

3.1. Grant of Option.  Subject to the terms and conditions of this Agreement,
Licensee hereby grants, on behalf of itself and its Affiliates, to Janssen an
exclusive option, exercisable at Janssen’s sole discretion in accordance with
Section 3.3.1 at any time during the Option Period, to (i) terminate the
licenses and related rights granted by Janssen to Licensee pursuant to this
Agreement with respect to the AR Mutant Program, (ii) obtain an exclusive
license under the Licensed Technology (as defined in the AR Mutant License
Agreement) to make, have made, use, have used, import, have imported, sell, have
sold, offer for sale and have offered for sale the AR Mutant Compounds and AR
Mutant Products on the terms and conditions set forth in the AR Mutant License
Agreement and (iii) obtain the other rights set forth in the AR Mutant License
Agreement (the “Option”).

3.2. Delivery of POC Trial Notice and Data Package.  

3.2.1. Delivery.  […***…], Licensee shall deliver a POC Trial Notice and Data
Package for the applicable Program to Janssen. If such POC Trial Notice and Data
Package relates to the AR Mutant Program, Licensee shall concurrently deliver to
Janssen the draft TRACON Schedule Letter (as defined in the AR Mutant License
Agreement) to be delivered with respect to the AR Mutant License Agreement,
including any anticipated exceptions to the representations and warranties of
Licensee with regard to Licensed Technology (as defined in the AR Mutant License
Agreement) to be made in the AR Mutant License Agreement, and copies of any
contracts referenced in such schedules (“AR Mutant Schedule Information”).  The
Parties shall review, discuss and finalize the TRACON Schedule Letter (as
defined in the AR Mutant License Agreement) to be delivered with respect to the
AR Mutant License Agreement before the AR Mutant License Agreement becomes
effective pursuant to Section 3.3.1 in accordance with the procedures set forth
on Exhibit C.

3.2.2. Missing Information. Janssen shall have […***…] following receipt of a
Data Package to notify Licensee in writing if Janssen in good faith believes
that any information that is required by the definition of AR Mutant Data
Package or NIK Data Package, as applicable, is missing from the Data Package (a
“Missing Information Notice”), which Missing Information Notice shall identify
with reasonable detail such

***Confidential Treatment Requested

30

--------------------------------------------------------------------------------

 

information that Janssen believes is missing.  If Janssen delivers a Missing
Information Notice to Licensee, Licensee shall deliver the missing information
identified in such Missing Information Notice as soon as practicable and the
Data Package will be deemed complete on the date on which all such missing
information has been received by Janssen.  If Janssen does not deliver a Missing
Information Notice to Licensee, the initial Data Package will be deemed complete
on the date it was received by Janssen.  For purposes of this Agreement, “POC
Trial Notice Date” means the date upon which Janssen has received a POC Trial
Notice and complete Data Package with respect to a Program in accordance with
this Section 3.2.2. For the avoidance of doubt, this Section 3.2.2 does not
require Licensee to generate new information or to perform any additional
activity not contemplated by the applicable Development Plan, except to the
extent necessary to generate the information that is required to be included in
the applicable Data Package.  

3.2.3. Updates and Additional Information. During the […***…] period following
the POC Trial Notice Date, Licensee shall: (a) promptly update such Data Package
if any new data or information becomes available with respect to the applicable
Program; (b) upon Janssen’s reasonable request, provide (i) any available
patent, regulatory or CMC information in Licensee’s Control regarding any
Licensed Compound or Licensed Product, (ii) any […***…] and (iii) […***…], in
each case ((i), (ii) and (iii)) with respect to such Program; and (c) upon
Janssen’s reasonable request, afford to Janssen and its representatives
reasonable access during normal business hours to Licensee’s personnel to
discuss such Data Package.  If such Data Package relates to the AR Mutant
Program, during such period, Licensee shall also provide any update to the AR
Mutant Schedule Information.

3.2.4. Interim Data Packages.  From time to time during the Development Term but
no more frequently than […***…], Janssen may request, and Licensee shall deliver
as soon as reasonably practicable, an interim data package with respect to a
Program before delivery of a Data Package with respect to such Program pursuant
to Section 3.2.1.  Such interim data package will include the same information
as a complete Data Package for such Program, but only to the extent such
information exists and is available as of the date of Janssen’s request.  If the
requested interim data package relates to the AR Mutant Program, Licensee shall
concurrently deliver to Janssen the AR Mutant Schedule Information, but only to
the extent such information exists and is available as of the date of Janssen’s
request.  For clarity, such interim data package shall not constitute a Data
Package or modify the Parties’ rights and obligations under this Section 3.2 or
under Section 3.3 or Section 3.4 unless (a) Janssen exercises the Option
pursuant to Section 3.3 at any time prior to first availability of the AR Mutant
POC Trial Data, in which case the interim data package last delivered with
respect to the AR Mutant Program shall constitute the Data Package with respect
to the AR Mutant Program, or (b) Janssen exercises the Right of First
Negotiation pursuant to Section 3.4 at any time prior to first availability of
the NIK POC Trial Data, in which case the interim Data Package last delivered
with respect to the NIK Program shall constitute the Data Package with respect
to the NIK Program.

***Confidential Treatment Requested

31

--------------------------------------------------------------------------------

 

3.3. Exercise and Expiration of Option.

3.3.1. Option Exercise.  To exercise the Option, Janssen shall provide Licensee
written notice of Janssen’s exercise of the Option at any time during the period
commencing on […***…] and ending […***…] after the POC Trial Notice Date with
respect to the AR Mutant Program (which shall terminate early upon termination
of this Agreement in its entirety pursuant to Section 11.2, 11.3 or 11.4 or
termination of this Agreement with respect to the AR Mutant Program pursuant to
Section 11.2, 11.3 or 11.4); provided, however, […***…] (the “Option
Period”).  If Janssen provides written notice of exercise of the Option on or
prior to the expiration of the Option Period, the Option shall be deemed to be
exercised on the date such exercise notice is deemed given in accordance with
Section 13.11.  Following Janssen’s exercise of the Option pursuant to this
Section 3.3.1, Licensee shall invoice Janssen for, and Janssen shall pay to
Licensee within […***…] after receipt of such invoice (a) a one-time,
non-creditable, non-refundable Option exercise fee of $45,000,000 (the “Option
Exercise Fee”) and (b) […***…].  Effective upon Licensee’s receipt of the Option
Exercise Fee and the amounts described in clause (b) (the “Option Exercise
Effective Date”):  (i) the Development Term of the AR Mutant Program shall
terminate, (ii) this Agreement shall expire and be of no further force and
effect with respect to the AR Mutant Program (for clarity, the AR Mutant Program
shall not be a Terminated Program), and (iii) the AR Mutant License Agreement
shall automatically, with no further action by either Party, go into full force
and effect.  Upon Janssen’s request, each Party shall execute and deliver to the
other Party the AR Mutant License Agreement; provided, however, that any delay
or failure to execute or deliver the AR Mutant License Agreement shall not
affect whether or when the AR Mutant License Agreement went into full force and
effect pursuant to this Section 3.3.1.  Notwithstanding the foregoing, (x)
Licensee shall complete in a timely manner after the Option Exercise Effective
Date any […***…] that were not completed before the Option Exercise Effective
Date and (y) Janssen shall […***…] within […***…] after receipt of invoice from
Licensee.

3.3.2. Option Expiration.  If (i) Janssen does not exercise the Option in
accordance with Section 3.3.1 on or prior to the expiration of the Option
Period, then upon the day immediately after the last day of the Option Period or
(ii) Janssen does not make the payments to Licensee required by Section 3.3.1
within […***…] after receipt of invoice from Licensee, then upon the day
immediately after the last day of such […***…] period, in either case without
any further action on the part of either Party: (a) the Option shall expire and
be of no further force or effect; (b) the Development Term of the AR Mutant
Program shall terminate; (c) Article 4, Article 5 (other than Sections 5.2 and
5.3) and Article 6, and Sections 7.4.2, 7.6, 7.7, 7.8, 11.5 and 11.6.4 shall
become effective with respect to the AR Mutant Program; and (d) Sections
2.1.1(a), 2.1.2, 2.2, 2.3, 2.4, 3.1, 3.2, 3.3.1, 8.1.2, 9.5.1, 11.2 and 11.6.1
shall terminate and be of no further force or effect with respect to the AR
Mutant Program.  

***Confidential Treatment Requested

32

--------------------------------------------------------------------------------

 

3.3.3. Merger Control Law Compliance.  

(a) As promptly as practicable following the POC Trial Notice Date, Janssen and
Licensee shall reasonably cooperate to determine whether any filing or
notification is necessary or advisable under any applicable Antitrust Law
(a) with respect to the AR Mutant Program, if Janssen were either to exercise or
not exercise the Option and (b) with respect to the NIK Program, if the Parties
were or were not to enter into a Janssen NIK License Agreement.  

(b) If the Parties determine that such a filing or notification under any
applicable Antitrust Law is necessary or advisable, then each Party shall make
or cause to be made such notifications and filings as promptly as practicable
(but in any event within […***…]) after (i) with respect to the AR Mutant
Program, Janssen exercises the Option, and (ii) with respect to the NIK Program,
the Parties enter into a NIK Program License Agreement.

(c) Each Party shall be responsible for its own costs and expenses associated
with such notifications and filings.  If Janssen exercises the Option or ROFN,
Janssen shall pay any applicable premerger filing fee under the HSR Act with
respect to the relevant Program. Each Party shall use Commercially Reasonable
Efforts to obtain the expiration or termination of the applicable waiting period
under the HSR Act, and to obtain the termination or expiration of any other
applicable waiting periods or any necessary approvals or consents under any
other applicable Antitrust Law, at the earliest possible date after the date of
filing.

(d) If Janssen exercises the Option, the Option Exercise Effective Date shall be
deemed to be delayed until the date on which the last waiting period under any
applicable Antitrust Law has expired or been terminated or on which the last
approval or consent under such Antitrust Law is granted.

(e) Notwithstanding anything to the contrary in this Section 3.3.3, this Section
3.3.3 does not require that either Party (i) offer, negotiate, commit to or
effect, by consent decree, hold separate order, trust or otherwise, the sale,
divestiture, license or other disposition of any capital stock, assets, rights,
products or businesses of Janssen, Licensee or their respective Affiliates, (ii)
agree to any restrictions on the activities of Janssen, Licensee or their
respective Affiliates, or (iii) pay any material amount or take any other action
to prevent, effect the dissolution of, vacate, or lift any decree, order,
judgment, injunction, temporary restraining order, or other order in any suit or
proceeding that would otherwise have the effect of preventing or delaying any of
the transactions contemplated by exercise of the Option or entry into a Janssen
NIK License Agreement.

3.4. NIK Program Right of First Negotiation.

3.4.1. Grant of ROFN.  Subject to the terms and conditions of this Agreement,
Licensee hereby grants, on behalf of itself and its Affiliates, to Janssen an
exclusive right of first

***Confidential Treatment Requested

33

--------------------------------------------------------------------------------

 

negotiation with respect to the NIK Program on the terms set forth in this
Section 3.4.1 (the “Right of First Negotiation” or “ROFN”).

(a) Janssen may in its sole discretion elect to exercise its Right of First
Negotiation by written notice of exercise delivered to Licensee at any time on
or before the ROFN Exercise Deadline.

(b) To exercise the Right of First Negotiation, Janssen shall give Licensee
written notice of such exercise no later than the ROFN Exercise Deadline (the
“ROFN Exercise Notice”).  Upon Janssen’s timely exercise of the ROFN in
accordance with this Section 3.4, Janssen and Licensee shall negotiate in good
faith on an exclusive basis for up to […***…] from the date the ROFN Exercise
Notice is deemed given in accordance with Section 13.11 (the “Negotiation
Period”) a separate written agreement pursuant to which Licensee would grant
Janssen exclusive (even as to Licensee) license under the Licensee NIK Program
Technology to make, have made, use, have used, import, have imported, sell, have
sold, offer for sale and have offered for sale NIK Compounds and NIK Products in
the Field in the Territory on commercially reasonable terms (a “Janssen NIK
License Agreement”).  The Negotiation Period may be extended by mutual agreement
of Janssen and Licensee, such agreement to be given, withheld or conditioned by
a Party in its sole discretion.  

(c) In the event that Janssen exercises its Right of First Negotiation but the
Parties do not enter into a Janssen NIK License Agreement within the Negotiation
Period, Licensee may thereafter negotiate with Third Parties to enter into a
Third Party NIK Program Agreement, take any action to solicit, initiate,
encourage or assist the submission of any proposal, negotiation or offer from
any Third Party or engage in discussions with any Third Party relating to a
Third Party NIK Program Agreement, and enter into a Third Party NIK Program
Agreement without further obligation to Janssen under this Section 3.4.1;
provided, however, that during the […***…] period immediately following the last
day of the Negotiation Period (the “Tail Period”), Licensee may enter into a
Third Party NIK Program Agreement only if the following conditions are
satisfied:  (i) Licensee has not provided to the applicable Third Party any
material information regarding the NIK Program other than the information
provided by Licensee to Janssen pursuant to Section 3.2 before or during the
Negotiation Period (the “Additional NIK Program Information”); and (ii) […***…];
and Licensee may not enter into any Third Party NIK Program Agreement that does
not satisfy either condition set forth in clause (i) or (ii) (a “Restricted
Third Party NIK Program Agreement”), unless Licensee complies with the remainder
of this Section 3.4.1(c).  Prior to entering into a Restricted Third Party NIK
Program Agreement, Licensee shall provide Janssen with a written notice of
Licensee’s intent to enter into such agreement, which notice shall include any
Additional NIK Program Information and […***…]. Janssen shall have […***…]
following receipt of such notice to propose an offer of […***…]. If Janssen
proposes such an offer within such […***…] period, then the Parties shall
negotiate in good faith and

***Confidential Treatment Requested

34

--------------------------------------------------------------------------------

 

seek to enter into a Janssen NIK License Agreement on such terms proposed by
Janssen for […***…] after Janssen proposes such offer.  If (x) Janssen does not
propose such an offer within such […***…] period or (y) the Parties do not enter
into a Janssen NIK License Agreement within […***…] after Janssen proposes such
an offer, then Licensee shall have no further obligations to Janssen under this
Section 3.4.  For purposes of this Section 3.4.1(c), […***…].

(d) If the Parties enter into a Janssen NIK License Agreement, immediately prior
to the effective date of such Janssen NIK License Agreement: (i) the Development
Term of the NIK Program shall terminate; and (ii) this Agreement shall expire
and be of no further force and effect with respect to the NIK Program (for
clarity, the NIK Program shall not be a Terminated Program).

3.4.2. No Effect on Other Janssen Rights or Licensee Obligations.  For clarity,
the provisions of this Section 3.4 are not intended to (a) prohibit or restrict
Janssen from making proposals and offers to Licensee at any time (including
after the ROFN Period) relating to a potential Janssen NIK License Agreement;
(b) modify any of Licensee’s obligations under the other applicable provisions
of this Agreement (including Sections 2.3 and 2.4); or (c) obligate either Party
to enter into any Janssen NIK License Agreement.

3.4.3. ROFN Expiration.

(a) If Janssen does not exercise the ROFN in accordance with Section 3.4.1 on or
prior to the ROFN Exercise Deadline, then upon the day immediately after the
ROFN Exercise Deadline, without any further action on the part of either Party:
(i) the ROFN shall expire and be of no further force or effect; (ii) the
Development Term of the NIK Program shall terminate; (iii) Article 4, Article 5
(other than Sections 5.2 and 5.3) and Article 6, and Sections 7.4.2, 7.6, 7.7,
7.8, 11.5 and 11.6.4 shall become effective with respect to the NIK Program; and
(iv) Sections 2.1.1(b), 2.1.2, 2.2, 2.3, 2.4, 3.1, 3.2, 3.3.1, 8.1.2, 9.5.1,
11.2 and 11.6.1 shall terminate and be of no further force or effect with
respect to the NIK Program.

(b) If Janssen exercises the ROFN in accordance with Section 3.4.1 on or prior
to the ROFN Exercise Deadline, but the Parties do not execute a Janssen NIK
License Agreement on or prior to the expiration of the Negotiation Period, then
upon the day immediately after the last day of the Negotiation Period, without
any further action on the part of either Party: (i) the ROFN shall expire and be
of no further force or effect, provided that Section 3.4.1(c) shall survive for
the time period set forth therein; (ii) the Development Term of the NIK Program
shall terminate; (iii) Article 4, Article 5 (other than Sections 5.2 and 5.3)
and Article 6, and Sections 7.4.2, 7.6, 7.7, 7.8, 11.5 and 11.6.4 shall become
effective with respect to the NIK Program; and (iv) Sections 2.1.1(b), 2.1.2,
2.2, 2.3, 2.4, 3.1, 3.2, 3.3.1, 8.1.2, 9.5.1, 11.2 and 11.6.1 shall terminate
and be of no further force or effect with respect to the NIK Program.

***Confidential Treatment Requested

35

--------------------------------------------------------------------------------

 

Article 4

ACTIVITIES AFTER DEVELOPMENT TERM

4.1. General.  

4.1.1. With respect to the AR Mutant Program, the provisions of this Article 4
shall apply to the AR Mutant Program, and Licensed Compounds and Licensed
Products with respect to the AR Mutant Program, during the License Term of the
AR Mutant Program if, and only if, the Option expires in accordance with
Section 3.3.2.  With respect to the AR Mutant Program, the “License Term” means
the period beginning immediately after the date of expiration of the Option in
accordance with Section 3.3.2 and ending on the expiration of the Term with
respect to the AR Mutant Program, unless terminated earlier in accordance with
Article 11.  

4.1.2. With respect to the NIK Program, the provisions of this Article 4 shall
apply to the NIK Program, and Licensed Compounds and Licensed Products with
respect to the NIK Program, during the License Term of the NIK Program if, and
only if, the ROFN expires in accordance with Section 3.4.3.  With respect to the
NIK Program, the “License Term” means the period beginning immediately after the
last day of the ROFN Period and ending on the expiration of the Term with
respect to the NIK Program, unless terminated earlier in accordance with Article
11.

4.2. Development.  

4.2.1. General.  Licensee shall have the sole right and responsibility, at its
sole cost and expense, to Develop Licensed Compounds and Licensed Products in
the Field in the Territory, and for all regulatory matters relating to such
activities.  Licensee will conduct such Development activities in accordance
with the terms and conditions of this Agreement, in good scientific manner and
in compliance with all Applicable Laws.

4.2.2. Diligence.  Licensee shall use Commercially Reasonable Efforts to
[…***…].  

4.2.3. Records.  Licensee shall prepare and maintain, and shall cause its
Affiliates, sublicensees and Third Party Subcontractors to prepare and maintain,
complete and accurate Program Records, in sufficient detail and in good
scientific manner appropriate for patent and regulatory purposes and in
conformity with Applicable Law and Licensee’s standard practices, which Program
Records shall reflect all work done and results achieved in connection with the
Programs.  Licensee shall retain, and cause its Affiliates, sublicensees and
Third Party Subcontractors to retain, the Program Records for at least […***…]
or such longer period as may be required by Applicable Law.   In addition,
Licensee shall comply with Janssen’s data policies set forth on Exhibit B with
respect to the Program Records.

4.2.4. Reports.  Licensee shall provide Janssen with a written summary of its
progress with respect to the Development of Licensed Compounds and Licensed
Products in the Field in the Territory […***…], including the […***…].  Upon
Janssen’s reasonable

***Confidential Treatment Requested

36

--------------------------------------------------------------------------------

 

request, Licensee shall be available for an in-person or telephonic meeting to
discuss its progress on the Development of the Licensed Compounds and Licensed
Products with Janssen.

4.3. Manufacturing.  Licensee shall have the sole right and responsibility, at
its sole cost and expense, to Manufacture clinical and commercial supplies of
Licensed Compounds and Licensed Products.  Licensee will conduct such
Manufacturing activities in accordance with the terms and conditions of this
Agreement and in compliance with all Applicable Laws.

4.4. Commercialization.  

4.4.1. General.  Licensee shall have the sole right and responsibility, at its
sole cost and expense, to Commercialize Licensed Compounds and Licensed Products
in the Field in the Territory.  Licensee will conduct such Commercialization
activities in accordance with the terms and conditions of this Agreement and in
compliance with all Applicable Laws.

4.4.2. Diligence.  Licensee shall use Commercially Reasonable Efforts to
Commercialize […***…].  

Article 5

LICENSE GRANTS

5.1. General.  

5.1.1. With respect to the AR Mutant Program, the provisions of this Article 5
(other than Sections 5.2 and 5.3) shall apply to the AR Mutant Program, and
Licensed Compounds and Licensed Products with respect to the AR Mutant Program,
during the License Term of the AR Mutant Program if, and only if, the Option
expires in accordance with Section 3.3.2.  Sections 5.2 and 5.3 shall apply to
the AR Mutant Program during the Term of the AR Mutant Program.

5.1.2. With respect to the NIK Program, the provisions of this Article 5 (other
than Sections 5.2 and 5.3) shall apply to the NIK Program, and Licensed
Compounds and Licensed Products with respect to the NIK Program, during the
License Term of the NIK Program if, and only if, the ROFN expires in accordance
with Section 3.4.3. Sections 5.2 and 5.3 shall apply to the NIK Program during
the Term of the NIK Program.

5.2. License Grant.  Subject to the terms and conditions of this Agreement
(including Section 5.3), during the Term with respect to a Program, Janssen
hereby grants to Licensee an exclusive (subject to Section 5.3),
royalty-bearing, non-transferable (except to the extent permitted under Section
13.6), sublicensable through multiple tiers of sublicense (subject to Section
5.4) license under the Licensed Technology with respect to such Program to make,
have made, use, have used, import, have imported, sell, have sold, offer for
sale and have offered for sale Licensed Compounds and Licensed Products with
respect to such Program in the Field in the Territory.  Subject to the terms and
conditions of this Agreement (including Section 5.3),

***Confidential Treatment Requested

37

--------------------------------------------------------------------------------

 

during the Term with respect to the AR Mutant Program, Janssen hereby grants to
Licensee an exclusive (subject to Section 5.3), royalty-free, non-transferable
(except to the extent permitted under Section 13.6), sublicensable through
multiple tiers of sublicense (subject to Section 5.4) license under the Patent
Rights set forth on Schedule AR Mutant Diagnostic Patent of the Schedule Letter
to make, have made, use, have used, import, have imported, sell, have sold,
offer for sale and have offered for sale companion diagnostic products solely
for use with AR Mutant Compounds and AR Mutant Products Developed or
Commercialized by Licensee pursuant to this Agreement in the Field in the
Territory.  Licensee covenants and agrees not to exercise any of its rights
under this Section 5.2 with respect to a Program unless and until the License
Term of such Program begins; provided that this provision shall not limit
Licensee’s ability to exercise its rights under and in accordance with Article
2.

5.3. Janssen Retained Rights.  Licensee acknowledges and agrees that:

5.3.1. Janssen and its Affiliates (i) retain the right to use the Licensed
Technology and the Patent Rights set forth on Schedule AR Mutant Diagnostic
Patent of the Schedule Letter to make, have made, use, have used, import and
have imported Licensed Compounds and Licensed Products solely to conduct
Internal Research with Licensed Compounds or Licensed Products and (ii) shall
not be obligated to remove any Licensed Compound from its compound libraries
that are used for Internal Research; and

5.3.2. Janssen and its Affiliates may use for any purpose (other than those
purposes for which Licensee is granted an exclusive license pursuant to
Section 2.1.1 or Section 5.2) any information in non-tangible and non-recorded
(whether in written, electronic, visual or other media) form which may be
retained in the unaided memory of any personnel of Janssen or its Affiliates who
had access to the Licensed Compounds, Licensed Products, Licensed Technology and
the Patent Rights set forth on Schedule AR Mutant Diagnostic Patent of the
Schedule Letter prior to the Effective Date; provided, however, that the
foregoing is not intended to grant, and shall not be deemed to grant, any right
to disclose such information to any Third Party.

5.4. Sublicensing.  During the Development Term of a Program, Licensee may not
sublicense to any Third Party or any of its Affiliates any of the rights granted
to it by Janssen under Section 5.2 with respect to such Program. During the
License Term of a Program, Licensee may sublicense to any Third Party or any of
its Affiliates the rights granted to it by Janssen under Section 5.2 with
respect to such Program.  Any such sublicense shall (i) be in writing, and (ii)
be subject to, and consistent with, the terms of this Agreement.  Licensee shall
provide Janssen with a true and complete copy of each such sublicense and all
amendments thereto within […***…] after execution thereof.  Licensee shall
remain responsible to Janssen for the performance of the financial and other
obligations of its sublicensees.

5.5. License Term Exclusivity.

5.5.1. During the period beginning on the first day of the License Term with
respect to a Program and ending […***…] after such day, neither Licensee nor any
of its Affiliates shall: […***…].  

***Confidential Treatment Requested

38

--------------------------------------------------------------------------------

 

5.5.2. Notwithstanding the foregoing:

(a) Section 5.5.1 does not prohibit Licensee and its Affiliates that are subject
to Section 5.5.1, alone or through work conducted in collaboration with an
Affiliate or Third Party, from conducting research and non-clinical development
(or licensing or otherwise granting rights to an Affiliate or a Third Party to
conduct research and non-clinical development) of compounds (other than Licensed
Compounds) that (i) […***…].

(b) Section 5.5.1 shall not apply to the Acquirer of a Party or any Affiliate of
such Acquirer (excluding any Affiliate that was an Affiliate of such Party prior
to a Change of Control and became an Affiliate of such Acquirer as a result of
such Change of Control), provided that, if the Acquirer or such Affiliate
conducts any activities described in Section 5.5.1 during the period described
in Section 5.5.1 (the “Post-Development Term Acquirer Activities”), such
Acquirer or Affiliate shall use reasonable good faith efforts to segregate such
Post-Development Term Acquirer Activities from activities conducted with respect
to the Licensed Compounds and Licensed Products pursuant to this Agreement,
including by (x) not permitting personnel who perform the Post-Development Term
Acquirer Activities to have access to Program-Related Information or other
Confidential Information of the other Party (including Know-How and proprietary
Development or Commercialization plans or other business information); and
(y) not permitting personnel who perform activities conducted with respect to
the Licensed Compounds and Licensed Products pursuant to this Agreement to
perform Post-Development Term Acquirer Activities (provided that the foregoing
shall not apply to senior management and regulatory,
chemistry-manufacturing-controls, patent, legal and other similar personnel).  

(c) Licensee shall not be limited or prohibited by Section 5.5.1 from
negotiating and completing a Change of Control, or taking any action to solicit,
initiate, encourage or assist the submission of any proposal, negotiation or
offer from any Third Party relating to, or engage in discussions with any Third
Party relating to, a Change of Control.

Article 6

FINANCIAL TERMS

6.1. General.  

6.1.1. With respect to the AR Mutant Program, the provisions of this Article 6
shall apply to the AR Mutant Program, and Licensed Compounds and Licensed
Products with respect to the AR Mutant Program, during the License Term for such
Program if, and only if, the Option expires in accordance with Section 3.3.2.

***Confidential Treatment Requested

39

--------------------------------------------------------------------------------

 

6.1.2. With respect to the NIK Program, the provisions of this Article 6 shall
apply to the NIK Program, and Licensed Compounds and Licensed Products with
respect to the NIK Program, during the License Term of the NIK Program if, and
only if, the ROFN expires in accordance with Section 3.4.3.

6.2. Milestones.  Licensee will notify Janssen in writing within […***…] after
the first achievement by Licensee or any of its Affiliates or sublicensees of
any of the milestone events set forth in the table below with respect to a
Program (each, a “Milestone Event”).  In consideration of the licenses and
rights granted to Licensee under this Agreement, Licensee shall pay to Janssen
the applicable milestone payment set forth in the table below (each, a
“Milestone Payment”) within […***…] after receipt of an invoice from Janssen
with respect to achievement of each Milestone Event.  Each Milestone Payment
shall be made only once, and shall be non-refundable and non-creditable.  

6.2.1. With respect to the AR Mutant Program:

 

Milestone Event

Milestone Payment

A.  […***…]

$[…***…]

B.  […***…]

$[…***…]

[…***…]

6.2.2. With respect to the NIK Program:

 

Milestone Event

Milestone Payment

C.  […***…]

$[…***…]

D.  […***…]

$[…***…]

E.  […***…]

$[…***…]

[…***…]  

6.3. Royalties.  

6.3.1. Royalty Rates.  

(a) In consideration of the licenses and rights granted to Licensee under this
Agreement with respect to the AR Mutant Program, Licensee shall pay to Janssen a
royalty of […***…] on Net Sales of each AR Mutant Product in each country during
the Royalty Term for such AR Mutant Product in such country.  

***Confidential Treatment Requested

40

--------------------------------------------------------------------------------

 

(b) In consideration of the licenses and rights granted to Licensee under this
Agreement with respect to the NIK Program, Licensee shall pay to Janssen a
royalty of […***…] on Net Sales of each NIK Product in each country during the
Royalty Term for such NIK Product in such country.

6.3.2. Royalty Reductions.  

(a) Licensee shall be responsible for the payment of any amounts that become due
to any Third Party(ies) under any Janssen License Agreement as a result of
Licensee’s activities with respect to the Licensed Compounds or Licensed
Products under this Agreement during the applicable License Term, only to the
extent […***…].  In the event Janssen makes any such payment to a Third Party,
Licensee shall reimburse Janssen for such amount.

(b) If Licensee or its Affiliate or sublicensee is required or reasonably deems
it necessary to obtain a license from a Third Party under any intellectual
property rights of such Third Party that […***…], Licensee shall have the right
to deduct, from the royalties due to Janssen pursuant to Section 6.3.1 with
respect to a Licensed Product containing such Licensed Compound during a
Calendar Quarter, […***…] of the […***…] payments made by Licensee or its
Affiliate or sublicensee to such Third Party(ies) in exchange for such license
with respect to such Licensed Compound during such Calendar Quarter, provided
that if any agreement with such Third Party includes rights to additional
compounds or products other than such Licensed Compound, any such payment that
is not triggered by sales of such Licensed Product containing such Licensed
Compound shall be equitably allocated by Licensee in good faith among all
compounds and products under such agreement.  Licensee shall provide
documentation of such allocation to Janssen and any dispute regarding such
allocation shall be subject to resolution under Article 12.  

(c) On a country-by-country and Licensed Product-by-Licensed Product basis, the
royalties due to Janssen pursuant to Section 6.3.1 shall be reduced during the
Royalty Term for such Licensed Product in such country to […***…] of the amount
otherwise payable from and after the date that: (i) […***…].

(d) Notwithstanding the foregoing, in no event shall the total deductions under
Sections 6.3.2(b) and 6.3.2(c) reduce the royalties payable to Janssen under
Section 6.3.1 with respect to a given Licensed Product in a given country in any
Calendar Quarter by more than […***…].

6.3.3. Royalty Reports and Payments.  Commencing with the First Commercial Sale
of a Licensed Product by Licensee or its Affiliates or sublicensees, Licensee
shall provide written reports to Janssen within […***…] after the end of each
Calendar Quarter, stating in each such report, by Licensed Product and by
country, the aggregate Net Sales in U.S. Dollars of Licensed Products sold
during such Calendar Quarter by Licensee and its Affiliates and
sublicensees.  Such report shall also include: (a) the calculation of the

***Confidential Treatment Requested

41

--------------------------------------------------------------------------------

 

royalty payments due to Janssen on such Net Sales; and (b) the exchange rates
used in calculating the payments due Janssen, which exchange rates shall comply
with Section 6.4.2.  Simultaneously with the delivery of each such report,
Licensee shall pay to Janssen the total royalties, if any, due to Janssen for
the Calendar Quarter that is the subject of such report.  If no royalties are
due with respect to a particular Calendar Quarter, Licensee shall so report.  

6.4. Payment Terms.

6.4.1. Payments.  All payments due under this Agreement shall be made in U.S.
Dollars by wire transfer in immediately available funds to an account designated
by the receiving Party or by other mutually acceptable means.  

6.4.2. Currency Conversion.  The rate of exchange to be used in computing the
amount of currency equivalent in U.S. Dollars of Net Sales invoiced in other
currencies shall be consistent with Licensee’s internal accounting practices
used to prepare its audited financial statements.

6.4.3. Late Payments.  If a Party does not receive payment of any amount due to
it under this Agreement on or before the due date, such payment shall bear
interest at a rate per annum equal to […***…] in excess of overnight LIBOR or a
comparable reference interbank rate per currency or the maximum rate allowable
by Applicable Law, whichever is lower.  

6.5. Records; Inspection.  Licensee shall keep (and cause its Affiliates and
sublicensees to keep) complete, true and accurate books of account and records
for the purpose of determining the royalties payable by Licensee to Janssen
under Section 6.3 (the “Royalty Records”), which Royalty Records shall be
retained for at least […***…] following the end of the Calendar Year to which
they pertain.  Licensee shall, and shall cause its Affiliates and sublicensees
to, make the Royalty Records available for inspection by an independent public
accounting firm of national prominence selected by Janssen, and reasonably
acceptable to Licensee, during normal business hours, as may be reasonably
necessary for the sole purpose of verifying the royalty reports and payments
delivered by Licensee pursuant to Section 6.3 during the preceding […***…] full
Calendar Years.  The records for a given Calendar Year shall be subject to audit
no more than one time.  Such independent public accounting firm shall execute a
reasonable confidentiality agreement with Licensee prior to commencing any such
inspection.  Such inspections shall be made no more than once each Calendar Year
at reasonable times and on reasonable notice.  Janssen shall bear the costs and
expenses of any inspection conducted under this Section 6.5 unless such
inspection reveals an underpayment in royalties payable pursuant to Section 6.3
of more than […***…] of the amount payable for the period covered by such
inspection, in which case Licensee shall bear the costs and expenses of such
inspection.  If such inspection reveals an overpayment by Licensee pursuant to
Section 6.3, then Licensee shall deduct the amount of such overpayment from any
payment that subsequently becomes due and payable by Licensee under this
Agreement or, if no payment is anticipated to be due and payable by Licensee in
the following Calendar Quarter, Licensee shall invoice Janssen for the amount of
the underpayment and Janssen shall pay such invoice within […***…] after receipt
thereof.  If such inspection

***Confidential Treatment Requested

42

--------------------------------------------------------------------------------

 

reveals an underpayment by Licensee pursuant to Section 6.3, then Janssen shall
invoice Licensee for the amount of the underpayment and Licensee shall pay such
invoice within […***…] after receipt thereof.  

6.6. Withholding Taxes.  

6.6.1. Licensee will make all payments to Janssen under this Agreement without
deduction or withholding for Taxes except to the extent that any such deduction
or withholding is required by law in effect at the time of payment.

6.6.2. Any Tax required to be withheld on amounts payable under this Agreement
will be paid by Licensee on behalf of Janssen to the appropriate governmental
authority, and Licensee will furnish Janssen with proof of payment of such
Tax.  Any such Tax required to be withheld will be an expense of and borne by
Janssen.

6.6.3. Licensee and Janssen will cooperate with respect to all documentation
required by any taxing authority or reasonably requested by Licensee to secure a
reduction in the rate of applicable withholding Taxes.  On the date of execution
of this Agreement, Janssen will deliver to Licensee an accurate and complete
Internal Revenue Service Form W-8BEN-E certifying that Janssen is entitled to
the applicable benefits under the Income Tax Treaty between the Kingdom of
Belgium and the United States.

Article 7

INTELLECTUAL PROPERTY

7.1. Reporting of Development Program Inventions. Each Party shall designate a
patent attorney or agent as its contact to coordinate with the other Party the
filing, prosecution and maintenance of Patent Rights as provided in this Article
(the “Patent Representative”).  Each Party shall promptly report to the other
Party’s Patent Representative any material Development Program Invention.

7.2. Ownership.

7.2.1. Development Program Inventions and other Development Program
Know-How.  Ownership in the Territory of Development Program Inventions and
Patent Rights filed after the Effective Date claiming one or more Development
Program Inventions (each, a “Development Program Patent”) shall be allocated in
accordance with inventorship as determined pursuant to principles of United
States patent law as follows:

(a) each Development Program Invention invented solely by one or more employees
or agents of Janssen (or its Affiliates or Third Party Subcontractors) and each
Development Program Patent to the extent claiming one or more of such
Development Program Inventions shall be owned solely by Janssen;

 

 

 

***Confidential Treatment Requested

43

--------------------------------------------------------------------------------

 

(b) each Development Program Invention invented solely by one or more employees
or agents of Licensee (or its Affiliates or Third Party Subcontractors) and each
Development Program Patent to the extent claiming one or more of such
Development Program Inventions shall be owned solely by Licensee; and

(c) each Development Program Invention invented jointly by one or more employees
or agents of Janssen (or its Affiliates or Third Party Subcontractors) and one
or more employees or agents of Licensee (or its Affiliates or Third Party
Subcontractors) and each Development Program Patent to the extent claiming one
or more of such Development Program Inventions shall be owned jointly by the
Parties.  

For purposes of this Agreement: (w) Development Program Know-How which is the
basis for a Development Program Invention upon the filing of a Development
Program Patent therefor will be the Confidential Information of the owner(s) of
such Development Program Patent; (x) each Development Program Patent that is
owned solely by Janssen pursuant to this Section 7.2.1 shall be referred to as a
“Janssen-Owned Development Program Patent;” (y) each Development Program Patent
that is owned solely by Licensee pursuant to this Section 7.2.1 shall be
referred to as a “Licensee-Owned Development Program Patent,” and (z) each
Development Program Patent that is owned jointly by the Parties pursuant to this
Section 7.2.1 shall be referred to as a “Joint Development Program Patent.”  Any
Development Program Know-How generated by Janssen’s or its Affiliates’ or Third
Party Subcontractors’ employees or agents that is not otherwise allocated
pursuant to Section 7.2.1(a), (b) or (c) will be the Confidential Information of
Janssen (“Janssen-Owned Development Program Know-How”). Any Development Program
Know-How generated by Licensee’s or its Affiliates’ or Third Party
Subcontractors’ employees or agents that is not otherwise allocated pursuant to
Section 7.2.1(a), (b) or (c) will be the Confidential Information of Licensee
(“Licensee-Owned Development Program Know-How”).

7.2.2. Other Inventions.  Ownership of any invention arising from any activities
with respect to Licensed Compounds and/or Licensed Products conducted by a
Party’s or its Affiliates’ or Third Party Subcontractors’ employees or agents as
contemplated by this Agreement (but excluding any Third Party Subcontractor
Reserved Technology to the extent not assigned or licensed to a Party as
contemplated by Section 2.2.3(e)), other than a Development Program Invention
(each an “Other Invention”), and Patent Rights filed after the Effective Date
claiming one or more Other Inventions, other than a Development Program Patent
(each, an “Other Patent”) shall follow inventorship as determined pursuant to
principles of United States patent law.  Accordingly, (a) all Other Inventions
invented solely by one or more employees or agents of a Party (or its Affiliates
or Third Party Subcontractors) and Other Patents to the extent claiming such
Other Inventions shall be owned solely by such Party and (b) all Other
Inventions invented jointly by one or more employees or agents of one Party (or
its Affiliates or Third Party Subcontractors) and by one or more employees or
agents of the other Party (or its Affiliates or Third Party Subcontractors) and
Other Patents to the extent claiming such Other Inventions shall be owned
jointly by the Parties.  For clarity, if any

44

--------------------------------------------------------------------------------

 

Development Program Patent includes any claim Covering any Other Invention, such
Patent Right shall remain a Development Program Patent subject to the terms
hereof.  Other Inventions and Other Patents solely owned by Janssen and
Janssen’s interest in Other Inventions and Other Patents jointly owned by
Janssen and Licensee shall be included in AR Mutant Program Know-How, AR Mutant
Program Patents, NIK Program Know-How or NIK Program Patents, as
applicable.  Other Inventions and Other Patents solely owned by Licensee and
Licensee’s interest in Other Inventions and Other Patents jointly owned by
Janssen and Licensee shall be included in Licensee Program Know-How or Licensee
Program Patents, as applicable.

7.2.3. Confirmatory Assignments; Inventor Compensation.  Each Party shall take
all reasonable actions requested by the other Party responsible for prosecuting
any Development Program Patent to perfect or separately document the other
Party’s ownership interest rights in such Development Program Patent as provided
for in this Agreement, including by causing its and its applicable Affiliates’
and Third Party Subcontractors’ employees and agents to execute appropriate
assignment documents, and the requesting Party shall not be required to pay any
remuneration to the other Party or its Affiliates or Third Party Subcontractors,
or any of their employees, or agents, for the execution of any assignments or
other papers pursuant to this Section.  For clarity, each Party (directly or
through its applicable Affiliate or Third Party Subcontractor) shall be solely
responsible for any compensation due to its and its Affiliates’ and Third Party
Subcontractors’ employees and agents in connection with the assignment of their
respective rights to any Development Program Inventions and associated
Development Program Patents pursuant to this Agreement or the exploitation of
any Party or its Affiliates or Third Party sublicensees hereunder of any such
Development Program Inventions or associated Development Program Patents with
respect to Licensed Compounds or Licensed Products, including any required by
operation of Applicable Law on account of any Commercialization of any such
Development Program Inventions with respect to Licensed Compounds or Licensed
Products hereunder.

7.2.4. Right to Practice Jointly Owned Technology.  Except to the extent either
Party is restricted by the express terms of this Agreement, with respect to any
Development Program Inventions, Development Program Patents, Other Inventions
and Other Patents that are owned jointly by the Parties pursuant to Section
7.2.1 or 7.2.2, each Party shall have the right to practice and exploit such
Development Program Inventions, Development Program Patents, Other Inventions
and Other Patents, with full rights to sublicense in the Territory, and without
the duty of accounting to or any duty to seek consent from the other Party, and
upon the reasonable request of either Party, the other Party shall execute
documents that evidence or confirm the requesting Party’s right to engage in
such activities.

7.3. Prosecution of Patent Rights.

7.3.1. Communications.  Each Party shall use reasonable efforts to handle all
communications between the Parties under this Section 7.3 through their Patent
Representatives and keep such communications in strict confidence to protect
their attorney-client privileged status.

45

--------------------------------------------------------------------------------

 

7.3.2. Reporting of Filings.  A Party planning on filing any
priority-establishing or original (in each case, with respect to any claims or
new matter described in the patent specification) patent application within the
Development Program Patents hereunder shall use reasonable efforts to provide to
the other Party with reasonable advance time prior to proposed prosecution
filing in a patent office (such as a draft application or response to an
official action), provide the other Party an opportunity to comment thereon
through its Patent Representative, and give good faith consideration to the
other Party’s comments.  Each Party shall provide to the other, promptly after
filing, a copy of each priority-establishing or original (whether provisional or
non-provisional) patent application within the Development Program Patents as
filed in the patent office and each other substantive prosecution filing
(including any other patent application filed within the Development Program
Patents).

7.3.3. Prosecution Responsibility and Coordination.

(a) Janssen Program Patents and Janssen-Owned Development Program Patents During
the Development Term.  With respect to the Janssen Program Patents and
Janssen-Owned Development Program Patents, during the Development Term for a
Program:

(1) Janssen shall be primarily responsible, through outside patent counsel
mutually acceptable to the Parties and engaged by both Parties, to prosecute AR
Mutant Program Patents and Janssen-Owned Development Program Patents with
respect to the AR Program, provided that Janssen shall: (i) consider the
reasonable suggestions of Licensee’s Patent Representative as to selection of
country patent offices in the Territory for filing or validating applications to
form a family of related such Patent Rights and as to the abandonment of any
such Patent Rights; and (ii) consider in good faith any reasonable comments of
Licensee as provided by its designated Patent Representative in prosecuting any
such Patent Rights, including with respect to the filing of any continuation,
divisional or other continuing applications.  

(2) Licensee shall be primarily responsible, through outside patent counsel
mutually acceptable to the Parties and engaged by both Parties, to prosecute NIK
Program Patents and Janssen-Owned Development Program Patents with respect to
the NIK Program, provided that Licensee shall: (i) consider the reasonable
suggestions of Janssen’s Patent Representative as to selection of country patent
offices in the Territory for filing or validating applications to form a family
of related such Patent Rights and as to the abandonment of any such Patent
Rights; and (ii) consider in good faith any reasonable comments of Janssen as
provided by its designated Patent Representative in prosecuting any such Patent
Rights, including with respect to the filing of any continuation, divisional or
other continuing applications.

 

 

 

46

--------------------------------------------------------------------------------

 

(b) Janssen Program Patents and Janssen-Owned Development Program Patents During
the License Term.  With respect to the Janssen Program Patents and Janssen-Owned
Development Program Patents, during the License Term for a Program, Licensee
shall be primarily responsible, through outside patent counsel mutually
acceptable to the Parties and engaged by both Parties, to prosecute such Patent
Rights with respect to a Program, provided that Licensee shall: (i) consider the
reasonable suggestions of Janssen’s Patent Representative as to selection of
country patent offices in the Territory for filing or validating applications to
form a family of related such Patent Rights and as to the abandonment of any
such Patent Rights; and (ii) consider in good faith any reasonable comments of
Janssen as provided by its designated Patent Representative in prosecuting any
such Patent Rights, including with respect to the filing of any continuation,
divisional or other continuing applications.

(c) Duties Imposed by Law.  Sections (a) and (b) of this Section 7.3.3
notwithstanding, it will not be a breach of this Agreement that a Party, in good
faith, does not execute a document or withholds or revokes consent to an action
in the course of filing, prosecuting or maintaining a Patent Right hereunder
that such Party reasonably believes to violate a duty imposed by law on such
Party as the owner of such a Patent Right.

(d) Prosecution Costs for Janssen Program Patents and Janssen-Owned Development
Program Patents.  Subject to Section 7.3.3(h), Janssen shall be solely
responsible for (i) all Patent Costs incurred in prosecuting any Janssen Program
Patents on or before the Effective Date and (ii) all Patent Costs incurred by or
on behalf of Janssen in prosecuting any Janssen Program Patents or Janssen-Owned
Development Program Patents with respect to the AR Mutant Program during the
Development Term with respect to the AR Mutant Program.  Subject to
Section 7.3.3(h), Licensee shall be solely responsible for all Patent Costs
incurred in prosecuting (x) any Janssen Program Patents or Janssen-Owned
Development Program Patents with respect to the NIK Program during the
Development Term with respect to the NIK Program and (y) any Janssen Program
Patents or Janssen-Owned Development Program Patents with respect to a Program
during the License Term with respect to such Program.

(e) Janssen Covenant.  Janssen and its Affiliates will not […***…],

(f) Licensee Program Patents, Licensee-Owned Development Program Patents, Joint
Development Program Patents and Jointly Owned Other Patents.  Licensee shall be
primarily responsible, through outside patent counsel mutually selected and
engaged by the Parties, for prosecuting any Licensee Program Patents,
Licensee-Owned Development Program Patents, Joint Development Program Patents
and jointly owned Other Patents during the Term with respect to the applicable
Program, provided that Licensee shall: (i) consider the reasonable suggestions
of Janssen’s Patent Representative as to selection of country patent offices in
the Territory for filing or validating applications to form a family of

***Confidential Treatment Requested

47

--------------------------------------------------------------------------------

 

related such Patent Rights and as to the abandonment of any such Patent Rights;
and (ii) consider in good faith any reasonable comments of Janssen in
prosecuting any such Patent Rights, including with respect to the filing of any
continuation, divisional, or other continuing applications.  After the Term with
respect to the applicable Program, responsibility for prosecuting any Joint
Development Program Patents and jointly owned Other Patents and the Patent Costs
incurred in such prosecution shall be subject to mutual written agreement of the
Parties.

(g) Prosecution Costs for Licensee Program Patents, Licensee-Owned Development
Program Patents, Joint Development Program Patents and Jointly Owned Other
Patents.  Subject to Section 7.3.3(h), Licensee shall be responsible for all
Patent Costs incurred by or on behalf of Licensee in prosecuting any Licensee
Program Patents, Licensee-Owned Development Program Patents, Joint Development
Program Patents or jointly owned Other Patents during the Term with respect to
the applicable Program.

(h) Step-In Rights.  If the applicable Party prosecuting a Patent Right
hereunder intends in its discretion to abandon or not maintain (so as to permit
to lapse) any Janssen Program Patent, Licensee Program Patent, Development
Program Patent or jointly owned Other Patent in any jurisdiction in the
Territory, then the prosecuting Party shall provide the other Party with written
notice of such intent within a period of time reasonably necessary to allow the
other Party to determine its interest in such Patent Right (which notice from
the prosecuting Party shall be given no later than […***…] prior to any final
deadline for any pending action or response that may be due with respect to such
Patent Right with the applicable patent office).  If the other Party provides
written notice to the prosecuting Party expressing its interest in preserving
such Patent Right, the prosecuting Party shall cooperate with the other Party in
providing the other Party the right to prosecute such Patent Right in such
jurisdiction.  The Party assuming the right to prosecute a Patent Right under
this Section shall be responsible for all Patent Costs incurred by such Party in
prosecuting such Patent Right.  Notwithstanding the foregoing, if Licensee
determines that it does not want to prosecute any Janssen Program Patent or
Janssen-Owned Development Program Patent for which it is responsible pursuant to
this Section 7.3.3, Licensee shall so notify Janssen and, following the date
that such notice is given, the applicable Patent Right shall no longer be a
Janssen Program Patent or Janssen-Owned Development Program Patent, as
applicable, for purposes of this Agreement (and, if such Patent Right was set
forth on Schedule NIK Program Patents, such Patent Right shall be deemed to be
removed from Schedule NIK Program Patents).

 

 

 

***Confidential Treatment Requested

48

--------------------------------------------------------------------------------

 

7.3.4. Prosecution Cooperation.  Each Party shall, at its own expense, provide
all reasonable assistance requested by the other Party for prosecuting any
Janssen Program Patents, Licensee Program Patents, Development Program Patents
or jointly owned Other Patents consistent with the terms hereof, including with
respect to the timely completion of filings of prosecution papers, compliance
with Applicable Laws and recording of assignments to reflect ownership
consistent with the terms hereof.  A Party prosecuting any Janssen Program
Patents, Licensee Program Patents or Development Program Patents hereunder shall
use reasonable efforts to provide the other Party with copies of all material
prosecution papers as filed in or received from any patent offices.  The Party
prosecuting any Janssen Program Patents, Licensee Program Patents, Development
Program Patents or jointly owned Other Patents hereunder shall, on an annual
basis during the Term, provide the other Party with a report identifying the
status of any such Patent Rights; provided, however, that for Joint Development
Program Patents or jointly owned Other Patents, the Parties shall cooperate to
jointly prepare such status report.

7.3.5. CREATE Act. The Parties acknowledge that, during the course of the
Development Term with respect to a Program, Development Program Patents with
respect to such Program may be generated with different assigning entities
which, during the course of U.S. patent prosecution, may benefit from use of the
CREATE Act of 2004 (70 Fed. Reg. 177(54259-54267) as amended by the Leahy-Smith
America Invents Act of 2011 (35 U.S.C. §§102(b)(2)(c) and 102(c)) (the “CREATE
Act”).  For the purposes of the benefit of the CREATE Act, the Parties deem this
Agreement and/or the written memorialization of transactions contemplated
hereunder, such as pertaining to the Development pursuant to a Program, to
constitute a qualifying written Joint Research Agreement and agree that, if
deemed necessary to effectuate the use of the CREATE Act, appropriate patent
applications may be amended to include the names of the Parties.  The Parties
also acknowledge that a terminal disclaimer submitted during patent prosecution
under the CREATE Act, if likewise deemed necessary, may include a provision
pursuant to Applicable Law that the assigning entity of a second-filed patent
application in prosecution waives the right to separately enforce a first-filed
patent application made in the course of the Development pursuant to a Program,
and a patent issuing on the second-filed application will not be enforceable if
separately litigated.  For clarity, a Party submitting a terminal disclaimer
under the CREATE Act shall provide a copy of such terminal disclaimer to the
other Party’s Patent Representative.

7.4. Patent Enforcement.

7.4.1. Notice.

(a) Each Party shall notify the other promptly of any apparent, threatened, or
actual infringement by a Third Party of any Janssen Program Patent, Licensee
Program Patent Development Program Patent or jointly owned Other Patent, or
misappropriation of any Janssen Program Know-How, Licensee Program Know-How,
Development Program Know-How or jointly owned Other Patent, of which the Party
becomes aware.  The notifying Party shall promptly furnish the other with all
known details or evidence of such infringement or misappropriation.

49

--------------------------------------------------------------------------------

 

(b) Each Party shall promptly notify the other of any Third Party communications
pertaining to any Janssen Program Patent, Licensee Program Patent, Development
Program Patent or jointly owned Other Patent that the Party receives pursuant to
the Drug Price Competition and Patent Term Restoration Act of 1984 or similar
such notice, including notices pursuant to §§ 101 and 103 of such act from
Persons who have filed an abbreviated NDA (ANDA) or a paper NDA.

7.4.2. Enforcement Actions.  During the License Term with respect to a Program,
Licensee shall have the initial right, at its expense and in its own name (or in
the name of Janssen as may be required under Applicable Law), for bringing any
infringement suit or other enforcement action (an “Action”) on account of any
Third Party infringement of any Janssen Program Patent, Licensee Program Patent,
Development Program Patent or any jointly owned Other Patent with respect to
such Program based on any alleged making, using, selling, offering for sale,
importing or other exploitation of any product that is competitive with a
Licensed Product with respect to such Program in the infringement of any such
Patent Rights, or based on misappropriation of any Janssen Program Know-How,
Licensee Program Know-How or Development Program Know-How with respect to such
Program providing any Regulatory Exclusivity for any such Licensed Product (each
a “Product Infringement”), by counsel of its own choice, and Janssen will
cooperate with Licensee as Licensee may reasonably request in connection with
any such Action, including by becoming a party to such Action at Licensee’s
cost, provided that Licensee shall reimburse Janssen for its out-of-pocket costs
reasonably incurred in connection with rendering such assistance.  If Licensee
declines to initiate such an Action against any unabated Product Infringement,
it shall so notify Janssen, who shall thereafter have the right (but not the
obligation), at Janssen’s expense and in its own name, to initiate such Action
on account of any Third Party infringement of any Janssen Program Patent,
Janssen-Owned Development Program Patent or Joint Development Program Patent by
counsel of its choice, and Licensee shall cooperate with Janssen as Janssen may
reasonably request, including by becoming a party to such action at Janssen’s
cost, and Janssen shall reimburse Licensee for its out-of-pocket costs
reasonably incurred in connection with rendering such assistance.  A settlement
or consent judgment or other voluntary final disposition of an Action brought by
a Party under this Section may be entered into without the consent of the other
Party, provided that such settlement, consent judgment, or other disposition
does not admit the invalidity or unenforceability of any Patent Rights
Controlled by the other Party and, provided further that any rights granted to a
Third Party to continue any activity upon which such Action was based in such
settlement, consent judgment, or other disposition shall be limited to the Third
Party’s product or activity that was the subject of the Action.  Damages
recovered and any other amounts awarded in any Actions for Product Infringement
under this Section shall be allocated to the Party who brought the Action, after
reimbursement of each Party’s actual expenses incurred in such Actions as
provided hereunder, provided that Licensee shall pay to Janssen: (a) as to
damage amounts recovered by Licensee due to a Product Infringement in the form
of lost profits or reasonable royalties assessed on account of the Third Party’s
sales of infringing product, an amount equal to the royalty that would be
payable pursuant to this Agreement on the imputed amount of Net Sales of the
relevant Licensed Product(s) in the country(ies)

50

--------------------------------------------------------------------------------

 

where such Product Infringement occurred; and (b) as to damage amounts recovered
by Licensee due to a Product Infringement other than in the form of lost profits
or reasonable royalties assessed on account of the Third Party’s sales of
infringing product, an amount equal to the royalty that would be payable
pursuant to this Agreement on such damage amounts treated as Net Sales of the
relevant Licensed Product(s) in the country(ies) where such Product Infringement
occurred.

7.4.3. Other Enforcement Actions.  Janssen acknowledges that the outcome of any
Action on account of any Third Party infringement, other than a Product
Infringement, of any Janssen Program Patent or Development Program Patent
licensed to Licensee under this Agreement may detrimentally impact the scope,
validity, or enforceability of such Patent Right with respect to potential
Product Infringements.  Accordingly, during the License Term with respect to a
Program, the Parties shall reasonably cooperate with each other with respect to
any Action on account of any Third Party infringement of any Janssen Program
Patent or Development Program Patent licensed to Licensee under this Agreement,
other than Product Infringements.  For clarity, Janssen will not be required to
enforce any Janssen Program Patent against any Third Party infringement.

7.5. Third Party Patent Rights.  Each Party shall promptly inform the other
Party, orally through the Patent Representatives, in the event such Party
becomes aware of any Third Party’s Patent Rights that may pertain to any
Development, Manufacturing or Commercialization activities of Licensee related
to a Licensed Compound or Licensed Product.  

7.6. Patent Term Extensions.  During the License Term with respect to a Program,
upon Licensee’s written request (which shall be by a written notice identifying
the date of the applicable Marketing Approval of a Licensed Product with respect
to such Program and the deadline for filing a patent term extension,
supplemental protection certificate or their equivalent (each a “Patent Term
Extension”)), the Party prosecuting a relevant Patent Right shall use reasonable
efforts, in each country or jurisdiction where Marketing Approval for any such
Licensed Product has been obtained, and if the Applicable Law of such country or
jurisdiction permits application for a Patent Term Extension, to apply, at the
reasonable direction of Licensee’s Patent Representative, for a Patent Term
Extension for a patent within the Janssen Program Patents or Janssen-Owned
Development Program Patents including a Valid Claim Covering such Licensed
Product, which patent (if any) shall be selected at Licensee’s reasonable
judgment after considering the opinion of Licensee’s patent counsel regarding
its eligibility for a Patent Term Extension.  Licensee shall have the right to:
(a) identify in any list of patents in a Drug Approval Application for a
Licensed Product with respect to such Program the applicable Janssen Program
Patent(s), Licensee Program Patent(s) and Development Program Patent(s), as
Licensee reasonably believes is appropriate; (b) for clarity, commence an Action
for any Product Infringement of any such Janssen Program Patent(s) or
Janssen-Owned Development Program Patent(s) under Applicable Law as permitted
under Section 7.4.2; and (c) subject to specific limitations of this Agreement,
exercise any rights that may be exercisable by a patent owner, including
applying for a Patent Term Extension, of any Janssen Program Patent(s) or
Janssen-Owned Development Program Patent(s) pertaining to an approved Licensed
Product with respect to such Program licensed to Licensee and Commercialized by
Licensee during the License Term with respect to such Program.  Janssen agrees
to cooperate with Licensee and its Affiliate and Third Party sublicensees of
Licensed Products, as applicable, upon Licensee’s reasonable request

51

--------------------------------------------------------------------------------

 

in the exercise of the authorizations under this Section, and Janssen shall
execute such documents and take such additional action as Licensee may
reasonably request in connection therewith, provided that Licensee shall
reimburse Janssen all reasonable out-of-pocket costs incurred by Janssen in
taking such action.

7.7. Product Trademarks.  During the License Term with respect to a Program,
Licensee shall have (directly and through its Affiliates and Third Party
sublicensees Commercializing Licensed Products with respect to such Program) the
right to brand, at its discretion, Licensed Products with respect to such
Program using Trademarks and trade names selected at its discretion and to file
for, obtain, and maintain at its discretion and cost Trademarks for such
Licensed Products in its own name.

7.8. Correction of Licensed Patents without Patent Challenge.  During the
License Term with respect to a Program, if a Party becomes aware of any
good-faith error in any Janssen Program Patent or Development Program Patent
that would render the only issued claim(s) therein Covering any marketed
Licensed Product with respect to such Program invalid, such Party shall inform
the other Party (orally through the Parties’ Patent Representatives) and the
applicable Party prosecuting such Patent Right shall, subject to this Article 7,
use Commercially Reasonable Efforts to correct such error by reissue or
reexamination (if such error is so correctable under Applicable Law).

Article 8

CONFIDENTIALITY; PUBLICITY

8.1. Nondisclosure.

8.1.1. Each Party agrees that, during the Term and for a period of five (5)
years thereafter, the Party (the “Receiving Party”) receiving Confidential
Information of the other Party (the “Disclosing Party”) shall: (a) maintain in
confidence such Confidential Information using not less than the efforts such
Receiving Party uses to maintain in confidence its own confidential or
proprietary information of similar kind and value (but no less than reasonable
efforts); (b) not disclose such Confidential Information to any Third Party
without the prior written consent of the Disclosing Party, except for
disclosures expressly permitted in Sections 8.3 and 8.4; and (c) not use such
Confidential Information for any purpose except those permitted by this
Agreement (it being understood that this Article 8 shall not create or imply any
rights or licenses not expressly granted under this Agreement).

8.1.2. Notwithstanding the foregoing, during the Development Term with respect
to a Program, all Program-Related Information relating to such Program shall be
deemed to be Confidential Information of each Party and each Party shall: (a)
maintain in confidence all Program-Related Information relating to such Program
using not less than the efforts such Party uses to maintain in confidence its
own confidential or proprietary information of similar kind and value (but no
less than reasonable efforts); (b) not disclose any Program-Related Information
relating to such Program to any Third Party without the prior written consent of
the other Party, except for disclosures expressly permitted in Sections 8.3 and
8.4; and (c) not use any Program-Related Information

52

--------------------------------------------------------------------------------

 

relating to such Program for any purpose except those permitted by this
Agreement (it being understood that this Article 8 shall not create or imply any
rights or licenses not expressly granted under this Agreement), in each case
((a), (b) and (c)), regardless of which Party is the Disclosing Party and which
Party is the Receiving Party with respect to such Program-Related
Information.  In addition, during the Development Term with respect to a
Program, neither Party shall grant any right to any Third Party with respect to
any Development Program Know-How relating to such Program, other than to the
extent permitted under Section 2.2.3(e).  During the License Term with respect
to a Program, any information embodied or contained in the Transferred Assets
and Program-Related Information relating to such Program (which, for clarity,
does not include any Janssen Program Know-How), other than Janssen-Owned
Development Program Know-How, shall be deemed to be Confidential Information of
Licensee for the purposes of this Article 8 and Licensee shall be deemed the
Disclosing Party and Janssen shall be deemed the Receiving Party with respect to
such information.

8.2. Exceptions.  The obligations in Section 8.1 shall not apply to the extent
of any portion of the Confidential Information that the Receiving Party can show
by competent evidence:

(a) is publicly disclosed by the Disclosing Party, either before or after it is
disclosed to the Receiving Party under this Agreement;

(b) is known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, in each case,
to the Disclosing Party, prior to disclosure to the Receiving Party or any of
its Affiliates by the Disclosing Party (provided that this exception shall not
apply to any Program-Related Information during the Development Term);

(c) is subsequently disclosed to the Receiving Party or any of its Affiliates on
a non-confidential basis by a Third Party that, to the Receiving Party’s
knowledge, is not bound by a similar duty of confidentiality or restriction on
its use, in each case, to the Disclosing Party;

(d) is now, or hereafter becomes, through no act or failure to act on the part
of the Receiving Party or any of its Affiliates in violation of this Agreement,
generally known or available, either before or after it is disclosed to the
Receiving Party by the Disclosing Party; or

(e) is independently discovered or developed by or on behalf of the Receiving
Party or any of its Affiliates without the use of or reference to the
Confidential Information of the Disclosing Party.

8.3. Authorized Disclosure.  The Receiving Party may disclose Confidential
Information of the Disclosing Party only to the extent such disclosure is
reasonably necessary in the following instances, or to the extent permissible
under the other applicable provisions of this Agreement:

(a) filing, prosecuting, maintaining, enforcing or defending Patent Rights as
permitted by this Agreement;

 

 

 

53

--------------------------------------------------------------------------------

 

(b) as reasonably required in generating Regulatory Documentation and obtaining
Regulatory Approvals as permitted by this Agreement;

(c) prosecuting or defending litigation, including responding to a subpoena in a
Third Party litigation;

(d) subject to Section 8.4, complying with Applicable Law or court or
administrative orders;

(e) complying with any obligation under this Agreement;

(f) in communications with existing investors or bona fide prospective
investors, consultants and advisors of the Receiving Party in connection with
equity financing transactions or bona fide prospective equity financing
transactions with the foregoing, in each case on a “need-to-know” basis and
under a written agreement containing confidentiality provisions that are
consistent with those set forth in this Agreement; provided, however, that the
Receiving Party shall remain responsible for any violation of such
confidentiality provisions by any Third Party who receives Confidential
Information pursuant to this Section 8.3(f); provided further, however, that,
[…***…];

(g) to its Affiliates, (sub)licensees or prospective (sub)licensees,
subcontractors or prospective subcontractors, consultants, agents and advisors
on a “need-to-know” basis in order for the Receiving Party to exercise its
rights or fulfill its obligations under this Agreement, each of whom prior to
disclosure must be bound under a written agreement containing confidentiality
provisions that are consistent with those set forth in this Agreement; provided,
however, that the Receiving Party shall remain responsible for any violation of
such confidentiality provisions by any Person who receives Confidential
Information pursuant to this Section 8.3(g); and provided, further, however
that, during the Development Term of a Program, this Section 8.3(g) does not
apply to the disclosure by Licensee of any Confidential Information with respect
to such Program to any prospective (sub)licensee; or

(h) by either Party to one or more Third Parties regarding an actual or
potential Change of Control of such Party, each of whom prior to disclosure must
be bound under a written agreement containing confidentiality provisions that
are consistent with those set forth in this Agreement; provided, however, that
the Receiving Party shall remain responsible for any violation of such
confidentiality provisions by any Person who receives Confidential Information
pursuant to this Section 8.3(h); and provided, further, however that, […***…].

 

 

 

***Confidential Treatment Requested

54

--------------------------------------------------------------------------------

 

If and whenever any Confidential Information is disclosed in accordance with
this Section 8.3, such disclosure shall not cause any such information to cease
to be Confidential Information for purposes of this Agreement, except to the
extent that such disclosure results in a public disclosure of such information
(other than by breach of this Agreement).  Notwithstanding the foregoing: (x) in
the event a Party intends to make a disclosure of the other Party’s Confidential
Information pursuant to Section 8.3(c) or Section 8.3(d), it will, except where
impracticable or not legally permitted, give reasonable advance notice to the
other Party of such disclosure and use not less than the same efforts to secure
confidential treatment of such information as it would to protect its own
confidential information from disclosure; and (y) in the event Licensee intends
to make a disclosure of Janssen’s Confidential Information relating to a Program
during the Development Term of such Program pursuant to Section 8.3(f), 8.3(g)
or 8.3(h), it will give reasonable advance notice of such disclosure to Janssen
(which shall not include the name of the party accessing Janssen Confidential
Information or the nature of the transaction being contemplated).

8.4. Terms of this Agreement.  The Parties acknowledge and agree that this
Agreement and all of the respective terms of this Agreement shall be treated as
Confidential Information of each Party.  In addition to the disclosures
permitted under Section 8.3, either Party may disclose the terms of this
Agreement and other information relating to this Agreement or the transactions
contemplated by this Agreement to the extent required, in the reasonable opinion
of such Party’s counsel, to comply with the rules and regulations promulgated by
the United States Securities and Exchange Commission or the Nasdaq Stock Market
or similar security regulatory authorities or stock market in other
countries.  If a Party intends to disclose this Agreement or any of its terms or
other such information in accordance with this Section 8.4, such Party will,
except where impracticable or not legally permitted, give reasonable advance
notice to the other Party of such disclosure and seek confidential treatment of
portions of this Agreement or such terms or information, as may be reasonably
requested by the other Party.

8.5. Public Announcements.  Except as required to comply with Applicable Law or
as permitted by Section 8.3 or 8.4, each Party agrees not to issue any press
release or other public statement disclosing the execution of this Agreement or
any other information relating to this Agreement or the transactions
contemplated by this Agreement without the prior written consent of the other
Party, such consent not to be unreasonably withheld, conditioned or delayed.  In
the event that a Party intends to issue such a press release or other public
statement as required to comply with Applicable Law, such Party will, except
where impracticable or not legally permitted, give reasonable advance notice to
the other Party of such disclosure.

8.6. Prior Non-Disclosure Agreement.  As of the Effective Date, the terms of
this Article 8 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties (or their Affiliates) dealing with
the subject of this Agreement, including the Nondisclosure Agreement.  Any
information disclosed pursuant to any such prior agreement shall be deemed
Confidential Information for purposes of this Agreement.

 

 

 

55

--------------------------------------------------------------------------------

 

8.7. Equitable Relief. Given the nature of the Confidential Information and the
competitive damage that may result to a Party upon unauthorized disclosure, use
or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary damages may not be a sufficient remedy for any breach of
this Article 8.  In addition to all other remedies, a Party shall be entitled to
seek specific performance and injunctive and other equitable relief as a remedy
for any breach or threatened breach of this Article 8.  

8.8. Scientific Publications.  Licensee may make oral or written publications
(such as any abstracts, manuscripts, posters, slide presentations or other
materials) of any activities or results relating to a Program, provided that
(a) during the Development Term, Janssen shall first have the right to review
and comment on a draft of any such material proposed for publication by
Licensee, including for purposes of ensuring that none of its Confidential
Information is disclosed without its permission and (b) Licensee may not include
any Confidential Information of Janssen in such publication without Janssen’s
prior written consent.  Licensee shall deliver a complete draft to Janssen at
least […***…] ([…***…] days in the case of abstracts) prior to submitting the
material to a publisher or initiating any other release.  Janssen shall review
any such material and give its comments to Licensee within […***…] ([…***…] in
the case of abstracts) after the delivery of such draft to Janssen.  Licensee
shall comply with Janssen’s request to:  delete from any such proposed
publication material prior to its submission or release any references to
Janssen or any of its Confidential Information; or delay any submission or
release for a period of up to an additional […***…] days to permit Licensee to
prepare and file, or have prepared and filed, any patent applications for any
Development Program Inventions as contemplated hereunder. For the avoidance of
doubt, this Section 8.8 shall not apply to public disclosures required by
Applicable Laws or the rules of the United States Securities and Exchange
Commission or the Nasdaq Stock Market or similar security regulatory authorities
or stock market in other countries, as applicable, which are governed by
Sections 8.4 and 8.5.

Article 9

REPRESENTATIONS AND WARRANTIES

9.1. Mutual Representations and Warranties.  Each Party represents, warrants and
covenants to the other Party that, as of the Effective Date:

9.1.1. it is duly organized and validly existing under the laws of its state or
country of incorporation, and has full corporate power and authority to enter
into this Agreement and to carry out the provisions of this Agreement;

9.1.2. this Agreement has been duly executed by it and constitutes a legal,
valid and binding obligation of it, enforceable in accordance with its terms;

9.1.3. the execution, delivery and performance of this Agreement by it does not
conflict with any material agreement, instrument or understanding, oral or
written, to which it is a party or by which it is bound, nor violate any
material law or regulation of any court, governmental body or administrative or
other agency having jurisdiction over it; and

 

 

 

***Confidential Treatment Requested

56

--------------------------------------------------------------------------------

 

9.1.4. it has not granted, and shall not grant during the Term, any right to any
Third Party that would conflict with the rights granted to the other Party under
this Agreement (including by granting a license after the Effective Date to a
Third Party under any intellectual property that is Controlled by the granting
Party on the Effective Date that would conflict with the rights to such
intellectual property granted to the other Party under this Agreement).

9.2. Additional Representations and Warranties of Janssen. Janssen represents
and warrants to Licensee that, as of the Effective Date (or with respect to
Transferred Contracts, as of the Transferred Contract Effective Date):

9.2.1. Schedule AR Mutant Program Patents, Schedule AR Mutant Diagnostic Patent
and Schedule NIK Program Patents list all Patent Rights existing as of the
Effective Date that are owned or licensed by Janssen or any of its Affiliates
and include any claim Covering any AR Mutant Compound or AR Mutant Product (as
it exists on the Effective Date) or any NIK Compound or NIK Product (as it
exists on the Effective Date), as applicable, or its formulation, Manufacture or
use (the “Existing Janssen Program Patents”);

9.2.2. Schedule AR Mutant Program Patents and Schedule NIK Program Patents
identify any Janssen License Agreement pursuant to which any Existing Janssen
Program Patents are licensed to Janssen or any of its Affiliates;

9.2.3. Janssen or its Affiliate are the sole and exclusive owners or exclusive
licensees of the Existing Janssen Program Patents (as specified in Schedule AR
Mutant Program Patents, Schedule AR Mutant Diagnostic Patent and Schedule NIK
Program Patents) and is listed (or is in the process of becoming listed) in the
records of the appropriate governmental authorities as the sole and exclusive
owner of record, if applicable, for each registration, grant and application
included in such Patent Rights, except as otherwise noted therein; and Janssen
is entitled to grant the licenses under such Patent Rights specified herein;

9.2.4. to the Knowledge of Janssen, Janssen has the right to use and disclose
and to enable Licensee to use and disclose (in each case under appropriate
conditions of confidentiality) the Janssen Program Know-How set forth on
Schedule AR Mutant Program Know-How and Schedule NIK Program Know-How (the
“Existing Janssen Program Know-How”) to the extent that Licensee is granted the
right to use and disclose such Existing Janssen Program Know-How pursuant to
this Agreement;

9.2.5. to the Knowledge of Janssen, neither Janssen nor any of its Affiliates
owns or licenses, with the right to sublicense, any Know-How or Patent Rights
used by Janssen and its Affiliates in the conduct of the Programs within the
thirty-six (36) months prior to the Effective Date, other than the Existing
Janssen Program Know-How and Existing Janssen Program Patents;

9.2.6. neither Janssen nor any of its Affiliates is subject to any royalty or
other payment obligation to any Third Party with respect to the practice, or the
grant of rights to

57

--------------------------------------------------------------------------------

 

Licensee to practice, any of the Existing Janssen Program Know-How and Existing
Janssen Program Patents with respect to the Licensed Compounds or Licensed
Products under this Agreement, other than those set forth in the Janssen License
Agreements as specifically described on Schedule Janssen License Agreements;

9.2.7. neither Janssen nor any of its Affiliates has received written notice of
any claim or threatened claim by any Third Party, and to the Knowledge of
Janssen, Janssen is not otherwise aware, that (i) any Third Party has any rights
to any of the Existing Janssen Program Know-How or Existing Janssen Program
Patents, (ii) any of the Existing Janssen Program Patents (to the extent
representing issued Patent Rights) are invalid or unenforceable, or (iii) any
research, Development or Manufacture of any Licensed Compound or Licensed
Product by or on behalf of Janssen or its Affiliate prior to the Effective Date
infringed or misappropriated the intellectual property rights of such Third
Party;

9.2.8. there are no pending actions, claims, investigations, suits or
proceedings against Janssen or any of its Affiliates, at law or in equity, or
before or by any Regulatory Authority, and neither Janssen nor any of its
Affiliates has received any written notice regarding any pending or threatened
actions, claims, investigations, suits or proceedings against Janssen or any of
its Affiliates, at law or in equity, or before or by any Regulatory Authority,
in either case with respect to the Existing Janssen Program Know-How or Existing
Janssen Program Patents, and no Existing Janssen Program Patent is the subject
of any interference, opposition, cancellation or other protest proceeding;

9.2.9. to the Knowledge of Janssen, there is no actual infringement of any
Existing Janssen Program Patents by any Third Party;

9.2.10. neither Janssen nor any of its Affiliates, nor its or their employees,
officers, directors, or agents, has been debarred by the FDA, is the subject of
a conviction described in 21 U.S.C. 335a, or is subject to any similar sanction;

9.2.11. Janssen and its Affiliates have conducted Development activities with
respect to each Program in material compliance with Applicable Law and
regulatory standards, including as applicable those relating to GLP, GCP,
pharmacovigilance and safety reporting, and requirements for the protection of
human subjects;

9.2.12. Janssen owns good and valid title to and has the right to transfer (or
cause to be transferred), the Transferred Assets as provided for herein, free
and clear of all liens and other encumbrances, except for Permitted Liens;

9.2.13. Janssen has made available to Licensee true and complete copies of each
Transferred Contract;

9.2.14. each Transferred Contract is in effect and is valid and binding on
Janssen or its Affiliate, enforceable in accordance with its terms, and neither
Janssen nor any of its Affiliates, nor to the Knowledge of Janssen any other
party thereto, is in material breach of, or material default under, any
Transferred Contract, and no event has occurred that,

58

--------------------------------------------------------------------------------

 

with the giving of notice or lapse of time or both, would constitute a material
breach or material default by Janssen or any of its Affiliates thereunder or
result in the payment of any damages or penalties or result in the creation of
any lien or encumbrance with respect thereto; and

9.2.15. neither Janssen nor any of its Affiliates has received any written
notice from a Third Party at any time during the past three (3) years regarding
any actual, alleged or potential material breach or default under any of the
Transferred Contracts or stating that such Third Party intends to terminate,
cancel or make any material change to any Transferred Contract.

As used in this Section 9.2: (a) “Knowledge” means the actual knowledge of the
Janssen Personnel after reasonable inquiry of individuals responsible for
operational activities with respect to the applicable Program; (b) “Janssen
Personnel” means the individuals whose names are set forth on Schedule Janssen
Personnel; and (c) “Permitted Liens” means (i) liens for taxes not yet due,
payable, delinquent or subject to penalties for nonpayment, or which are being
contested in good faith in the ordinary course of business by appropriate
proceedings or (ii) mechanics’, materialmens’, carriers’, workmens’,
warehousemens’, repairmens’, landlords’ or other like liens and security
obligations that are incurred in the ordinary course of business and are not
delinquent.

9.3. Additional Representations and Warranties of Licensee.  Licensee represents
and warrants to Janssen that, as of the Effective Date, neither Licensee nor any
of its Affiliates, nor its or their employees, officers, directors, or agents,
has been debarred by the FDA, is the subject of a conviction described in 21
U.S.C. 335a, or is subject to any similar sanction.

9.4. Disclaimer of Warranties; Limitations.

9.4.1. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY NOR ANY OF
ITS AFFILIATES MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OR CONDITIONS
OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE PROGRAMS, LICENSED
COMPOUNDS, LICENSED PRODUCTS, TRANSFERRED ASSETS, LICENSED TECHNOLOGY OR OTHER
PATENT RIGHTS THAT ARE LICENSED OR TRANSFERRED TO THE OTHER PARTY OR SUBJECT TO
ANY OPTION OR RIGHT TO LICENSE UNDER THIS AGREEMENT, INCLUDING WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.  NEITHER
PARTY MAKES ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, THAT ANY
OF THE DEVELOPMENT, MANUFACTURING OR COMMERCIALIZATION EFFORTS WITH REGARD TO
ANY LICENSED COMPOUND OR LICENSED PRODUCT WILL BE SUCCESSFUL.

9.4.2. Subject to Sections 2.3, 2.4, 5.5 and 11.6.1(h), each Party acknowledges
that (a) the other Party and its Affiliates may have present or future
initiatives or opportunities, including initiatives or opportunities with Third
Parties, involving similar products, programs, technologies or processes that
may compete with products, programs,

59

--------------------------------------------------------------------------------

 

technologies or processes covered by this Agreement; (b) nothing in this
Agreement will be construed as a representation, warranty, covenant or inference
that the other Party or its Affiliates will not itself develop, manufacture or
market or enter into business relationships with one or more Third Parties to
develop, manufacture or market products, programs, technologies or processes
that are similar to or that may compete with any product, program, technology or
process covered by this Agreement (including those in the Field); and (c) the
other Party or any of its Affiliates may, in their sole discretion, decide to
acquire, research, develop and/or market devices, drugs or other products which
may compete with any Licensed Product or continue such activity in which they
currently are engaged; provided that, in each case of clauses (a), (b) and (c),
in no event shall a Party or its Affiliates use Confidential Information of the
other Party in breach of this Agreement, and in no event may Janssen or its
Affiliates practice or use, or grant any Third Party the right to practice or
use, any Licensed Technology in conflict with the licenses granted hereunder.

9.5. Additional Representations, Warranties and Covenants.

9.5.1. Assignments. Each Party shall ensure that each individual employee or
agent performing activities under a Program on behalf of such Party or its
Affiliate during the Development Term of such Program shall have entered into an
agreement with such Party or its Affiliate prior to the performance of any work
thereunder by such employee or agent providing for the assignment to such Party
or its Affiliate of all inventions and discoveries, whether or not patentable,
made or arising in the course of the performance of such activities.  

9.5.2. Healthcare Compliance.  

(a) Anti-Kickback and Stark Compliance.  Each Party represents and warrants to
the other Party as of the Effective Date, and covenants to such other Party,
that the Party making such representation and warranty and its Affiliates that
are or have been involved in a Program is in compliance and will continue to
comply with all applicable state and federal laws, rules and regulations,
including the federal anti-kickback statute (42 U.S.C. § 1320a-7b), the related
safe harbor regulations, and the Limitation on Certain Physician Referrals, also
referred to as the “Stark Law” (42 U.S.C. § 1395nn) in connection with its
activities under this Agreement and, in the case of Janssen, has complied with
the foregoing in connection with its activities with respect to a Program prior
to the Effective Date.  No part of any consideration paid hereunder is a
prohibited payment for the recommending or arranging for the referral of
business or the ordering of items or services; nor are the payments intended to
induce illegal referrals of business.

(b) Exclusion from Federal Health Care Programs.  Each Party shall conduct
activities pursuant to this Agreement, and Janssen and its Affiliates have
conducted activities with respect to a Program prior to the Effective Date, in
accordance with applicable state and federal laws and any applicable regulations
regarding Medicare, Medicaid, and other third party-payer programs, if
any.  Each Party represents and warrants to the other Party, as of the Effective
Date, that (1)

60

--------------------------------------------------------------------------------

 

it is not excluded from, and has not been convicted of any crime or engaged in
any conduct that could result in exclusion from, participation in any state or
federal healthcare program, as defined in 42 U.S.C. §1320a-7b(f), for the
provision of items or services for which payment may be made by a federal
healthcare program; (2) it has not contracted with any employee, contractor,
agent, or vendor to perform work under this Agreement who is excluded from
participation in any state or federal healthcare program, and in the case of
Janssen, did not contract with any employee, contractor, agent, or vendor to
perform work under a Program prior to the Effective Date who was excluded from
participation in any state or federal healthcare program; and (3) it is not
subject to a final adverse action, as defined in 42 U.S.C.§ 1320a-7a(e) and 42
U.S.C. § 1320a-7a(g), and has no adverse action pending or threatened against
it.  Each Party shall notify the other Party of any final adverse action,
discovery of contract with an excluded entity or individual, or exclusion within
thirty (30) days of such action.

9.5.3. No Debarred Individuals.  Each Party agrees that it shall not engage, in
any capacity in connection with this Agreement, any person who has been debarred
by FDA, is the subject of a conviction described in 21 U.S.C. 335a, or is
subject to any similar sanction, and in the case of Janssen, Janssen represents
and warrants to Licensee that neither Janssen nor any of its Affiliates engaged
any such person in connection with a Program prior to the Effective Date. Each
Party shall promptly inform the other Party in writing if such Party or any
person performing activities under this Agreement on such Party’s behalf is
debarred or is the subject of a conviction described in 21 U.S.C. 335a, or if
any action, suit, claim, investigation, or legal or administrative proceeding is
pending or threatened relating to the debarment of conviction of such Party or
any such person performing activities in connection with this Agreement on such
Party’s behalf.  Upon written request from the other Party, a Party shall,
within ten (10) days, provide written confirmation that it has complied with the
foregoing obligation.

9.5.4. Anti-Corruption Laws.  Neither a Party nor any of its Affiliates shall
perform any actions in connection with this Agreement that are prohibited by
local and other anti-corruption laws (collectively “Anti-Corruption Laws”) that
may be applicable to such Party, and in the case of Janssen, Janssen represents
and warrants to Licensee that neither Janssen nor any of its Affiliates has
performed any actions in connection with a Program prior to the Effective Date
that are prohibited by Anti-Corruption Laws that were applicable to Janssen or
its Affiliates.  Without limiting the foregoing, neither Party nor any of its
Affiliates shall make any payments, or offer or transfer anything of value, to
any government official or government employee, to any political party official
or candidate for political office or to any other Third Party related to the
transactions contemplated by this Agreement in a manner that would violate
Anti-Corruption Laws.

61

--------------------------------------------------------------------------------

 

9.5.5. Development Compliance Matters.  With respect to each Program, the
provisions of this Section 9.5.5 shall apply during the Development Term and
License Term of such Program.

(a) Responsibility for Development.  Licensee shall be solely responsible for
the activities of clinical development related to Licensed Products in the
Territory under the terms of this Agreement (other than the Janssen AR Mutant
Activities), including any post-marketing surveillance studies or Clinical
Trials eventually required by Regulatory Authorities or any studies voluntarily
undertaken by Licensee.

(b) IRB.  Licensee shall be responsible for obtaining any necessary approvals
from institutional review boards (each, an “IRB”) including, where applicable,
obtaining approval of all Clinical Trial protocols, informed consents,
investigator brochures, subject recruitment materials or plans, authorization of
disclosure of confidential subject information, and any alterations to or
waivers of the same, prior to commencement of any study.  Licensee shall not
modify the protocol or the informed consent without the prior written agreement
of the IRB.  

(c) Informed Consent and Patient Authorization.  Licensee shall be responsible
for obtaining (i) an informed consent document, which shall have been approved
by the IRB, signed by or on behalf of each human study subject prior to the
subject’s participation in the Clinical Trial; and (ii) a HIPAA patient
authorization signed by or on behalf of each human study subject, as described
in 45 C.F.R. Part 164.

(d) INDs.  Licensee shall be responsible for obtaining and maintaining any IND
or comparable regulatory filing in other jurisdictions required for the Clinical
Trial.

(e) Study Conduct.  Licensee shall conduct Clinical Trials in compliance with
Applicable Law and regulatory standards, including, as applicable, those
relating to Good Laboratory Practices (“GLP”), Good Clinical Practices (“GCP”),
pharmacovigilance and safety reporting, and requirements for the protection of
human subjects.

(f) Clinical Study Registration and Results Reporting.  Licensee shall be
responsible for registering Clinical Trials in the appropriate clinical study
registry and reporting Clinical Trial results as required under Applicable Law.

(g) Subcontracting.  To the extent that Licensee enters into arrangements with
any Third Party involved in conducting or supporting a Clinical Trial, including
clinical investigators, study sites, or a contract research organization, any
such arrangements shall be made in writing and consistent with this Agreement.  

(h) Audits.  With respect to any facility or site at which Licensee conducts
Clinical Trials or other Development activities or Manufacturing activities

62

--------------------------------------------------------------------------------

 

pursuant to this Agreement, and subject to the terms of any agreement between
Licensee and any applicable Third Party Subcontractor with respect to any
facility or site of such Third Party Subcontractor, Janssen shall have the
right, at its own expense, upon reasonable written notice to Licensee, and
during normal business hours, to inspect such site and facility of Licensee or
to accompany Licensee to inspect any Third Party Subcontractor site and any
records relating thereto once per year and also for cause, to verify Licensee's
compliance with Applicable Law in carrying out its obligations under this
Agreement, including those relating to GLP, GCP, Good Manufacturing Practices
(“GMP”), pharmacovigilance and safety reporting, and requirements for the
protection of human subjects.  In the event that any such facility or site is
found to be non-compliant with GLP, GCP, GMP, pharmacovigilance and safety
reporting, or requirements for the protection of human subjects during such an
audit, and such non-compliance relates to or impacts any Licensed Product,
Licensee shall submit to Janssen proposed Corrective and Preventative Actions
(“CAPA”) within thirty (30) days after Janssen provides notice of such
non-compliance.  Janssen shall have the right during the License Term, to review
and comment on such CAPA, which comments Licensee shall consider in good
faith.  Licensee shall use Commercially Reasonable Efforts to implement such
CAPA promptly after review and comment by Janssen.

(i) Audits by Regulatory Authorities.  Licensee shall cooperate in good faith
with respect to Regulatory Authority inspections of any site or facility where
Clinical Trials or other Development activities or Manufacturing activities are
conducted pursuant to this Agreement by Licensee or on its behalf, whether such
site or facility is Licensee’s, an Affiliate’s, or a subcontractor’s (each, an
“Audited Site”).  Licensee shall inform Janssen as promptly as practicable and
in any event within forty-eight (48) hours of receiving notice of such a
Regulatory Authority audit and shall provide daily updates regarding the audit
status.  In the event that any Audited Site is found to be non-compliant with
one or more of GLP, GCP, GMP, current standards for pharmacovigilance and safety
reporting, or requirements related to the protection of human subjects, and such
non-compliance relates to or impacts any Licensed Product, Licensee shall submit
to Janssen proposed CAPA within thirty (30) days after Licensee, its Affiliate,
or its subcontractor receives notification of such non-compliance from the
relevant Regulatory Authority.  Janssen shall have the right during the License
Term, to review and comment on such CAPA, which comments Licensee shall consider
in good faith.  Licensee shall use Commercially Reasonable Efforts to implement
such CAPA promptly after review and comment by Janssen.

9.5.6. Amendment to Janssen License Agreements.  Janssen may not amend any
Janssen License Agreement in any manner that would adversely affect any rights
granted to Licensee hereunder, including to increase any amount payable by
Janssen for which Licensee would be responsible pursuant to Section 6.3.2(a),
except with Licensee’s prior written consent.

63

--------------------------------------------------------------------------------

 

Article 10

INDEMNIFICATION AND INSURANCE

10.1. Indemnification.  

10.1.1. Indemnification by Licensee.  Subject to Section 10.2, Licensee shall
defend, indemnify and hold harmless Janssen and any of its Affiliates, and each
of its and their directors, officers, employees and agents (each, a “Janssen
Indemnified Party”) from and against any and all damages, losses, liabilities,
judgments, fines, amounts paid in settlement, costs and expenses (including the
reasonable costs and expenses of attorneys and other professionals)
(collectively, “Losses”) incurred by any Janssen Indemnified Party resulting
from any claim, action or proceeding brought or initiated by a Third Party
(“Third Party Claim”) against a Janssen Indemnified Party, to the extent that
such Losses arise out of or relate to, directly or indirectly:

(a) the Assumed Liabilities;

(b) the breach by Licensee of any of its representations, warranties or
covenants set forth herein;

(c) the negligence, recklessness or wrongful intentional acts or omissions of
any Licensee Indemnified Party; or

(d) the Development, Manufacture or Commercialization of any Licensed Compound
or Licensed Product by or on behalf of Licensee or any of its Affiliates on or
after the Effective Date and during the Term (or any post-termination or
post-expiration period pursuant to Section 11.6) with respect to the applicable
Program;  

except, in each case ((a) through (d)), to the extent such Losses arise directly
or indirectly from (i) the breach by Janssen of any of its representations,
warranties, or covenants set forth herein, (ii) the negligence, recklessness or
wrongful intentional acts or omissions of any Janssen Indemnified Party,
(iii) the Janssen AR Mutant Activities, or (iv) the Development, Manufacture or
Commercialization of any Licensed Compound or Licensed Product by or on behalf
of Janssen or any of its Affiliates prior to the Effective Date or during any
post-termination or post-expiration period pursuant to Section 11.6 with respect
to the applicable Program.

10.1.2. Indemnification by Janssen. Subject to Section 10.2, Janssen shall
defend, indemnify and hold harmless Licensee and any of their Affiliates, and
each of its and their directors, officers, employees and agents (each, a
“Licensee Indemnified Party”), from and against any and all Losses incurred by
any Licensee Indemnified Party resulting from any Third Party Claim against a
Janssen Indemnified Party, to the extent that such Losses arise out of or relate
to, directly or indirectly:

(a) all liabilities arising from or relating to the Transferred Assets arising
prior to the Effective Date, or after the Effective Date to the extent of any
breach of or

64

--------------------------------------------------------------------------------

 

non-compliance with any Transferred Contract by Janssen or any of its Affiliates
prior to the Effective Date;

(b) the breach by Janssen of any of its representations, warranties or covenants
set forth herein; and

(c) the negligence, recklessness or wrongful intentional acts or omissions of
any Janssen Indemnified Party;

(d) the Janssen AR Mutant Activities; or

(e) the Development, Manufacture or Commercialization of any Licensed Compound
or Licensed Product by or on behalf of Janssen or any of its Affiliates prior to
the Effective Date or during any post-termination or post-expiration period
pursuant to Section 11.6 with respect to the applicable Program;

except, in each case ((a) through (d)), to the extent such Losses arise directly
or indirectly from (i) the breach by Licensee of any of its representations,
warranties, or covenants set forth herein, (ii) the negligence, recklessness or
wrongful intentional acts or omissions of any Licensee Indemnified Party, or
(iii) the Development, Manufacture or Commercialization of any Licensed Compound
or Licensed Product by or on behalf of Licensee or any of its Affiliates on or
after to the Effective Date and during the Term (or any post-termination or
post-expiration period pursuant to Section 11.6) with respect to the applicable
Program.

10.2. Conditions to Indemnification.  If either a Janssen Indemnified Party or a
Licensee Indemnified Party (each, an “Indemnified Party”) intends to seek
indemnification under Section 10.1, the Indemnified Party must: (a) give the
other Party (the “Indemnifying Party”) reasonably prompt written notice of any
Loss with respect to which such Indemnified Party intends to seek
indemnification; (b) reasonably cooperate with the Indemnifying Party at the
Indemnifying Party’s request and expense, in the defense or settlement of the
claim; and (c) give the Indemnifying Party the right to control the defense or
settlement of the claim, provided that the Indemnifying Party will not enter
into any settlement that adversely affects the Indemnified Party’s rights or
obligations without the Indemnified Party’s prior express written consent, which
will not be unreasonably withheld, conditioned or delayed.  The Indemnified
Party may participate in the defense or settlement of any such claim at its own
expense with counsel of its choosing.  Notwithstanding the foregoing, any
failure of the Indemnified Party to comply with the provisions of clause (a) of
this Section 10.2 will not relieve the Indemnifying Party of any defense or
indemnity obligations under this Agreement except to the extent that the
Indemnifying Party is prejudiced by such failure.

 

 

 

65

--------------------------------------------------------------------------------

 

10.3. Limitations of Liability.  EXCEPT TO THE EXTENT INCLUDED IN LOSSES
RESULTING FROM A THIRD PARTY CLAIM FOR WHICH ONE PARTY IS OBLIGATED TO INDEMNIFY
THE OTHER PARTY (OR AN INDEMNIFIED PARTY OF SUCH OTHER PARTY) PURSUANT TO THIS
Article 10 OR ANY BREACH OF Article 8 (CONFIDENTIALITY), IN NO EVENT WILL EITHER
PARTY BE LIABLE TO THE OTHER PARTY (OR THE OTHER PARTY’S AFFILIATES OR
SUBLICENSEES) IN CONNECTION WITH THIS AGREEMENT FOR LOST REVENUE, LOST PROFITS,
LOST SAVINGS, LOSS OF USE, DAMAGE TO GOODWILL, OR ANY CONSEQUENTIAL, INCIDENTAL,
SPECIAL, EXEMPLARY, PUNITIVE OR INDIRECT DAMAGES UNDER ANY THEORY, INCLUDING
CONTRACT, NEGLIGENCE, OR STRICT LIABILITY, EVEN IF THAT PARTY HAS BEEN PLACED ON
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.

10.4. Insurance.  Licensee shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated, at all times during which any Licensed Product is being
tested by or on behalf of Licensee, during the period of commercialization of
any Licensed Product and for at least […***…] thereafter. At a minimum, Licensee
shall be insured for […***…] to cover its obligations under this Agreement.
Janssen shall be named as an additional insured under Licensee’s product
liability and general liability insurance policies.  It is understood that such
insurance shall not be construed to create a limit of Licensee’s liability with
respect to its indemnification obligations under this Article 10.  Licensee
shall provide Janssen with written evidence of such insurance upon request and
shall provide Janssen with written notice at least thirty (30) days prior to the
cancellation, non-renewal or material change in such insurance which materially
adversely affects the rights of Janssen hereunder.  

Article 11

TERM AND TERMINATION

11.1. Term.  The term of this Agreement (the “Term”) will commence on the
Effective Date and, unless this Agreement is terminated earlier in accordance
with this Article 11:

(a) with respect to the AR Mutant Program: (i) if the Option is exercised by
Janssen in accordance with Section 3.3.1, this Agreement will expire with
respect to the AR Mutant Program on the Option Exercise Effective Date; and (ii)
if the Option is not exercised by Janssen in accordance with Section 3.3.1, this
Agreement will expire with respect to the AR Mutant Program upon expiration of
all of the payment obligations under Article 6 with respect to all AR Mutant
Products in all countries; provided that, on an AR Mutant Product-by-AR Mutant
Product and country-by-country basis, upon expiration of all of the payment
obligations under Article 6 with respect to a given AR Mutant Product in a given
country, the licenses granted herein with respect to such AR Mutant Product in
such country shall survive on a fully-paid, royalty-free, non-exclusive,
irrevocable and perpetual basis; and   

***Confidential Treatment Requested

66

--------------------------------------------------------------------------------

 

(b) with respect to the NIK Program: (i) if Janssen and Licensee enter into a
Janssen NIK License Agreement in accordance with Section 3.4 or otherwise, this
Agreement will expire with respect to the NIK Program upon the effective date of
such Janssen NIK License Agreement; and (ii) if the ROFN expires in accordance
with Section 3.4.3 and Janssen and Licensee have not entered into a Janssen NIK
License Agreement prior to such expiration, this Agreement will expire with
respect to the NIK Program upon expiration of all of the payment obligations
under Article 6 with respect to all NIK Products in all countries; provided
that, on a NIK Product-by-NIK Product and country-by-country basis, upon
expiration of all of the payment obligations under Article 6 with respect to a
given NIK Product in a given country, the licenses granted herein with respect
to such NIK Product in such country shall survive on a fully-paid, royalty-free,
non-exclusive, irrevocable and perpetual basis.  

11.2. Termination during Development Term. The following provisions of this
Section 11.2 shall apply during the Development Term with respect to each
Program.

11.2.1. Termination for Safety or Technical Reasons.  If Licensee reasonably
determines, based upon the results of activities conducted pursuant to the
applicable Development Plan for a Program, that (a) it is not feasible for
material safety reasons to continue Development with respect to a Program and
desires to terminate this Agreement with respect to such Program, or (b) after
[…***…], it is not feasible for material technical reasons to continue
Development with respect to the NIK Program and desires to terminate this
Agreement with respect to the NIK Program, in either case of clause (a) or (b),
Licensee may so notify Janssen in writing, which notice shall include a
reasonably detailed explanation for Licensee's determination, and, if requested
by Janssen, the Parties shall meet to discuss such determination within thirty
(30) days following such notice.  The Agreement shall terminate with respect to
such Program on the date of such notice or upon the date of such meeting between
the Parties held within thirty (30) days following such notice.

 

 

 

***Confidential Treatment Requested

67

--------------------------------------------------------------------------------

 

11.2.2. Termination for Licensee Material Breach.  Janssen may terminate this
Agreement with respect to a Program during the Development Term of such Program
if Licensee has materially breached (i) its covenant under Section 2.1.1(c),
(ii) any of its obligations under Section 2.2.3(a) with respect to such Program,
(iii) its covenant under Section 2.3.1 with respect to such Program, (iv) its
covenant under Section 2.4 with respect to such Program or (v) its covenant
under Section 5.2 during the Development Term with respect to such Program, in
any case of clause (i), (ii), (iii), (iv) or (v), by providing written notice of
such material breach to Licensee describing such alleged material breach in
reasonable detail.  Any termination of this Agreement pursuant to this Section
11.2.2 shall become effective sixty (60) days after such notice is given unless
Licensee cures such breach prior to such date (or, in the case of clause (ii)
only, if such breach is not reasonably able to be cured within sixty (60) days
after notice of termination is given pursuant to this Section 11.2.2, such
termination shall not become effective until the earlier of the date such breach
is cured or one hundred twenty (120) days after notice of termination is given
pursuant to this Section 11.2.2, provided that (a) Licensee notifies Janssen of
its plan for curing such breach within sixty (60) days after such notice is
given, (b) Licensee commences such plan during such sixty (60) day period and
(c) Licensee uses diligent efforts to perform such plan and cure such breach as
soon as reasonably practicable).

11.3. Termination for Breach.

11.3.1. A Party (the “Terminating Party”) may terminate this Agreement (a) with
respect to a Program in the event the other Party (the “Breaching Party”) has
materially breached this Agreement only with respect to such Program or (b) in
its entirety in the Breaching Party has materially breached this Agreement
(other than a material breach only with respect to one Program, in which case
clause (a) of this Section 11.3.1 shall apply), and, in either case of clause
(a) or (b), such material breach has not been cured within sixty (60) days after
written notice of such breach is given by the Terminating Party to the Breaching
Party (the “Cure Period”).  This Section 11.3.1 shall not apply to any alleged
material breach of Section 2.1.1(c), 2.2.3(a), 2.3.1, 2.4 or 5.2 by Licensee
during the Development Term, which is instead subject to Section 11.2.2. The
written notice describing the alleged material breach shall provide sufficient
detail to put the Breaching Party on notice of such material breach. Any
termination of this Agreement with respect to a Program or in its entirety
pursuant to this Section 11.3.1 shall become effective at the end of the Cure
Period unless the Breaching Party has cured any such material breach prior to
the expiration of such Cure Period (or, if such breach (other than a breach of
payment obligations) is not reasonably able to be cured within the Cure Period,
such termination shall not become effective until the earlier of the date such
breach is cured or one hundred and twenty (120) days after notice of termination
is given pursuant to this Section 11.3.1, provided that (i) the Breaching Party
notifies the other Party of its plan for curing such breach during the Cure
Period, (ii) the Breaching Party commences such plan during the Cure Period and
(iii) the Breaching Party uses diligent efforts to perform such plan and cure
such breach as soon as reasonably practicable).  The right of either Party to
terminate this Agreement with respect to a Program or in its entirety as
provided in this Section 11.3.1 shall not be affected

68

--------------------------------------------------------------------------------

 

in any way by such Party’s waiver of or failure to take action with respect to
any previous breach under this Agreement.

11.3.2. If the Parties reasonably and in good faith disagree as to whether there
has been a material breach or a cure thereof, the Party that disputes whether
there has been a material breach or a cure may contest the allegation in
accordance with Article 12.  Notwithstanding anything to the contrary contained
in Section 11.3.1, the Cure Period for any material breach that is the subject
of a Dispute will run from the date that written notice was first given to the
Breaching Party by the Terminating Party through the resolution of such Dispute
pursuant to Article 12 and for 10 days thereafter, and no termination pursuant
to Section 11.3.1 shall become effective during such period.  During the
pendency of such Dispute, all of the terms and conditions of this Agreement
shall remain in effect and the Parties shall continue to perform all of their
respective obligations hereunder; provided that the Parties’ performance of
their respective obligations and exercise of their respective rights hereunder
that specify a date by which such obligations must be performed or such rights
must be exercised shall be tolled through the resolution of such Dispute
pursuant to Article 12 and for 10 days thereafter.

11.4. Termination for Bankruptcy.

11.4.1. A Party may terminate this Agreement in its entirety upon providing
written notice to the other Party on or after the time that such other Party
makes a general assignment for the benefit of creditors, files a voluntary
petition in bankruptcy, consents to an order for relief in connection with an
involuntary petition in bankruptcy filed against such Party (or an involuntary
petition in bankruptcy filed against such Party remains un-dismissed or
un-stayed for a period of more than sixty (60) days), petitions for or
acquiesces in the appointment of any receiver, trustee or similar officer to
liquidate or conserve its business or any substantial part of its assets,
commences under the laws of any jurisdiction any proceeding involving its
insolvency, bankruptcy, reorganization, adjustment of debt, dissolution,
liquidation or any other similar proceeding for the release of financially
distressed debtors, or becomes a party to any proceeding or action of the type
described above (each, an “Insolvency Event”).

69

--------------------------------------------------------------------------------

 

11.4.2. All rights and licenses now or hereafter granted under or pursuant to
any Section of this Agreement are rights to “intellectual property” (as defined
in Section 101(35A) of Title 11 of the United States Code, as amended (such
Title 11, the “Bankruptcy Code”)).  In the event this Agreement is rejected
under Section 365 of the Bankruptcy Code by or on behalf of a Party (including
by any receiver, trustee or similar officer appointed with respect to such
Party), such Party (the “Licensor Party”) hereby grants to the other Party (the
“Licensee Party”), subject to the Licensee Party’s obligations under Sections
365(n)(2)(A) and (B), a right of access and to obtain possession of and to
benefit from embodiments of intellectual property pursuant to Section 365(n) of
the Bankruptcy Code (including Program-Related Information and Know-How
Controlled by the Licensor Party with respect to Licensed Compounds or Licensed
Products and Regulatory Documentation with respect to Licensed Products, all of
which constitute embodiments of intellectual property pursuant to Section 365(n)
of the Bankruptcy Code) to the extent related to the Licensee Party’s exercise
of its license rights to any Licensed Compound or Licensed Product or otherwise
related to any rights or licenses granted to the Licensee Party under or
pursuant to any Section of this Agreement.  The Licensor Party agrees not to
interfere with the Licensee Party’s exercise under the Bankruptcy Code of rights
and licenses to intellectual property licensed hereunder and embodiments thereof
in accordance with this Agreement.

11.5. Termination Without Cause After Development Term.   During the License
Term with respect to a Program, Licensee shall have the right to terminate this
Agreement with respect to such Program (but not the Agreement in its entirety)
without cause by providing Janssen sixty (60) days’ prior written notice of such
termination.  After the end of the Development Terms of both Programs, Licensee
shall have the right to terminate this Agreement in its entirety without cause
by providing Janssen sixty (60) days’ prior written notice of such termination.

11.6. Effects of Termination or Expiration.  

11.6.1. Effects of Termination during Development Term.  If this Agreement is
terminated with respect to only one Program (the “Terminated Program”) or in its
entirety pursuant to Section 11.2, then the provisions of this Section 11.6.1
shall apply with respect to the Terminated Program or, if this Agreement is
terminated in its entirety, with respect to both of the Programs.  

(a) The Development Term with respect to the Terminated Program shall end on the
date of such termination.

(b) The licenses and other rights granted to Licensee under this Agreement with
respect to the Terminated Program, other than those that expressly survive
termination of this Agreement, shall terminate on the effective date of
termination.

 

 

 

70

--------------------------------------------------------------------------------

 

(c) If Licensee is conducting any Development activity with respect to the
terminated Program immediately prior to the effective date of termination, then
Janssen shall notify Licensee within […***…] after the notice of termination
(i) with regard to any Clinical Trial, whether Janssen elects to have Licensee
complete such activity (which may involve wind-down of such activity) or
transfer such activity to Janssen and (ii) with regard to any other Development
activity, whether Janssen elects to have Licensee transfer such activity to
Janssen.  

(1) With regard to any Clinical Trial, if Janssen notifies Licensee of its
election to have Licensee complete such activity (or fails to provide notice
within such […***…] period), then Licensee shall complete or wind-down such
activity at its sole cost and expense.  

(2) If Janssen notifies Licensee of its election to have Licensee transfer such
activity to Janssen, then Licensee shall use Commercially Reasonable Efforts to
transfer, and Janssen shall use Commercially Reasonable Efforts to assume, such
activity as promptly as practicable (and, in any event, within […***…]) after
the effective date of termination.  Licensee shall bear the costs of such
activity incurred by Licensee until the completion of such transfer, and Janssen
shall bear the costs of such activity after the completion of such transfer.

(d) Licensee shall, within […***…] after the effective date of termination and
at Licensee’s expense, return or destroy, at Janssen’s election, all Janssen
Program Know-How and other Confidential Information of Janssen that is solely
related to the Terminated Program (provided that (i) Licensee may keep one copy
of such Confidential Information subject to an ongoing obligation of
confidentiality for archival purposes only, (ii) it is acknowledged that, with
regard to any such Confidential Information disclosed to subcontractors,
consultants, agents, advisors and other Third Parties as permitted by
Section 8.3, Licensee’s use of Commercially Reasonable Efforts to return or
destroy such Confidential Information shall satisfy its obligation under this
Section 11.6.1(d) and (iii) Licensee may retain and continue to use Janssen
Program Know-How and other Confidential Information of Janssen to practice any
licenses and other rights granted to Licensee under this Agreement with respect
to such Program that expressly survive expiration of this Agreement as to such
Program).

(e) Licensee shall, and hereby does, assign to Janssen, as of the effective date
of termination, all of its right, title and interest in, to and under all of
Licensee’s ownership interest in any Development Program Know-How and
Development Program Patents with respect to the Terminated Program, and Licensee
shall transfer all such Development Program Know-How owned solely by Licensee to
Janssen promptly after the effective date of termination (to the extent that
such Know-How has not previously been transferred to Janssen).

***Confidential Treatment Requested

71

--------------------------------------------------------------------------------

 

(f) Licensee shall, and hereby does, assign to Janssen, as of the effective date
of termination, all of its right, title and interest in, to and under all of
Licensee’s ownership interest in any Regulatory Documentation, including any
Regulatory Approvals, with respect to the Terminated Program, and Licensee shall
transfer all such Regulatory Documentation to Janssen promptly after the
effective date of termination.

(g) Licensee shall, and hereby does, grant to Janssen, as of the effective date
of termination, an exclusive, perpetual, royalty-free, freely sublicensable,
transferable license under any Licensee Program Know-How and Licensee Program
Patents to make, have made, use, have used, import, have imported, sell, have
sold, offer for sale and have offered for sale Licensed Compounds and Licensed
Products with respect to such Terminated Program in the Field in the Territory.

(h) During the period beginning on the effective date of termination with
respect to a Program and ending […***…] thereafter, neither Licensee nor any of
its Affiliates shall: […***…]. Notwithstanding the foregoing:

(1) Section 11.6.1(h) does not prohibit Licensee and its Affiliates that are
subject to Section 11.6.1(h), alone or through work conducted in collaboration
with an Affiliate or Third Party, from conducting research and non-clinical
development (or licensing or otherwise granting rights to an Affiliate or a
Third Party to conduct research and non-clinical development) of compounds
(other than Licensed Compounds) that (i) […***…].

(2) Section 11.6.1(h) shall not apply to the Acquirer of a Party or any
Affiliate of such Acquirer (excluding any Affiliate that was an Affiliate of
such Party prior to a Change of Control and became an Affiliate of such Acquirer
as a result of such Change of Control).  

(3) Licensee shall not be limited or prohibited by Section 11.6.1(h) from
negotiating and completing a Change of Control, or taking any action to solicit,
initiate, encourage or assist the submission of any proposal, negotiation or
offer from any Third Party relating to, or engage in discussions with any Third
Party relating to, a Change of Control.

(i) Licensee shall assign to Janssen any Third Party agreements to which
Licensee or any of its Affiliates are a party (including any Transferred
Contracts) that solely relate to the Terminated Program, solely to the extent
that such agreements are assignable without cost to Licensee (or Janssen agrees
to bear such costs) and Janssen assumes all liabilities under such agreements
that arise following the effective date of such assignment (other than due to a
breach or violation of such agreement by Licensee or its Affiliate that occurred
prior to the effective date of such assignment).    

***Confidential Treatment Requested

72

--------------------------------------------------------------------------------

 

(j) At Janssen’s request, Licensee shall assign and transfer to Janssen any
inventory of Licensed Compounds or Licensed Products with respect to the
Terminated Program then in Licensee’s or its Affiliate’s possession or control
subject to Janssen’s reimbursement of Licensee’s reasonable costs incurred in
acquiring such inventory and with respect to shipping thereof.

(k) At Janssen’s request, Licensee shall assign and transfer to Janssen any
Transferred Assets (other than Transferred Contracts) then in Licensee’s or its
Affiliate’s possession or control that solely relate to the Terminated Program
at no cost to Janssen.  

(l) For clarity, Janssen shall not be obligated to pay the Option Exercise Fee
or to reimburse the out-of-pocket expenses incurred by Licensee or any of its
Affiliates in the performance of the […***…] (if applicable) with respect to the
Terminated Program.

(m) Licensee shall take such other actions, and execute any instruments,
assignments and documents, as reasonably requested by Janssen as may be
necessary to effect the foregoing provisions of this Section 11.6.1.  

11.6.2. Effects of Termination for Breach.  If this Agreement is terminated by
Janssen pursuant to Section 11.3 with respect to a Terminated Program or in its
entirety, then the following provisions shall apply to such Terminated Program
or to both Programs, as applicable:  Sections 11.6.1(a) (if any Development Term
is then in effect), 11.6.1(b), 11.6.1(c), 11.6.1(d), 11.6.1(e), 11.6.1(f),
11.6.1(g), 11.6.1(h), 11.6.1(i), 11.6.1(j), 11.6.1(k), 11.6.1(l) and 11.6.1(m)
shall apply.  If this Agreement is terminated by Licensee pursuant to Section
11.3 with respect to a Terminated Program or in its entirety, then the following
provisions shall apply to such Terminated Program or to both Programs, as
applicable:  Sections 11.6.1(a) (if any Development Term is then in effect),
11.6.1(b), 11.6.1(c) (but […***…] shall determine whether to complete or
transfer such activity and […***…] shall bear the costs of any completion or
transfer of activities), 11.6.1(d), and 11.6.1(l).  

11.6.3. Effects of Termination for Bankruptcy.  If this Agreement is terminated
by Janssen pursuant to Section 11.4, then the provisions of Sections 11.6.1(a)
(if any Development Term is then in effect), 11.6.1(b), 11.6.1(c), 11.6.1(d),
11.6.1(e), 11.6.1(f), 11.6.1(g), 11.6.1(h), 11.6.1(i), 11.6.1(j), 11.6.1(k),
11.6.1(l) and 11.6.1(m) shall apply.  If this Agreement is terminated by
Licensee pursuant to Section 11.4, then the provisions of Sections 11.6.1(a) (if
any Development Term is then in effect), 11.6.1(b), 11.6.1(c), 11.6.1(d), and
11.6.1(l) shall apply.

 

 

 

***Confidential Treatment Requested

73

--------------------------------------------------------------------------------

 

11.6.4. Effects of Termination Without Cause.  If this Agreement is terminated
by Licensee pursuant to Section 11.5 with respect to a Terminated Program or in
its entirety, then the following provisions shall apply to such Terminated
Program or to both Programs, as applicable:  Sections 11.6.1(b), 11.6.1(c),
11.6.1(d), 11.6.1(e), 11.6.1(f), 11.6.1(g), 11.6.1(h), 11.6.1(i), 11.6.1(j),
11.6.1(k), 11.6.1(l) and 11.6.1(m).

11.6.5. Licensee Confidential Information.  Janssen shall, within thirty (30)
days after the effective date of expiration or termination of this Agreement
with respect to a Program or in its entirety, and at Janssen’s expense, return
or destroy, at Licensee’s election, all Confidential Information of Licensee
that is solely related to such Program(s) (provided that (i) Janssen may keep
one copy of such Confidential Information subject to an ongoing obligation of
confidentiality for archival purposes only, (ii) it is acknowledged that, with
regard to any such Confidential Information disclosed to subcontractors,
consultants, agents, advisors and other Third Parties as permitted by
Section 8.3, Janssen’s use of Commercially Reasonable Efforts to return or
destroy such Confidential Information shall satisfy its obligation under this
Section 11.6.5 and (iii) Janssen may retain and continue to use Confidential
Information of Licensee to practice any licenses and other rights granted to
Licensee under this Agreement with respect to such Program that expressly
survive expiration of this Agreement as to such Program).

11.6.6. Effects of Expiration.  If the Term expires with respect to a Program or
with respect to this Agreement in its entirety pursuant to Section 11.1, then
the provisions of Sections 11.6.1(b), 11.6.1(c), and 11.6.1(d) shall apply with
respect to the Program with respect to which the Term has expired or, if this
Agreement expires in its entirety, with respect to all of the Programs; provided
that Licensee may retain and continue to use Janssen Program Know-How and other
Confidential Information of Janssen to practice any licenses and other rights
granted to Licensee under this Agreement with respect to such Program(s) that
expressly survive expiration of this Agreement as to such Program(s).

11.6.7. Additional Effects of Expiration or Termination for any
Reason.  Termination or expiration of this Agreement will not relieve the
Parties of any obligations accruing prior to such expiration or termination, and
any such expiration or termination will be without prejudice to the rights of
either Party accruing prior to such expiration or termination.  The Parties
acknowledge and agree that termination of this Agreement is not the sole remedy
under this Agreement and, whether or not termination is effected, all other
remedies will remain available except as expressly agreed to otherwise
herein.  The provisions of Article 1, Article 8, Article 12 and Article 13 and
Sections 2.2.4 (for the period specified therein), 6.5 (for the period specified
therein), 7.2, 9.4, 10.1, 10.2, 10.3, 10.4  (for the period specified therein),
11.1 (the provisos regarding survival of licenses) and 11.6 (and the provisions
referenced therein as applicable) shall survive expiration or termination of
this Agreement for any reason. If this Agreement expires or is terminated only
with respect to one Program, this Agreement shall continue in full force and
effect with respect to the other Program and all terms and conditions other than
those that apply only to the Terminated Program.

74

--------------------------------------------------------------------------------

 

Article 12

DISPUTE RESOLUTION

12.1. Escalation; Decision-Making Authority. In the case of any dispute, claim
or controversy between the Parties arising from or related to this Agreement, or
the interpretation, application, breach, termination or validity of this
Agreement (a “Dispute”), the Parties will discuss and negotiate in good faith a
solution acceptable to the Parties and in the spirit of this Agreement.  If,
after negotiating in good faith pursuant to the foregoing sentence, the Parties
fail to reach agreement within […***…] (or such longer period as agreed in
writing by the Parties), then the Dispute may be referred to the Executive
Officers for resolution at the request of either Party.  If, after negotiating
in good faith, the Executive Officers fail to reach agreement within […***…] of
submission to the Executive Officers (or such longer period as agreed in writing
by the Parties), then either Party may upon written notice to the other submit
the Dispute to non-binding mediation pursuant to Section 12.2.

12.2. Mediation.

12.2.1. If the Parties fail to resolve the Dispute pursuant to Section 12.1, the
Parties shall attempt in good faith to resolve any Dispute by confidential
mediation in accordance with the then current Mediation Procedure of the
International Institute for Conflict Prevention and Resolution (“CPR Mediation
Procedure”) (www.cpradr.org) before initiating arbitration. The CPR Mediation
Procedure shall control, except where it conflicts with these provisions, in
which case these provisions control. The mediator shall be chosen pursuant to
CPR Mediation Procedure. The mediation shall be held in New York, New York.

12.2.2. Either Party may initiate mediation by written notice to the other Party
of the existence of a Dispute. The Parties agree to select a mediator within
[…***…] of the notice and the mediation will begin promptly after the selection.
The mediation will continue until the mediator, or either Party, declares in
writing, no sooner than after the conclusion of one full day of a substantive
mediation conference attended on behalf of each Party by a senior business
person with authority to resolve the Dispute, that the Dispute cannot be
resolved by mediation. In no event, however, shall mediation continue more than
[…***…] from the initial notice by a Party to initiate meditation unless the
Parties agree in writing to extend that period.

12.2.3. Any period of limitations that would otherwise expire between the
initiation of mediation and its conclusion shall be extended until […***…] after
the conclusion of the mediation.

 

 

 

***Confidential Treatment Requested

75

--------------------------------------------------------------------------------

 

12.3. Arbitration.  

12.3.1. If the Parties fail to resolve the Dispute pursuant to Section 12.1 or
Section 12.2, and a Party desires to pursue resolution of the Dispute, subject
to Section 12.3.10, the Dispute shall be submitted by either Party for
resolution in arbitration pursuant to the then current CPR Non- Administered
Arbitration Rules (“CPR Rules”) (www.cpradr.org), except where they conflict
with these provisions, in which case these provisions control. The arbitration
will be held in New York, New York. All aspects of the arbitration shall be
treated as confidential.

12.3.2. The arbitrators will be chosen from the CPR Panel of Distinguished
Neutrals, unless a candidate not on such panel is approved by both Parties. Each
arbitrator shall be a lawyer with at least fifteen (15) years’ experience with a
law firm or corporate law department of over twenty-five (25) lawyers or who was
a judge of a court of general jurisdiction. To the extent that the Dispute
requires special expertise, the Parties will so inform CPR prior to the
beginning of the selection process.

12.3.3. The arbitration tribunal shall consist of three (3) arbitrators, of whom
each Party shall designate one in accordance with the “screened” appointment
procedure provided in CPR Rule 5.4. The chair will be chosen in accordance with
CPR Rule 6.4. If, however, the aggregate award sought by the Parties is less
than Five Million U.S. Dollars ($5,000,000) and equitable relief is not sought,
a single arbitrator shall be chosen in accordance with the CPR Rules. Candidates
for the arbitrator position(s) may be interviewed by representatives of the
Parties in advance of their selection, provided that all Parties are
represented.

12.3.4. The Parties agree to select the arbitrator(s) within forty-five (45)
days of initiation of the arbitration. The hearing will be concluded within nine
(9) months after selection of the arbitrator(s) and the award will be rendered
within sixty (60) days of the conclusion of the hearing, or of any post-hearing
briefing, which briefing will be completed by both sides within forty-five (45)
days after the conclusion of the hearing. In the event the Parties cannot agree
upon a schedule, then the arbitrator(s) shall set the schedule following the
time limits set forth above as closely as practical.

12.3.5. The hearing will be concluded in ten (10) hearing days or less. Multiple
hearing days will be scheduled consecutively to the greatest extent possible. A
transcript of the testimony adduced at the hearing shall be made and shall be
made available to each Party.

12.3.6. The arbitrator(s) shall be guided, but not bound, by the CPR Protocol on
Disclosure of Documents and Presentation of Witnesses in Commercial Arbitration
(www.cpradr.org) (“Protocol”). The Parties will attempt to agree on modes of
document disclosure, electronic discovery, witness presentation, etc. within the
parameters of the Protocol. If the Parties cannot agree on discovery and
presentation issues, the arbitrator(s) shall decide on presentation modes and
provide for discovery within the Protocol, understanding that the Parties
contemplate reasonable discovery.

76

--------------------------------------------------------------------------------

 

12.3.7. The arbitrator(s) shall decide the merits of any Dispute in accordance
with the law governing this Agreement, without application of any principle of
conflict of laws that would result in reference to a different law. The
arbitrator(s) may not apply principles such as “amiable compositeur” or “natural
justice and equity.”

12.3.8. The arbitrator(s) are expressly empowered to decide dispositive motions
in advance of any hearing and shall endeavor to decide such motions as would a
United States District Court Judge sitting in the jurisdiction whose substantive
law governs.

12.3.9. The arbitrator(s) shall render a written opinion stating the reasons
upon which the award is based. The Parties consent to the jurisdiction of the
United States District Court for the district in which the arbitration is held
for the enforcement of these provisions and the entry of judgment on any award
rendered hereunder. Should such court for any reason lack jurisdiction, any
court with jurisdiction may act in the same fashion.

12.3.10. Notwithstanding any provision to the contrary contained in this
Agreement, each Party has the right to seek from the appropriate court
provisional remedies such as attachment, preliminary injunction, replevin or
other equitable relief to avoid irreparable harm, maintain the status quo,
preserve its status and priority as a creditor or preserve the subject matter of
the Dispute. Rule 14 of the CPR Rules does not apply to this Agreement.

Article 13

MISCELLANEOUS

13.1. Performance by Affiliates.  To the extent that this Agreement imposes
obligations on Affiliates of a Party, such Party agrees to cause its Affiliates
to perform such obligations.  A Party may use one or more of its Affiliates to
perform its obligations and duties or exercise its rights hereunder, provided
that such Party will remain liable hereunder for the prompt payment and
performance of all of their respective obligations hereunder.  Any breach by an
Affiliate of a Party of such Party’s obligations under this Agreement shall be
deemed a breach by such Party, and the other Party may proceed directly against
such Party without any obligation to first proceed against such Party’s
Affiliate.

13.2. Retained Rights.  All licenses and rights are granted only as expressly
provided in this Agreement, and no license or other right is or shall be created
or granted under this Agreement by implication, estoppel, or otherwise.  All
rights not expressly granted by a Party under this Agreement are reserved by
such Party and may not be used by the other Party for any purpose.

77

--------------------------------------------------------------------------------

 

13.3. Entire Agreement.  This Agreement and each of the Schedules and Exhibits
hereto constitute and contain the entire understanding and agreement of the
Parties respecting the subject matter of this Agreement and cancels and
supersedes any and all prior or contemporaneous negotiations, correspondence,
understandings and agreements between the Parties (including the Nondisclosure
Agreement, provided that all information shared by the Parties or their
Affiliates pursuant to such Nondisclosure Agreement shall be deemed Confidential
Information of the disclosing Party under this Agreement, and the use and
disclosure thereof shall be governed by Article 8), whether oral or written,
regarding such subject matter.  

13.4. Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

13.5. Binding Effect. This Agreement and the rights granted herein will be
binding upon, and will inure to the benefit of Janssen, Licensee and their
respective lawful successors and permitted assigns.

13.6. Assignment. Neither Party may assign or transfer this Agreement in its
entirety or any rights or obligations hereunder without the prior written
consent of the other Party, except that:

(a) Janssen may assign or transfer this Agreement in its entirety or any rights
or obligations hereunder to an Affiliate without Licensee’s consent;

(b) after the end of the Development Term of a Program, Licensee may assign any
rights or obligations hereunder relating to such Program to an Affiliate without
Janssen’s consent;

(c) after the end of the Development Terms of both Programs, Licensee may assign
or transfer this Agreement in its entirety to an Affiliate without Janssen’s
consent;

(d) Janssen may assign or transfer this Agreement in its entirety to a Third
Party acquirer of that portion of its business relating to the subject matter of
this Agreement in a sale of assets or other similar transaction without
Licensee’s consent;

(e) after the end of the Development Terms of both Programs, Licensee may assign
or transfer this Agreement in its entirety to a Third Party acquirer of that
portion of its business relating to the subject matter of this Agreement in a
sale of assets or other similar transaction without Janssen’s consent (other
than in a Change of Control); and

(f) either Party may assign or transfer this Agreement in its entirety pursuant
to any Change of Control of such Party.

The assigning Party shall provide the other Party with prompt written notice of
any such assignment pursuant to any of Section 13.6(b) through 13.6(f).  Janssen
shall use diligent

78

--------------------------------------------------------------------------------

 

efforts to provide Licensee with written notice of any assignment to an
Affiliate pursuant to Section 13.6(a) within a reasonable period of time after
the occurrence of such assignment.  Any permitted assignment shall be binding on
the successors and permitted assignees of the assigning Party, and the successor
(if the successor is an entity other than a Party) or assignee shall confirm the
same in writing to the other Party.  Any assignment, transfer or attempted
assignment or transfer by either Party in violation of the terms of this Section
13.6 shall be null, void and of no legal effect.  

13.7. Use of Names. Neither Party shall use the name, physical likeness,
employee names or Trademarks of the other Party for any purpose without the
prior written consent of the other Party, such consent not to be unreasonably
withheld, conditioned or delayed; provided, however, that nothing contained
herein shall be construed to prevent either Party from using the name of the
other Party for purposes of preparing necessary filings with the United States
Securities and Exchange Commission or complying with its regulations, or other
regulations applicable to the public sale of securities, including preparing
proxy statements or prospectuses.  Nothing contained herein shall be construed
as granting either Party any rights or license to use any of the other Party’s
Trademarks without separate, express written permission of the owner of such
Trademark.  

13.8. Amendment; No Waiver.  No waiver, modification or amendment of any
provision of this Agreement will be valid or effective unless made in writing
and signed by a duly authorized officer of each Party.  The failure of either
Party to assert a right hereunder or to insist upon compliance with any term or
condition of this Agreement will not constitute a waiver of that right or excuse
a similar subsequent failure to perform any such term or condition.

13.9. Force Majeure Event. Except for obligations to make payments under this
Agreement when due, the failure of a Party to perform any obligation under this
Agreement by reason of force majeure, limited to acts of God, war, terrorism
(actual or threatened), strikes, revolutions, laws or other causes of a similar
magnitude beyond the reasonable control of such Party (each, a “Force Majeure
Event”), will not be deemed to be a breach of this Agreement.  The Party
affected by any Force Majeure Event will contact the other Party for discussion
of possible emergency measures.

13.10. Independent Contractors.  The Parties are independent contractors and not
agents or employees of the other Parties under this Agreement.  Nothing
contained in this Agreement is intended nor is to be construed so as to
constitute Janssen and Licensee as partners or joint venturers with respect to
this Agreement.  No Party will have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of the other
Parties or to bind the other Parties to any other contract, agreement or
undertaking with any Third Party except as may be explicitly provided for herein
or authorized in writing.

79

--------------------------------------------------------------------------------

 

13.11. Notices and Deliveries. Any notices, request, delivery, approval or
consent required or permitted to be given under this Agreement will be in
writing and will be deemed to have been sufficiently given when it is received,
whether delivered in person, transmitted by facsimile with contemporaneous
confirmation, delivered by registered letter (or its equivalent) or delivered by
certified overnight courier service, to the Party to which it is directed at its
address shown below or such other address as such Party will have last given by
notice to the other Party.

If to Licensee:

TRACON Pharmaceuticals, Inc.

8910 University Center Lane

Suite 700

San Diego, CA 92122 USA

Attention:  Chief Business Officer

Facsimile No.: +1 858-550-0786

with a copy to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121 USA

Attention: L. Kay Chandler

Facsimile No.: +1 858-550-6420

If to Janssen:

Janssen Pharmaceutica NV

Legal Affairs Department

Turnhoutseweg 30

B-2340 Beerse

Belgium

Facsimile: As may be provided to TRACON by Janssen

with a copy to:

Office of General Counsel

Johnson & Johnson

One Johnson & Johnson Plaza

New Brunswick, NJ  08933

Facsimile:  732-524-2788

13.12. Headings. The captions to the sections and articles in this Agreement are
not a part of this Agreement, and are included merely for convenience of
reference only and will not affect its meaning or interpretation.

80

--------------------------------------------------------------------------------

 

13.13. Severability.  In the event that any provision of this Agreement will,
for any reason, be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability will not affect any other provision hereof, and
this Agreement will be construed as if such invalid or unenforceable provision
had not been included herein.

13.14. Governing Law.  This Agreement will be governed by and interpreted in
accordance with the laws of the State of New York without reference to its
choice of laws or conflicts of laws provisions. The United Nations Conventions
on Contracts for the International Sale of Goods shall not be applicable to this
Agreement.  Each Party (a) submits to the exclusive jurisdiction of the state
and federal courts sitting in New York, New York, with respect to actions or
proceedings arising out of or relating to this Agreement in which a Party brings
an action in aid of arbitration, (b) agrees that all claims in respect of such
action or proceeding may be heard and determined only in any such court, and (c)
agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court, other than an action or proceeding seeking
injunctive relief or brought to enforce an arbitration ruling issued pursuant to
Section 12.3.  Each Party waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of the other Party with respect
thereto.  Each Party may make service on the other Party by sending or
delivering a copy of the process to the Party to be served at the address and in
the manner provided for the giving of notices in Section 13.11.  Nothing in this
Section 13.14, however, will affect the right of any Party to serve legal
process in any other manner permitted by New York law.  

13.15. Advice of Counsel. Each Party represents that it has been represented by
legal counsel in connection with this Agreement and acknowledges that it has
participated in the drafting hereof.  In interpreting and applying the terms and
provisions of this Agreement, the Parties agree that no presumption will exist
or be implied against the Party which drafted such terms and provisions.

13.16. Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission), each of which
need not contain the signature of more than one Party, but all such counterparts
taken together will constitute one and the same agreement.  Signatures provided
by facsimile transmission or in Adobe™ Portable Document Format (PDF) sent by
electronic mail shall be deemed to be original signatures.

81

--------------------------------------------------------------------------------

 

13.17. Construction.  Whenever this Agreement refers to a number of days without
using a term otherwise defined herein, such number refers to calendar
days.  Except where the context otherwise requires, (a) wherever used, the
singular shall include the plural, the plural shall include the singular; (b)
the use of any gender shall be applicable to all genders; (c) the terms
“including,” “include,” “includes” or “for example” shall not limit the
generality of any description preceding such term and, as used herein, shall
have the same meaning as “including, but not limited to,” and/or “including,
without limitation”; (d) the words “herein”, “hereof” and hereunder”, and words
of similar import, refer to this Agreement in its entirety and not to any
particular provision hereof; (d) the word “or” has the inclusive meaning that is
typically associated with the phrase “and/or”; (e) the word “will” means
“shall”; (f) if a period of time is specified and dates from a given day or
business day, or the day or business day of an act or event, it is to be
calculated exclusive of that day or business day; (g) references to a particular
entity include such entity’s successors and assigns to the extent not prohibited
by this Agreement; (h) a capitalized term not defined herein but reflecting a
different part of speech than a capitalized term which is defined herein shall
be interpreted in a correlative manner; and (i) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein).

 

 

 

82

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the Effective Date, each copy of
which will for all purposes be deemed to be an original.

Janssen PHARMACEUTICA N.V.

 

By:

 

/s/ Tom Heyman

 

 

 

Name:

 

Tom Heyman

 

 

 

Title:

 

Managing Director

 

Janssen PHARMACEUTICA N.V.

 

By:

 

/s/ Hilde Claes

 

 

 

Name:

 

Hilde Claes

 

 

 

Title:

 

Member of the Board of Directors

 

TRACON PHARMACEUTICALS, INC.

 

By:

 

/s/ Charles P. Theuer

 

 

 

Name:

 

Charles P. Theuer

 

 

 

Title:

 

CEO

 

i

--------------------------------------------------------------------------------

 

exhibit a

AR MUTANT PROGRAM LICENSE AGREEMENT

_______________

LICeNSE AGREEMENT

BY AND BETWEEN

tracon pharmaceuticals, inc.

AND

JANSSEN PHARMACEUTICA N.V.

 

 

 

ii

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”) is made and effective as of the
Effective Date (as defined below) by and between TRACON Pharmaceuticals, Inc., a
Delaware corporation (“TRACON”) and Janssen Pharmaceutica
N.V.  (“Janssen”).  Each of TRACON and Janssen is sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”  In the event a
Party assigned the License and Option Agreement (as defined below) in its
entirety prior to the Effective Date (as defined below) pursuant to Section 13.6
of the License and Option Agreement, or a lawful successor of a Party became
bound by the License and Option Agreement prior to the Effective Date, the
references to such Party in this Agreement shall be deemed to refer to such
permitted assignee or lawful successor.  

RECITALS

WHEREAS, TRACON has developed certain technology and owns or has a license to
certain intellectual property rights relating to the AR Mutant Program (as
defined below) conducted by TRACON and its Affiliates prior to the Effective
Date pursuant to the License and Option Agreement (as defined below); and

WHEREAS, Janssen exercised the exclusive option granted under the License and
Option Agreement to terminate the licenses and related rights granted by Janssen
to TRACON pursuant to the License and Option Agreement and obtain, and TRACON is
obligated to grant to Janssen, an exclusive, worldwide license under the
Licensed Technology (as defined below) to develop, manufacture and commercialize
Licensed Compounds (as defined below) and Licensed Products (as defined below)
on the terms and subject to the conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the various promises and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

Article 1

DEFINITIONS

The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, will have the meaning set forth below or, if not
listed below, the meaning designated where first used in this Agreement.

1.1. “Acquirer” means any Third Party that is a party to any Change of Control
transaction and any of such Third Party’s Affiliates.

1.2. “Affiliate” means, with respect to any Party, any corporation or other
business entity that directly or indirectly controls, is controlled by, or is
under common control with such Party at the time at which the determination of
affiliation is being made.  For the purposes of this definition, the term
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) as used with respect to any Party, means the
possession of at least 50% of the voting stock or other ownership interest of
the other corporation or entity, or the power to direct or cause the direction
of the management and policies of the corporation or other entity or

1

--------------------------------------------------------------------------------

 

the power to elect or appoint at least 50% of the members of the governing body
of the corporation or other entity through the ownership of the outstanding
voting securities or by contract or otherwise.

1.3. “Applicable Law” means all applicable statutes, ordinances, regulations,
rules, or orders of any kind whatsoever of any Governmental Authority, including
the FFDCA, Prescription Drug Marketing Act of 1987 (21 U.S.C. §§331, 333, 353,
381), the Generic Drug Enforcement Act of 1992 (21 U.S.C. §335(a) et seq.), U.S.
Patent Act (35 U.S.C. §1 et seq.), Federal False Claims Act (31 U.S.C. §3729 et
seq.), and the Anti-Kickback Statute (42 U.S.C. §1320a-7b et seq.), all as
amended from time to time, together with any rules, regulations, and compliance
guidance promulgated thereunder.

1.4. “AR Mutant Compound” means any compound that is (a) (i) described as a
composition-of-matter as of the License and Option Agreement Effective Date in a
claim of a Patent Right in the United States or the EPO or treaty country
thereof (including such a claim of a Patent Cooperation Treaty application
designating the United States or EPO) set forth on Schedule AR Mutant Program
Patents of the Schedule Letter or (ii) described after the License and Option
Agreement Effective Date in a claim of such a Patent Right filed within […***…],
or (b) described in a claim of a Patent Right in the United States or the EPO or
treaty country thereof (including such a claim of a Patent Cooperation Treaty
application designating the United States or EPO) Controlled by a Party which
also describes as a composition-of-matter a compound described in (a) above as
of the […***…].  AR Mutant Compound includes the compound specifically set forth
on Schedule AR Mutant Compound of the Schedule Letter.

1.5. “AR Mutant Development Plan” shall have the meaning given to it in the
License and Option Agreement.

1.6. “AR Mutant Product” means any pharmaceutical product in any dosage form
containing an AR Mutant Compound.

1.7. “AR Mutant Program” means the conduct of Development, Manufacturing and
Commercialization activities with respect to AR Mutant Compounds and AR Mutant
Products.

1.8. “Calendar Quarter” means a financial quarter based on the Johnson & Johnson
Universal Calendar; provided, however, that the first Calendar Quarter of the
Term shall begin on the Effective Date and end on the last day of the
then-current Calendar Quarter and the last Calendar Quarter of the Term shall
begin on the first day of such Calendar Quarter and end on the effective date of
termination or expiration of this Agreement.

1.9. “Calendar Year” means a year based on the Johnson & Johnson Universal
Calendar; provided, however, that the first Calendar Year of the Term shall
begin on the Effective Date and end on the last day of the then-current Calendar
Year and the last Calendar Year of the Term shall begin on the first day of such
Calendar Year and end on the effective date of termination or expiration of this
Agreement.

 

 

 

***Confidential Treatment Requested

2

--------------------------------------------------------------------------------

 

1.10. “Change of Control” means, with respect to a Party: (a) that any Third
Party acquires directly or indirectly the beneficial ownership of any voting
securities of such Party, or if the percentage ownership of such person or
entity in the voting securities of such Party is increased through stock
redemption, cancellation or other recapitalization, and immediately after such
acquisition or increase such Third Party is, directly or indirectly, the
beneficial owner of outstanding voting securities representing more than fifty
percent (50%) of the total voting power of all of the then outstanding voting
securities of such Party; (b) a merger, consolidation, recapitalization or
reorganization of such Party is consummated, other than any such transaction in
which stockholders or equity holders of such Party immediately prior to such
transaction beneficially own, directly or indirectly, at least fifty percent
(50%) of the voting securities of the surviving entity (or its parent entity)
immediately following such transaction; (c) that the stockholders or equity
holders of such Party approve a plan of complete liquidation of such Party;
(d) that individuals who, as of the Effective Date, constitute the Board of
Directors of such Party (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of such Party
(provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by such Party’s
stockholders, was recommended or approved by a vote of at least a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board of Directors of such
Party); or (e) the sale or disposition to a Third Party of all or substantially
all of such Party’s assets taken as a whole.

1.11. “Clinical Trial” means any Phase I Clinical Trial, Phase II Clinical
Trial, Phase II/III Clinical Trial or Phase III Clinical Trial.

1.12. “Combination Product” means: (a) any Licensed Product that contains a
Licensed Compound and one or more other active pharmaceutical ingredient(s),
where such Licensed Compound and other active pharmaceutical ingredient(s) are
co-formulated into a single product; or (b) any combination, package or bundle
of a Licensed Product with one or more other pharmaceutical products that are
not Licensed Products sold together for a single invoiced price.

1.13. “Commercialization” means any activities directed to marketing, promoting,
educating, informing, distributing, importing, offering to sell and/or selling a
pharmaceutical product.  When used as a verb, “Commercialize” means to engage in
Commercialization activities.

1.14. “Commercially Reasonable Efforts” means: (a) with respect to the
Development, seeking and obtaining Marketing Approval, Manufacture or
Commercialization of a Licensed Product in a country by or on behalf of Janssen
during the License Term, those reasonable, good faith efforts normally used by
biopharmaceutical companies of similar size and stage of development under
similar circumstances for similar products or product candidates owned or
controlled by such company, or to which such company has similar rights, which
product or product candidate is of similar market potential in such country and
is at a similar stage in its development or product life, taking into account
(with respect to those efforts described in this clause (b) only) all Relevant
Factors; or (b) with respect to the efforts to be expended by either Party with
respect to any objective or activity other than those described in clause (a) of
this Section 1.14, those

3

--------------------------------------------------------------------------------

 

reasonable, good faith efforts to accomplish such objective or perform such
activity as such Party would normally use to accomplish a similar objective
under similar circumstances.

1.15. “Competing Product” means a therapeutic product, an active pharmaceutical
ingredient of which […***…].

1.16. “Confidential Information” means: (a) all non-public or proprietary
information (including Know-How) that is disclosed by a Party (or any of its
Affiliates) to the other Party (or any of its Affiliates) pursuant to or in
connection with this Agreement or the License and Option Agreement; and (b) all
other non-public or proprietary information (including Know-How) that is
expressly deemed in this Agreement or the License and Option Agreement to be
Confidential Information, whether or not disclosed by a Party (or any of its
Affiliates) to the other Party (or any of its Affiliates), in each case ((a) or
(b)), without regard as to whether any of the foregoing is marked “confidential”
or “proprietary,” or in oral, written, graphic or electronic form.

1.17. “Control” or “Controlled” means, with respect to any Know-How, Patent
Right or other intellectual property right, possession by a Party (whether by
ownership or license or otherwise, but without taking into account any rights
granted pursuant to this Agreement), directly or through an Affiliate of such
Party, of the ability to transfer, or grant a license or sublicense under, such
right as provided for herein without violating the terms of any contract with
any Third Party that exists on the Effective Date or other binding arrangement
with any Third Party that exists on the Effective Date, or, subject to Section
2.2, any contract with any Third Party or other binding arrangement with any
Third Party that exists after the Effective Date with regard to any Know-How,
Patent Right or other intellectual property right licensed to or acquired by a
Party from a Third Party after the Effective Date; provided, however, that any
Know-How, Patent Right or other intellectual property right that is owned or
licensed by an Acquirer of a Party or any Affiliate of such Acquirer (excluding
any Affiliate that was an Affiliate of such Party prior to a Change of Control
and became an Affiliate of such Acquirer as a result of such Change of Control)
shall not be deemed to be Controlled by such Party for purposes of this
Agreement, except to the extent, and only to the extent that, such Know-How,
Patent Right or other intellectual property right is either (a) actually used by
such Party, the Acquirer or any of their respective Affiliates in the
performance of Development, Manufacturing or Commercialization activities with
respect to any Licensed Compound or Licensed Product following the consummation
of the Change of Control of such Party, or (b) made, conceived or reduced to
practice by the Acquirer or any such Affiliates through the use of any Licensed
Technology, Development Program Know-How or Development Program Patents
following the consummation of the Change of Control of such Party.  

1.18. “Cover”, “Covering” and “Covered” means, with respect to a Patent Right
and an invention, that, in the absence of ownership of or a license under such
Patent Right, the practice of such invention (e.g., with respect to a Patent
Right in the U.S., the manufacture, use, sale, offer for sale or importation of
such invention) would infringe a Valid Claim of such Patent Right (in the case
of a pending patent application, if the claims of such patent application as
then existing were issued).  

 

 

 

***Confidential Treatment Requested

4

--------------------------------------------------------------------------------

 

1.19. “Data Package” shall have the meaning given to it in the License and
Option Agreement.

1.20. “Development” means all research and non-clinical and clinical drug
development activities and processes, including toxicology, pharmacology,
project management and other non-clinical efforts, formulation development,
delivery system development, statistical analysis, manufacturing development,
the performance of Clinical Trials (including the manufacturing of products for
use in clinical trials), or other activities reasonably necessary in order to
obtain and maintain, Marketing Approval of a pharmaceutical product.  When used
as a verb, “Develop” means to engage in Development activities.

1.21. “Development Program Invention” means any Development Program Know-How
that is an invention.

1.22. “Development Program Know-How” means any Know-How that was generated (or
in the case of an invention, reduced to practice) by a Party’s or its
Affiliates’ or Third Party subcontractors’ employees or agents in performing any
Development activities with AR Mutant Compounds or AR Mutant Products during the
Development Term, including all preclinical and clinical data generated in the
course of performing such activities; provided that Third Party Subcontractor
Reserved Technology (as defined in the License and Option Agreement) shall be
excluded to the extent not assigned or licensed to a Party.

1.23. "Development Program Patent" means any Patent Right that claims one or
more Development Program Inventions.

1.24. “Development Term” means the period beginning on the License and Option
Agreement Effective Date and ending immediately prior to the Effective Date of
this Agreement.  

1.25. “Drug Approval Application” means: (a) a new drug application submitted to
the FDA pursuant to Section 505(b) of the FFDCA, 21 U.S.C. § 355(b) (an “NDA”);
or (b) an application for authorization to market and/or sell a drug product
submitted to a Regulatory Authority in any country or jurisdiction other than
the U.S., in each case ((a) and (b)), including all amendments and supplements
thereto.

1.26. "Effective Date" means the Option Exercise Effective Date as defined in
the License and Option Agreement.1

1.27. “EMA” means the European Medicines Agency or any successor agency for the
EU with responsibilities comparable to those of the European Medicines Agency.

1.28. “EPO” means the European Patent Organization, or any successor entity with
responsibilities comparable to those of the European Patent Organization.

1.29. “EU” means the countries of the European Economic Area, as it is
constituted on the Effective Date and as it may be modified from time to time
after the Effective Date.

 

1 

Note to Draft: Actual calendar date to be inserted by Parties after Option is
exercised.

5

--------------------------------------------------------------------------------

 

1.30. “Executive Officers” means the Chief Executive Officer of TRACON and the
Global Head, Oncology Therapeutic Area of Janssen Research & Development LLC, an
Affiliate of Janssen.

1.31. “FDA” means the United States Food and Drug Administration or any
successor agency in the United States with responsibilities comparable to those
of the United States Food and Drug Administration.

1.32. “FFDCA” means the U.S. Federal Food, Drug, and Cosmetic Act (21 U.S.C.
§301 et seq.), as amended from time to time.

1.33. “Field” means all uses.  

1.34. “First Commercial Sale” means, with respect to a given Licensed Product
and a given country, the first arm’s-length commercial sale of such Licensed
Product to a Third Party in the Field in such country after the receipt of
Marketing Approval for such Licensed Product in such country.  Sales for
Clinical Trial purposes, early access or compassionate use programs, or similar
uses, shall not constitute a First Commercial Sale.  In addition, sales of a
Licensed Product by and between Janssen and its Affiliates, distributors and
(sub)licensees, or between the Parties (or their respective Affiliates,
distributors or (sub)licensees), shall not constitute a First Commercial Sale.  

1.35. “Governmental Authority” means any applicable government authority, court,
tribunal, arbitrator, agency, department, legislative body, commission or other
instrumentality of (a) any government of any country or territory, (b) any
nation, state, province, county, city or other political subdivision thereof or
(c) any supranational body.

1.36. “IND” means (a) an Investigational New Drug application as defined in the
FFDCA and applicable regulations promulgated thereunder by the FDA; (b) a
clinical trial authorization application for a product filed with a Regulatory
Authority in any other regulatory jurisdiction outside the U.S., the filing of
which (in the case of (a) or (b)) is necessary to commence or conduct clinical
testing of a pharmaceutical product in humans in such jurisdiction; or (c)
documentation issued by a Regulatory Authority that permits the conduct of
clinical testing of a product in humans in such jurisdiction.

1.37. “Indication” means a discrete clinically recognized form of a
disease.  For purposes of this Agreement, treatment of different subpopulations
within a population of patients having a disease shall not be treated as
separate Indications (e.g., front-line treatment, second-line or relapsed
refractory treatment and maintenance treatment of prostate cancer shall not be
treated as separate Indications) and treatment of different signs or symptoms of
the same disease shall not be treated as separate Indications; provided,
however, that front-line treatment, second-line treatment or relapsed refractory
treatment and maintenance treatment of prostate cancer shall be treated as
separate Indications.

1.38. "Janssen-Owned Development Program Know-How" means any Development Program
Know-How that is owned by Janssen pursuant to Section 7.2.1 of the License and
Option Agreement.

6

--------------------------------------------------------------------------------

 

1.39. "Janssen-Owned Development Program Patents" means any Development Program
Patent that is owned solely by Janssen pursuant to Section 7.2.1 of the License
and Option Agreement and any Patent Rights that arise from the Janssen-Owned
Development Program Know-How or any Development Program Know-How included in the
Transferred Assets.

1.40. “Janssen Program Patents” means any Patent Rights Controlled by Janssen or
any of its Affiliates during the Development Term, on the Effective Date or
during the Term (other than Development Program Patents) that Cover any Licensed
Compound or Licensed Product, including the Patent Rights set forth on Schedule
AR Mutant Program Patents of the Schedule Letter and all Patent Rights arising
therefrom; provided, however, that with regard to Patent Rights regarding
formulation of a product or a method of Manufacturing a product, only such
formulation or Manufacturing method Patent Rights that are applied to or used to
make any Licensed Product as such Licensed Product existed as of the License and
Option Agreement Effective Date is included, and any other formulation or
Manufacturing method Patent Rights are excluded.  For clarification, Janssen
Program Patents does not include any Patent Rights with respect to any active
ingredient(s) in any Combination Product other than a Licensed Compound.

1.41. "Johnson & Johnson Universal Calendar" means the universal calendar system
used by Johnson & Johnson, a New Jersey Corporation, and its Affiliates
(including Janssen) for internal and external reporting purposes, a copy of
which for each year shall be provided by Janssen to TRACON prior to the
beginning of such year.

1.42. "Joint Development Program Patents" means any Development Program Patent
that is owned jointly by TRACON and Janssen pursuant to Section 7.2.1 of the
License and Option Agreement.

1.43. “Know-How” means any non-public or proprietary information, inventions,
discoveries, compounds, compositions, formulations, formulas, practices,
procedures, processes, methods, knowledge, trade secrets, technology,
techniques, designs, drawings, correspondence, computer programs, documents,
apparatus, results, strategies, Regulatory Documentation, information and
submissions pertaining to, or made in association with, filings with any
Regulatory Authority or patent office, data (including pharmacological,
toxicological, non-clinical and clinical data, analytical and quality control
data, manufacturing data and descriptions, market data, financial data or
descriptions), devices, assays, chemical formulations, specifications, material,
product samples and other samples, physical, chemical and biological materials
and compounds, and the like, in written, electronic, oral or other tangible or
intangible form, now known or hereafter developed, whether or not patentable.

1.44. "License and Option Agreement" means that certain License and Option
Agreement by and between TRACON and Janssen, dated as of the License and Option
Agreement Effective Date.

1.45. "License and Option Agreement Effective Date" means September 27, 2016.

1.46. “Licensed Compound” means any AR Mutant Compound.

1.47. “Licensed Product” means any AR Mutant Product.

7

--------------------------------------------------------------------------------

 

1.48. “Licensed Technology” means (a) the TRACON Program Know-How, (b) the
TRACON Program Patents,  (c) the TRACON-Owned Development Program Patents and
(d) TRACON’s interest in the Joint Development Program Patents.

1.49. “Major European Countries” means France, Germany, Italy, Spain and the
United Kingdom.

1.50. “Manufacturing” means any activities directed to producing, manufacturing,
processing, filling, finishing, packaging, labeling, quality assurance testing
and release, shipping and storage of a pharmaceutical product.  When used as a
verb, “Manufacture” means to engage in Manufacturing activities.

1.51. “Marketing Approval” means the approval of the applicable Regulatory
Authority necessary for the marketing and sale of a pharmaceutical product for
an Indication in the Field in a country, including any and all approvals that
may be required in such country for pricing and reimbursement.  For clarity, as
of the Effective Date, no pricing and reimbursement approvals are required to
market or sell a pharmaceutical product in the United States.

1.52. “Net Sales” means the gross amounts invoiced on sales of a Licensed
Product by Janssen, or any of its Affiliates or (sub)licensees, to a Third Party
purchaser in an arm’s-length transaction, less the following customary and
commercially reasonable deductions, determined in accordance with US generally
accepted accounting principles and internal policies and actually taken, paid,
accrued, allocated, or allowed based on good faith estimates:

(a) trade, cash and/or quantity discounts, allowances, deductions, fees and
credits, excluding commissions for commercialization;

(b) excise taxes, use taxes, tariffs, sales taxes and customs duties and/or
other government charges or fees imposed on the sale of Licensed Product
(including VAT, but only to the extent that such VAT taxes are not reimbursable
or refundable), specifically excluding, for clarity, any income taxes assessed
against the income arising from such sale;

(c) compulsory or negotiated payments and cash rebates or other expenditures to
Governmental Authorities (or designated beneficiaries thereof) in the context of
any national or local health insurance programs or similar programs, including
pay-for-performance agreements, risk sharing agreements and government-levied
fees as a result of the Patient Protection and Affordable Care Act, Pub. L. No.
111-148;

(d) rebates, chargebacks, administrative fees and discounts (or equivalent
thereof) to managed health care organizations, group purchasing organizations,
insurers, pharmacy benefit managers (or equivalent thereof), specialty pharmacy
providers, Governmental Authorities, or their agencies or purchasers,
reimbursers, or trade customers, as well as amounts owed to patients through
co-pay assistance cards or similar forms of rebate to the extent the latter are
directly related to the prescribing of Licensed Product;

(e) outbound freight, shipment, insurance and other distribution costs to the
extent included in the invoiced price and separately itemized on the invoice;

8

--------------------------------------------------------------------------------

 

(f) retroactive price reductions, credits or allowances actually granted upon
claims, rejections or returns of Licensed Product, including for recalls or
damaged or expired goods, billing errors and reserves for returns; and

(g) any invoiced amounts that are not collected by the selling party or its
Affiliates, including bad debts.

All of the aforementioned deductions shall only be allowable to the extent they
are commercially reasonable and shall be determined, on a country-by-country
basis, as incurred in the ordinary course of business in type and amount
verifiable based on Janssen’s and its Affiliates’ reporting system.  All such
discounts, allowances, credits, rebates, and other deductions shall be fairly
and equitably allocated to Licensed Product and other products of Janssen and
its Affiliates and (sub)licensees such that Licensed Product does not bear a
disproportionate portion of such deductions.

For clarity, (x) sales of a Licensed Product by and between Janssen and any of
its Affiliates or (sub)licensees shall not be considered sales to unaffiliated
Third Parties and shall be excluded from Net Sales calculations for all purposes
as long as such Licensed Product is subsequently resold to an unaffiliated Third
Party and (y) only a single sales transaction with respect to a particular unit
of Licensed Product, made at the time Janssen or any of its Affiliates or
(sub)licensees sells such unit of Licensed Product to an unaffiliated Third
Party purchaser in arms-length transaction, will qualify as the basis for
determining the Net Sales amount for such unit of Licensed Product.

Notwithstanding the foregoing, the following sales of a Licensed Product shall
be excluded from Net Sales calculations for all purposes: (i) transfer or
dispositions of reasonable quantities of samples of such Licensed Product at no
cost for promotional or educational purposes; (ii) transfers or dispositions of
reasonable and customary quantities of such Licensed Product as free samples or
donations, or for patient assistance, testing marketing programs or other
similar programs at no cost; and (iii) use or sale of such Licensed Product for
clinical study or other scientific testing purposes, early access programs (such
as to provide patients with such Licensed Product prior to Regulatory Approval
pursuant to treatment INDs or protocols, named patient programs or compassionate
use programs) or any similar use.

In the event a Licensed Product is sold as part of a Combination Product in a
country, the Net Sales with respect to the Combination Product in such country
shall be determined by multiplying the Net Sales amount for the Combination
Product during the applicable reporting period, calculated as set forth above,
by the fraction A/(A+B), where A is the weighted average sale price (by sales
volume) of the Licensed Product when sold separately, and B is the weighted
average sales price of the other active ingredient(s) or product(s) in the
Combination Product when sold separately, in each case in the same dosage and
dosage form and in the same country as the Combination Product during the
applicable reporting period.  If the other active ingredient(s) or product(s) in
the Combination Product is not sold separately during the applicable reporting
period in a country, Net Sales shall be calculated by multiplying actual Net
Sales of such Combination Product by a fraction A/C where A is the weighted
average sale price (by sales volume) of the Licensed Product in such country
when sold separately, and C is the weighted average sale price (by Sales volume)
of the Combination Product in such country.  If

9

--------------------------------------------------------------------------------

 

neither sales of the Licensed Product sold separately nor sales of the other
active ingredient(s) or product(s) sold separately occurred during the
applicable reporting period, then the respective average sales prices during the
most recent reporting period in which sales of both occurred in the same country
as the Combination Product.  In the event that the weighted average sale price
(by sales volume) of the Licensed Product is not available in a given country
for any reporting period, then the average sales prices (weighted by sales
volume) of the respective products described above (in the same dosage and
dosage form as the Combination Product) in a proxy country to be agreed upon by
both Parties will be used (such agreement not be unreasonably withheld, delayed
or conditioned), and if the Parties cannot agree upon such proxy country, or no
such comparable sales figures are available in an appropriate proxy country, Net
Sales for the applicable Combination Product shall be allocated based on the
relative value contributed by each component (such relative value to be agreed
upon by the Parties or, if the Parties cannot agree, to be determined by the
dispute resolution procedures set forth in Article 11).

1.53. “Nondisclosure Agreement” means the Confidential Disclosure Agreement
between the Parties dated January 25, 2016.

1.54. “Patent Costs” means any out-of-pocket costs and expenses incurred by a
Party or its Affiliates in prosecuting any Patent Rights.

1.55. “Patent Rights” means any and all (a) patents, (b) pending patent
applications, including all provisional applications, substitutions,
continuations, continuations-in-part, divisions and renewals, and all patents
granted thereon, (c) all patents-of-addition, reissues, reexaminations and
extensions or restorations by existing or future extension or restoration
mechanisms, including supplementary protection certificates or the equivalent
thereof, (d) inventor’s certificates, (e) any other form of government-issued
right substantially similar to any of the foregoing, and (f) all United States
and foreign counterparts of any of the foregoing.

1.56. “Person” means any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership or other business
entity, or any government, or any agency or political subdivisions thereof.

1.57. “Phase I Clinical Trial” means, in reference to a clinical trial of a
Licensed Product, that such trial would satisfy the requirements for a Phase 1
study as defined in 21 CFR § 312.21(a) or a Phase I study as defined in the ICH
E8 Guideline (or, in either case, any amended or successor regulation or
guideline).

1.58. “Phase II Clinical Trial” means, in reference to a clinical trial of a
Licensed Product, that such trial would satisfy the requirements for a Phase 2
study as defined in 21 C.F.R. § 312.21(b) or a Phase II study as defined in the
ICH E8 Guideline (or, in either case, any amended or successor regulation or
guideline).

1.59. “Phase II/III Clinical Trial” means a Phase II Clinical Trial involving a
sufficient number of subjects that, prior to commencement of the trial or at any
other defined point in the trial, satisfies both of the following ((a) and (b)):

(a) such trial is designed to (i) establish that the applicable Licensed Product
is safe and efficacious for its intended use, and (ii) define and determine
warnings,

10

--------------------------------------------------------------------------------

 

precautions, and adverse reactions that are associated with the Licensed Product
in the dosage range to be prescribed, which trial is intended to support
Marketing Approval of such Product or a similar clinical study prescribed by the
FDA; and

(b) such trial is or becomes a registration trial sufficient for filing an
application for a Marketing Approval for such Licensed Product in the U.S., as
evidenced by (i) an agreement with or statement from the FDA on a Special
Protocol Assessment or equivalent, or (ii) other guidance or minutes issued by
the FDA, for such registration trial.

1.60. “Phase III Clinical Trial” means, in reference to a clinical trial of a
Licensed Product, that such trial is would satisfy the requirements for a
Phase 3 study as defined in 21 C.F.R. § 312.21(c) or a Phase III study as
defined in the ICH E8 Guideline (or, in either case, any amended or successor
regulation or guideline).

1.61. “Program Records” shall have the meaning given to it in the License and
Option Agreement.

1.62. “Regulatory Authority” means any federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other governmental
entity with authority over the marketing and sale of a pharmaceutical product in
a country, such as the FDA in the United States or EMA in the EU.

1.63. “Regulatory Approval” means any and all approvals (including Marketing
Approvals), licenses (including import licenses), registrations or
authorizations of any national, regional, state or local Regulatory Authority,
department, bureau, commission, council or other governmental entity, that are
necessary or useful to Development, Manufacture or Commercialize a
pharmaceutical product in any country or jurisdiction in the Territory for one
or more uses.

1.64. “Regulatory Documentation” means: (a) all applications for Regulatory
Approval of any Licensed Compound or Licensed Product; (b) all Regulatory
Approvals for any Licensed Compound or Licensed Product, including INDs, Drug
Approval Applications and Marketing Approvals; (c) all supporting documents
created for, referenced in, submitted to or received from an applicable
Regulatory Authority relating to any of the applications or Regulatory Approvals
described in clauses (a) or (b), including drug master files (or any equivalent
thereof outside the U.S.), annual reports, regulatory drug lists, advertising
and promotion documents shared with Regulatory Authorities, adverse event files,
complaint files and Manufacturing records; and (d) all correspondence made to,
made with or received from any Regulatory Authority (including written and
electronic mail correspondence and minutes from meetings, discussions or
conferences (whether in person or by audio conference or videoconference)).

 

 

 

11

--------------------------------------------------------------------------------

 

1.65. “Regulatory Exclusivity Period” means, with respect to a given Licensed
Product and given country, a period of exclusivity (other than patent
exclusivity), granted or afforded by Applicable Laws or by a Regulatory
Authority in such country, that confers exclusive marketing rights with respect
to such Licensed Product in such country and prevents the initial market entry
of a generic product with respect to such Licensed Product.  In the event that
such exclusivity is not available with respect to a Licensed Product in a
country, the Regulatory Exclusivity Period for such Licensed Product in such
country shall be deemed to expire upon the First Commercial Sale of such
Licensed Product in such country

1.66. “Relevant Factors” means all relevant scientific, technical, operational,
commercial, economic and other factors that may affect the development,
Marketing Approval, manufacture or commercialization of a product, including (as
applicable): actual and potential issues of safety, efficacy and/or stability;
expected and actual product profile (including product modality, category and
mechanism of action); stage of development or life cycle status; actual and
projected development, Marketing Approval, manufacturing, and commercialization
costs, timelines and budgets; any issues regarding the ability to manufacture or
have manufactured the Licensed Product; the likelihood of obtaining Marketing
Approvals (including satisfactory reimbursement or pricing approvals); the
timing of such approvals; labeling or anticipated labeling; the then-current
competitive environment and the likely competitive environment at the time of
projected entry into the market, including the expected and actual
competitiveness of alternative products sold by Third Parties in the market;
past performance of the product or similar products; present and future market
potential; existing or projected pricing, sales, reimbursement and
profitability; and expected and actual proprietary position, strength and
duration of patent protection and anticipated regulatory or other exclusivity.

1.67. “Royalty Term” means, with respect to a given Licensed Product and a given
country, the period beginning on the date of First Commercial Sale of such
Licensed Product in such country and ending on the later of: (a) […***…] the
date of First Commercial Sale of such Licensed Product in such country; (b) the
expiration of […***…]; or (c) […***…].

1.68. “Schedule Letter” means the letter dated as of the License and Option
Agreement Effective Date between TRACON and Janssen delivering copies of certain
schedules with respect to the License and Option Agreement.

1.69. “Tax” or “Taxes” means any present or future taxes, levies, imposts,
duties, charges, assessments or fees of any nature (including any interest
thereon).

1.70. “Territory” means worldwide.

1.71. “Third Party” means any Person other than a Party or any of its
Affiliates.

1.72. "TRACON License Agreements" means the agreements set forth on
Schedule TRACON License Agreements to the TRACON Schedule Letter.

 

 

 

***Confidential Treatment Requested

12

--------------------------------------------------------------------------------

 

1.73. "TRACON-Owned Development Program Patents" means any Development Program
Patent that is owned solely by TRACON pursuant to Section 7.2.1 of the License
and Option Agreement.

1.74. "TRACON Program Know-How" means any Know-How Controlled by TRACON or any
of its Affiliates during the Development Term, on the Effective Date or during
the Term (other than Development Program Know-How) that is necessary to make,
have made, use, have used, import, have imported, sell, have sold, offer for
sale or have offered for sale Licensed Compounds and Licensed Products;
provided, however, that with regard to Know-How regarding formulation of a
product or a method of Manufacturing a product, only such formulation or
Manufacturing method Know-How that is applied to or used to make any Licensed
Product as such Licensed Product exists as of the Effective Date is included,
and any other formulation or Manufacturing method Know-How is excluded.  For
clarification, TRACON Program Know-How does not include any Know-How with
respect to any active ingredient(s) in any Combination Product other than a
Licensed Compound.

1.75. "TRACON Program Patents” means any Patent Rights Controlled by TRACON or
any of its Affiliates during the Development Term, on the Effective Date or
during the Term (other than Development Program Patents) that Cover any Licensed
Compound or Licensed Product, including the Patent Rights set forth on
Schedule TRACON Program Patents of the TRACON Schedule Letter and all Patent
Rights arising therefrom; provided, however, that with regard to Patent Rights
regarding formulation of a product or a method of Manufacturing a product, only
such formulation or Manufacturing method Patent Rights that are applied to or
used to make any AR Mutant Product as such AR Mutant Product exists as of the
Effective Date is included, and any other formulation or Manufacturing method
Patent Rights are excluded.  For clarification, Janssen Program Patents does not
include any Patent Rights with respect to any active ingredient(s) in any
Combination Product other than a Licensed Compound.

1.76. “TRACON Schedule Letter” means the letter dated as of the Effective Date
between TRACON and Janssen delivering copies of certain schedules with respect
to this Agreement pursuant to Section 3.2.1 of the License and Option Agreement.

1.77. “Trademark” means any word, name, symbol, color, designation, or device or
any combination thereof, whether registered or unregistered, including any
trademark, trade dress, service mark, service name, brand mark, trade name,
brand name, logo or business symbol.

 

 

 

13

--------------------------------------------------------------------------------

 

1.78. “Valid Claim” means: (a) a claim of any issued and unexpired patent that
(i) has not been dedicated to the public, disclaimed, revoked or held
unenforceable or invalid by a decision of a court or governmental agency of
competent jurisdiction from which no appeal can be taken, or a decision of a
court or governmental agency of competent jurisdiction that can be appealed, but
with respect to which an appeal has not taken within the time allowed for
appeal, and (ii) has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise; or (b) a claim of any
pending patent application that (i) has not been cancelled, withdrawn or
abandoned, without being re-filed in another application in the applicable
jurisdiction, (ii) has not been finally rejected by an administrative agency or
other governmental action from which no appeal can be taken and (iii) has not
been pending or filed more than […***…] from the earliest possible priority date
for such patent application.

1.79. Additional Definitions.  Each of the following definitions are found in
the body of this Agreement as indicated:

 

Defined Term

Section

Action

6.2.2

Anti-Corruption Laws

8.4.3

AR Mutant Transferred Assets

2.1.2

AR Mutant Transferred Contracts

2.1.2

Assumed Liabilities

2.1.3

Bankruptcy Code

10.3.1

Breaching Party

10.2.1

CPR Mediation Procedure

11.2.1

CPR Rules

11.3.1

Cure Period

10.2.1

Currency Hedge Rate(s)

5.4.2

Disclosing Party

7.1.1

Dispute

11.1

Existing Licensed Patents

8.2.1

Existing TRACON Know-How

8.2.4

Force Majeure Event

12.9

GTSC

5.4.2

Indemnified Party

9.2

Indemnifying Party

9.2

Insolvency Event

10.3.1

Janssen Indemnified Party

9.1.2

Knowledge

8.2

Licensee Party

10.3.1

Licensor Party

10.3.1

Losses

9.1.1

NDA

1.25

Patent Representative

6.1.1

Patent Term Extension

6.4

***Confidential Treatment Requested

14

--------------------------------------------------------------------------------

 

Permitted Liens

8.2

Post-Development Term Acquirer Activities

4.4.2

Product Infringement

6.2.2

Protocol

11.3.6

Receiving Party

7.1.1

Regulatory Milestone Event

5.1

Regulatory Milestone Payment

5.1

Restricted Contract

2.1.2

Royalty Records

5.5

Sales Milestone Event

5.2

Term

10.1

Terminating Party

10.2.1

Third Party Claim

9.1.1

Third Party Consent

2.1.2

TRACON Indemnified Party

9.1.1

TRACON Personnel

8.2

Transition Period

2.1.4

Transition Plan

2.1.4

15

--------------------------------------------------------------------------------

 

Article 2

TRANSFER OF AR MUTANT PROGRAM TO JANSSEN

2.1. Termination of License and Option Agreement; Transfer of AR Mutant Program
to Janssen.

2.1.1. Termination of License and Option Agreement with respect to AR Mutant
Program.  The License and Option Agreement, including the licenses and other
rights granted to TRACON thereunder, shall terminate in its entirety with
respect to the AR Mutant Program, AR Mutant Compounds and AR Mutant Products on
the Effective Date; provided, however, that any payment due and owing with
respect to the AR Mutant Program shall survive and Sections 7.1 and 7.2 of the
License and Option Agreement (without limiting the assignment of Development
Program Know-How pursuant to Section 2.1.2(c) of this Agreement) shall survive
with respect to the AR Mutant Program.

2.1.2. Assignment of Transferred Assets.  Subject to the terms and conditions of
this Agreement, TRACON, on behalf of itself and its Affiliates, hereby
irrevocably sells, conveys, transfers and assigns to Janssen all of TRACON’s and
its Affiliates’ right, title and interest in, to and under the following assets
(collectively, the “AR Mutant Transferred Assets”):

(a) all Transferred Assets (as defined in the License and Option Agreement) to
the extent such Transferred Assets relate to the AR Mutant Program;

(b) all Regulatory Documentation with respect to the AR Mutant Compounds and AR
Mutant Products that is Controlled by TRACON on the Effective Date, including
Regulatory Approvals, if any;

(c) the Development Program Know-How (other than (x) Development Program
Inventions that are claimed in a TRACON-Owned Development Program Patent or
Joint Development Program Patent and (y) Janssen-Owned Development Program
Know-How) and all physical embodiments of such Development Program Know-How,
including (i) the AR Mutant Development Plan provided by TRACON to Janssen
pursuant to Section 2.2.2 of the License and Option Agreement, (ii) the Program
Records generated by TRACON during TRACON’s conduct of the AR Mutant Program
pursuant to Section 2.2.4 of the License and Option Agreement, (iii) the Data
Package(s), interim data packages and additional information delivered by TRACON
to Janssen with respect to the AR Mutant Program pursuant to Section 3.2 of the
License and Option Agreement, (iv) the reports and other information delivered
by TRACON to Janssen with respect to the AR Mutant Program pursuant to Section
2.2.5 of the License and Option Agreement, and (v) the global safety database
for any AR Mutant Product;

(d) any inventory of AR Mutant Compounds or AR Mutant Products in TRACON’s
possession or Control;

 

 

 

16

--------------------------------------------------------------------------------

 

(e) the Third Party agreements relating to the AR Mutant Program listed on
Schedule TRACON Transferred Contracts of the TRACON Schedule Letter; and

(f) all claims, counterclaims, defenses, causes of action, rights under express
or implied warranties, rights of recovery, rights of set-off, rights of
subrogation and all other rights of any kind against any Third Party, solely to
the extent relating to any Assumed Liabilities or AR Mutant Transferred Assets
identified in clauses (a) through (e).

Notwithstanding anything in this Agreement to the contrary, this Agreement shall
not constitute an agreement to assign or transfer any Third Party agreement
within the AR Mutant Transferred Assets (“AR Mutant Transferred Contracts”) that
is not assignable or transferable without the consent of any Third Party (each,
a “Restricted Contract”), to the extent that such consent has not been obtained
prior to the Effective Date (each, a “Third Party Consent”).  TRACON shall use,
during the Transition Period, Commercially Reasonable Efforts to obtain, and
Janssen shall use Commercially Reasonable Efforts to assist and cooperate with
TRACON to obtain, all Third Party Consents; provided, however, that none of
TRACON, Janssen or any of their respective Affiliates shall be required to pay
money to any Third Party, commence any litigation or offer or grant any
accommodation (financial or otherwise) to any Third Party to obtain any Third
Party Consent.  During the period beginning on the Effective Date and ending on
the earlier of (a) the date on which […***…] and (b) the […***…], TRACON shall
(i) use Commercially Reasonable Efforts to provide Janssen with the benefits of
such Restricted Contract (or benefits substantially comparable to the benefits
of such Restricted Contract), provided that Janssen performs the obligations of
TRACON under such Restricted Contract, and (ii) upon the request of, for the
benefit of and at the expense of Janssen, enforce any rights of TRACON arising
under such Restricted Contract against any Person, including the right to seek
any available remedies or to terminate such Restricted Contract.  TRACON
provides no assurances to Janssen that any Third Party Consent will be
granted.  Subject to TRACON’s compliance with this Section 2.1.2, the Parties
acknowledge and agree that (x) neither TRACON nor any of its Affiliates shall be
obligated to obtain any Third Party Consent and (y) neither TRACON’s failure to
obtain any Third Party Consent, nor any default, termination, lawsuit, action,
claim, proceeding or investigation commenced or threatened by or on behalf of
any Person arising from TRACON’s failure to obtain any Third Party Consent,
shall be deemed to be a breach of any representation, warranty or covenant of
TRACON contained in this Agreement.

2.1.3. Assumption of Assumed Liabilities. Subject to the terms and conditions of
this Agreement, TRACON hereby conveys, assigns and transfers to Janssen and its
successors and assignees, forever, and Janssen hereby assumes, and agrees to
satisfy, perform and otherwise discharge when due, all liabilities arising from
or relating to the AR Mutant Transferred Contracts arising on or after the
Effective Date, but excluding all liabilities resulting from any breach of or
non-compliance with any AR Mutant Transferred Contract by TRACON or any of its
Affiliates prior to the Effective Date (the

***Confidential Treatment Requested

17

--------------------------------------------------------------------------------

 

“Assumed Liabilities”).  All risk of loss with respect to the AR Mutant
Transferred Assets (whether or not covered by insurance) shall pass to Janssen
on the Effective Date or, if later with respect to any AR Mutant Transferred
Asset, the date that such AR Mutant Transferred Asset is actually transferred to
Janssen pursuant to the Transition Plan. Janssen does not assume any liabilities
with respect to the AR Mutant Transferred Assets other than the Assumed
Liabilities.

2.1.4. Transition Plan.  Within […***…] following the Effective Date, the
Parties shall mutually agree upon a plan for the transition of the AR Mutant
Program, and the transfer of the AR Mutant Transferred Assets, from TRACON to
Janssen providing for the following activities (“Transition Plan”):

(a) the return of any physical embodiments of Know-How that was licensed by
Janssen to TRACON pursuant to the License and Option Agreement to the extent
that such Know-How relates to the AR Mutant Program;

(b) the delivery of the tangible AR Mutant Transferred Assets and physical
embodiments of the intangible AR Mutant Transferred Assets to Janssen;

(c) the transfer of ownership of any intangible AR Mutant Transferred Assets,
including the transfer of ownership of any Regulatory Approvals within the AR
Mutant Transferred Assets;

(d) the delivery of physical embodiments of the TRACON Program Know-How to
Janssen;

(e) the completion or transfer of any Development activities with respect to the
AR Mutant Compounds or AR Mutant Products that are ongoing as of the Effective
Date;

(f) a technology transfer with respect to TRACON’s Manufacturing processes for
the AR Mutant Compounds and AR Mutant Products; and

(g) the provision of additional assistance reasonably requested by Janssen
(including access to personnel who worked on the AR Mutant Program during the
Development Term).  

Each Party shall appoint one individual to have primary responsibility and
oversight for, and to serve as the primary point of contact regarding, the
transition and transfer activities for the AR Mutant Program contemplated by
this Section 2.1.4 and the Transition Plan.  Each Party shall bear its own costs
in performing its obligations under this Section 2.1.4 and the Transition Plan.

Unless the Parties agree otherwise, the Parties shall use Commercially
Reasonable Efforts to complete the activities set forth in the Transition Plan
within […***…] after the Effective Date (the “Transition Period”).  After
expiration of the Transition Period,

***Confidential Treatment Requested

18

--------------------------------------------------------------------------------

 

TRACON will have no further obligation to provide any additional information,
documents, electronic files or support to Janssen in connection with the AR
Mutant Program or AR Mutant Transferred Assets; provided, however, that
following the Transition Period, if (i) either Party identifies any assets that
were not transferred prior to the end of the Transition Period but that,
pursuant to the provisions of this Agreement, were AR Mutant Transferred Assets
that were required to be transferred, TRACON and its Affiliates shall, at no
additional cost to Janssen, promptly take all actions to transfer such AR Mutant
Transferred Assets to Janssen, and (ii) TRACON and its Affiliates shall provide
reasonable support to Janssen and its Affiliates after the Transition Period to
the extent reasonably necessary to allow TRACON and its Affiliates to respond to
requirements or requests of any Regulatory Authority or other Governmental
Authority with respect to Licensed Compounds or Licensed Products.  

2.2. Third Party Contracts.  If any Know-How, Patent Right or other intellectual
property right would first become Controlled by a Party after the Effective Date
through a license from a Third Party, and […***…], such licensee Party shall
first notify the other Party of […***…], and such Know-How, Patent Right or
other intellectual property right shall not be deemed to be Controlled by such
licensee Party for purposes of this Agreement, except to the extent, and only to
the extent that, […***…], and to acknowledge that its sublicense under such
license is subject to the terms and conditions of the license agreement with the
Third Party.

Article 3

DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION

3.1. Development.  

3.1.1. General.  Janssen shall have the sole right and responsibility, at its
sole cost and expense, to Develop Licensed Compounds and Licensed Products in
the Field in the Territory, and for all regulatory matters relating to such
activities.  Janssen will conduct such Development activities in accordance with
the terms and conditions of this Agreement, in good scientific manner and in
compliance with all Applicable Laws.

3.1.2. Diligence.  Janssen shall use Commercially Reasonable Efforts to
[…***…].  

3.1.3. Records.  Janssen shall prepare and maintain, and shall cause its
Affiliates, (sub)licensees and Third Party Subcontractors to prepare and
maintain, complete and accurate Program Records, in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes and in
conformity with Applicable Law and Janssen’s standard practices, which Program
Records shall reflect all work done and results achieved in connection with the
Programs.  Janssen shall retain, and cause its Affiliates, (sub)licensees and
Third Party Subcontractors to retain, the Program Records for at least […***…]
or such longer period as may be required by Applicable Law.

3.1.4. Reports.  Janssen shall provide TRACON with a written summary of its
progress with respect to the Development of Licensed Compounds and Licensed
Products in the Field in the Territory […***…], including the […***…].  Upon
TRACON’s reasonable

***Confidential Treatment Requested

19

--------------------------------------------------------------------------------

 

request, Janssen shall be available for an in-person or telephonic meeting to
discuss its progress on the Development of the Licensed Compounds and Licensed
Products with TRACON.

3.2. Manufacturing.  Janssen shall have the sole right and responsibility, at
its sole cost and expense, to Manufacture clinical and commercial supplies of
Licensed Compounds and Licensed Products.  Janssen will conduct such
Manufacturing activities in accordance with the terms and conditions of this
Agreement and in compliance with all Applicable Laws.

3.3. Commercialization.  

3.3.1. General.  Janssen shall have the sole right and responsibility, at its
sole cost and expense, to Commercialize Licensed Compounds and Licensed Products
in the Field in the Territory.  Janssen will conduct such Commercialization
activities in accordance with the terms and conditions of this Agreement and in
compliance with all Applicable Laws.

3.3.2. Diligence.  Janssen shall use Commercially Reasonable Efforts to
Commercialize […***…].  

Article 4

LICENSE GRANT

4.1. License Grant.  Subject to the terms and conditions of this Agreement,
during the Term, TRACON grants to Janssen an exclusive (subject to Section 4.2),
royalty-bearing, non-transferable (except to the extent permitted under
Section12.6), sublicensable (subject to Section 4.3) license under the Licensed
Technology to make, have made, use, have used, import, have imported, sell, have
sold, offer for sale and have offered for sale Licensed Compounds and Licensed
Products in the Field in the Territory.

4.2. TRACON Retained Rights.   Janssen acknowledges and agrees that TRACON and
its Affiliates may use for any purpose (other than those purposes for which
Janssen is granted an exclusive license pursuant to Section 4.1) […***…];
provided, however, that the foregoing is not intended to grant, and shall not be
deemed to grant, […***…].

4.3. Sublicensing.  Janssen may sublicense the rights granted to it by TRACON
under Section 4.1 to any Third Party or any of its Affiliates.  Any such
sublicense shall (i) be in writing and (ii) be subject to, and consistent with,
the terms of this Agreement.  Janssen shall remain responsible to TRACON for the
performance of the financial and other obligations of its sublicensees.

4.4. Exclusivity.

4.4.1. During the period beginning on the Effective Date and ending on the
[…***…] anniversary of the Effective Date, neither TRACON nor any of its
Affiliates shall: […***…].  

***Confidential Treatment Requested

20

--------------------------------------------------------------------------------

 

4.4.2. Notwithstanding the foregoing:

(a) Section 4.4.1 does not prohibit TRACON and its Affiliates that are subject
to Section 4.4.1, alone or through work conducted in collaboration with an
Affiliate or Third Party, from conducting research and non-clinical development
(or licensing or otherwise granting rights to an Affiliate or a Third Party to
conduct research and non-clinical development) of compounds (other than Licensed
Compounds) that […***…].

(b) Section 4.4.1 shall not apply to the Acquirer of TRACON or any Affiliate of
such Acquirer (excluding any Affiliate that was an Affiliate of TRACON prior to
a Change of Control and became an Affiliate of such Acquirer as a result of such
Change of Control), provided that, if the Acquirer or such Affiliate conducts
any activities described in Section 4.4.1 during the period described in
Section 4.4.1 (the “Post-Development Term Acquirer Activities”), such Acquirer
or Affiliate shall use reasonable good faith efforts to segregate such
Post-Development Term Acquirer Activities from activities conducted with respect
to the Licensed Compounds and Licensed Products pursuant to this Agreement.

(c) TRACON shall not be limited or prohibited by Section 4.4.1 from negotiating
and completing a Change of Control, or taking any action to solicit, initiate,
encourage or assist the submission of any proposal, negotiation or offer from
any Third Party relating to, or engage in discussions with any Third Party
relating to, a Change of Control.

***Confidential Treatment Requested

21

--------------------------------------------------------------------------------

 

Article 5

FINANCIAL TERMS

5.1. Regulatory Milestones.  Janssen will notify TRACON in writing within
[…***…] after the first achievement by Janssen or any of its Affiliates,
licensees or sublicensees of any of the milestone events set forth in the table
below (each, a “Regulatory Milestone Event”).  In consideration of the licenses
and rights granted to Janssen under this Agreement, Janssen shall pay to TRACON
the applicable milestone payment set forth in the table below (each, a
“Regulatory Milestone Payment”) within […***…] after receipt of an invoice from
TRACON with respect to achievement of each Regulatory Milestone Event. Each
Regulatory Milestone Payment shall be made only once, and shall be
non-refundable and non-creditable.

 

Regulatory Milestone Event

Milestone Payment

A.[…***…]

$[…***…]

B.[…***…]

$[…***…]

C.[…***…]

$[…***…]

[…***…].

5.2. Sales Milestones.  Solely upon the first occurrence (if any) of aggregate
worldwide Net Sales of a given Licensed Product during a Calendar Year attaining
the sales threshold as specified in the table below (each, a “Sales Milestone
Event”), Janssen shall notify TRACON in writing that such Sales Milestone Event
has occurred within […***…] following the end of the Calendar Quarter during
which such Sales Milestone Event occurred.  Following receipt of such notice,
TRACON shall invoice Janssen for, and Janssen shall pay to TRACON with […***…]
after receipt of such invoice, the corresponding Milestone Payment.  […***…].  

 

Sales Milestone Event

Milestone Payment

A.[…***…]

$[…***…]

B.[…***…]

$[…***…]

C.[…***…]

$[…***…]

5.3. Royalties.  

5.3.1. Royalty Rate.  In consideration of the licenses and rights granted to
Janssen under this Agreement, Janssen shall pay to TRACON a royalty of […***…]
on Net Sales of each Licensed Product in each country during the Royalty Term
for such Licensed Product in such country.

***Confidential Treatment Requested

22

--------------------------------------------------------------------------------

 

5.3.2. Royalty Reductions.  

(a) Janssen shall be responsible for the payment of any amounts that become due
to any Third Party(ies) under any TRACON License Agreement as a result of
Janssen’s activities with respect to the Licensed Compounds or Licensed Products
under this Agreement during the Term, only to the extent […***…].  In the event
TRACON makes any such payment to a Third Party, Janssen shall reimburse TRACON
for such amount.

(b) If Janssen or its Affiliate or (sub)licensee is required or reasonably deems
it necessary to obtain a license from a Third Party under any intellectual
property rights of such Third Party that […***…], Janssen shall have the right
to deduct, from the royalties due to TRACON pursuant to Section 5.3.1 with
respect to a Licensed Product containing such Licensed Compound during a
Calendar Quarter, […***…] of the […***…] payments made by Janssen or its
Affiliate or (sub)licensee to such Third Party(ies) in exchange for such license
with respect to such Licensed Compound during such Calendar Quarter, provided
that if any agreement with such Third Party includes rights to additional
compounds or products other than such Licensed Compound, any such payment that
is not triggered by sales of such Licensed Product containing such Licensed
Compound shall be equitably allocated by Janssen in good faith among all
compounds and products under such agreement.  Janssen shall provide
documentation of such allocation to TRACON and any dispute regarding such
allocation shall be subject to resolution under Article 11.  

(c) On a country-by-country and Licensed Product-by-Licensed Product basis, the
royalties due to TRACON pursuant to Section 5.3.1 shall be reduced during the
Royalty Term for such Licensed Product in such country to […***…] of the amount
otherwise payable from and after the date that: (i) […***…].

(d) Notwithstanding the foregoing, in no event shall the total deductions under
Sections 5.3.2(b) and 5.3.2(c) reduce the royalties payable to TRACON under
Section 5.3.1 with respect to a given Licensed Product in a given country in any
Calendar Quarter by more than […***…].

5.3.3. Royalty Reports and Payments.  Commencing with the First Commercial Sale
of a Licensed Product by Janssen or its Affiliates or (sub)licensees, Janssen
shall provide written reports to TRACON within […***…] after the end of each
Calendar Quarter, stating in each such report, by Licensed Product and by
country, the aggregate Net Sales in U.S. Dollars of Licensed Products sold
during such Calendar Quarter by Janssen and its Affiliates and
(sub)licensees.  Such report shall also include: (a) the calculation of the
royalty payments due to TRACON on such Net Sales; and (b) the exchange rates
used in calculating the payments due TRACON, which exchange rates shall comply
with Section 5.4.2.  Simultaneously with the delivery of each such report,
Janssen shall pay to TRACON the total royalties, if any, due to TRACON for the
Calendar Quarter that is the

***Confidential Treatment Requested

23

--------------------------------------------------------------------------------

 

subject of such report.  If no royalties are due with respect to a particular
Calendar Quarter, Janssen shall so report.  

5.4. Payment Terms.

5.4.1. Payments.  All payments due under this Agreement shall be made in U.S.
Dollars by wire transfer in immediately available funds to an account designated
by the receiving Party or by other mutually acceptable means.  

5.4.2. Currency Conversion.  

(a) All payments under this Agreement will be made in U.S. Dollars.

(b) For purposes of computing royalty payments for Net Sales made in currencies
other than U.S. Dollars, such Net Sales shall be converted into U.S. Dollars
using the Currency Hedge Rate(s).  For purposes of this Section 5.4.2, the
“Currency Hedge Rate(s)” shall be calculated as a weighted average hedge rate of
the outstanding external foreign currency forward hedge contract(s) of Johnson &
Johnson’s global treasury services center (“GTSC”) and its Affiliates with Third
Party banks, which hedge contract(s) is entered into to protect the
transactional foreign exchange risk exposures of Janssen by reducing the impact
of foreign currency volatility through a systematic build-up of a yearly
currency hedge rate(s).

(c) For the upcoming Calendar Year, Janssen shall provide in writing to TRACON
not later than ten (10) business days after the Currency Hedge Rate(s) are
available from the GTSC (which is customarily at the end of October): (i) a
Currency Hedge Rate(s) to be used for the local currency of each country of the
Territory; and (ii) the details of such Currency Hedge Rate(s).  

(d) The Currency Hedge Rate(s) will remain constant throughout the upcoming
Calendar Year, and Janssen shall use the Currency Hedge Rate(s) to convert Net
Sales to U.S. Dollars for the purpose of calculating royalties.

5.4.3. Late Payments.  If a Party does not receive payment of any amount due to
it under this Agreement on or before the due date, such payment shall bear
interest at a rate per annum equal to […***…] in excess of overnight LIBOR or a
comparable reference interbank rate per currency or the maximum rate allowable
by Applicable Law, whichever is lower.  

5.5. Records; Inspection.  Janssen shall keep (and cause its Affiliates and
(sub)licensees to keep) complete, true and accurate books of account and records
for the purpose of determining the royalties payable by Janssen to TRACON under
Section 5.3 (the “Royalty Records”), which Royalty Records shall be retained for
at least […***…] following the end of the Calendar Year to which they
pertain.  Janssen shall, and shall cause its Affiliates and (sub)licensees to,
make the Royalty Records available for inspection by an independent public
accounting firm of national

***Confidential Treatment Requested

24

--------------------------------------------------------------------------------

 

prominence selected by TRACON, and reasonably acceptable to Janssen, during
normal business hours, as may be reasonably necessary for the sole purpose of
verifying the royalty reports and payments delivered by Janssen pursuant to
Section 5.3 during the preceding […***…] full Calendar Years.  The records for a
given Calendar Year shall be subject to audit no more than one time.  Such
independent public accounting firm shall execute a reasonable confidentiality
agreement with Janssen prior to commencing any such inspection.  Such
inspections shall be made no more than once each Calendar Year at reasonable
times and on reasonable notice.  TRACON shall bear the costs and expenses of any
inspection conducted under this Section 5.5 unless such inspection reveals an
underpayment in royalties payable pursuant to Section 5.3 of more than […***…]
of the amount payable for the period covered by such inspection, in which case
Janssen shall bear the costs and expenses of such inspection.  If such
inspection reveals an overpayment by Janssen pursuant to Section 5.3, then
Janssen shall deduct the amount of such overpayment from any payment that
subsequently becomes due and payable by Janssen under this Agreement or, if no
payment is anticipated to be due and payable by Janssen in the following
Calendar Quarter, Janssen shall invoice TRACON for the amount of the
underpayment and TRACON shall pay such invoice within […***…] after receipt
thereof.  If such inspection reveals an underpayment by Janssen pursuant to
Section 5.3, then TRACON shall invoice Janssen for the amount of the
underpayment and Janssen shall pay such invoice within […***…] after receipt
thereof.  

5.6. Withholding Taxes.

5.6.1. Janssen will make all payments to TRACON under this Agreement without
deduction or withholding for Taxes except to the extent that any such deduction
or withholding is required by law in effect at the time of payment.

5.6.2. Any Tax required to be withheld on amounts payable under this Agreement
will be paid by Janssen on behalf of TRACON to the appropriate Governmental
Authority, and Janssen will furnish TRACON with proof of payment of such
Tax.  Any such Tax required to be withheld will be an expense of and borne by
TRACON.

5.6.3. Janssen and TRACON will cooperate with respect to all documentation
required by any taxing authority or reasonably requested by Janssen to secure a
reduction in the rate of applicable withholding Taxes.

Article 6

INTELLECTUAL PROPERTY

6.1. Prosecution of Patent Rights.

6.1.1. Communications.  Each Party shall designate a patent attorney or agent as
its contact to coordinate with the other Party the filing, prosecution and
maintenance of Patent Rights as provided in this Article (the “Patent
Representative”).  Each Party shall use reasonable efforts to handle all
communications between the Parties under this Section 6.1 through their Patent
Representatives and keep such communications in strict confidence to protect
their attorney-client privileged status.

 

 

 

***Confidential Treatment Requested

25

--------------------------------------------------------------------------------

 

6.1.2. Reporting of Filings.  A Party planning on filing any
priority-establishing or original (in each case, with respect to any claims or
new matter described in the patent specification) patent application within the
Development Program Patents hereunder shall use reasonable efforts to provide to
the other Party with reasonable advance time prior to proposed prosecution
filing in a patent office (such as a draft application or response to an
official action), provide the other Party an opportunity to comment thereon
through its Patent Representative, and give good faith consideration to the
other Party’s comments.  Each Party shall provide to the other, promptly after
filing, a copy of each priority-establishing or original (whether provisional or
non-provisional) patent application within the Development Program Patents as
filed in the patent office and each other substantive prosecution filing
(including any other patent application filed within the Development Program
Patents).

6.1.3. Prosecution Responsibility and Coordination.

(a) Janssen Program Patents and Janssen-Owned Development Program Patents.  With
respect to the Janssen Program Patents and Janssen-Owned Development Program
Patents, after the Effective Date, Janssen shall be solely responsible, through
patent counsel selected by Janssen, to prosecute such Patent Rights.  Janssen
shall be solely responsible for all Patent Costs incurred in prosecuting any
Janssen Program Patents or Janssen-Owned Development Program Patents.

(b) TRACON Program Patents, TRACON-Owned Development Program Patents and Joint
Development Program Patents. Janssen shall be primarily responsible, through
outside patent counsel mutually selected and engaged by the Parties, for
prosecuting any TRACON Program Patents, TRACON-Owned Development Program Patents
and Joint Development Program Patents, provided that Janssen shall: (i) consider
the reasonable suggestions of TRACON’s Patent Representative as to selection of
country patent offices in the Territory for filing or validating applications to
form a family of related such Patent Rights and as to the abandonment of any
such Patent Rights; and (ii) consider in good faith any reasonable comments of
TRACON as provided by its designated Patent Representative in prosecuting any
such Patent Rights, including with respect to the filing of any continuation,
divisional, or other continuing applications.  Subject to Section 6.1.3(d),
Janssen shall be solely responsible for all Patent Costs incurred by or on
behalf of Janssen in prosecuting any TRACON Program Patents, TRACON-Owned
Development Program Patents and Joint Development Program Patents.

(c) Duties Imposed by Law.  Section 6.1.3(b) notwithstanding, it will not be a
breach of this Agreement that a Party, in good faith, does not execute a
document or withholds or revokes consent to an action in the course of filing,
prosecuting or maintaining a Patent Right hereunder that such Party reasonably
believes to violate a duty imposed by law on such Party as the owner of such a
Patent Right.

 

 

 

26

--------------------------------------------------------------------------------

 

(d) Step-In Rights.  If Janssen intends in its discretion to abandon or not
maintain (so as to permit to lapse) any TRACON Program Patent, TRACON-Owned
Development Program Patent or Joint Development Program Patent in any
jurisdiction in the Territory, then Janssen shall provide TRACON with written
notice of such intent within a period of time reasonably necessary to allow
TRACON to determine its interest in such Patent Right (which notice from Janssen
shall be given no later than […***…] prior to any final deadline for any pending
action or response that may be due with respect to such Patent Right with the
applicable patent office).  If TRACON provides written notice to Janssen
expressing its interest in preserving such Patent Right, Janssen shall cooperate
with TRACON in providing TRACON the right to prosecute such Patent Right in such
jurisdiction.  If TRACON assumes the right to prosecute a Patent Right under
this Section, TRACON shall be responsible for all Patent Costs incurred by
TRACON in prosecuting such Patent Right and such Patent Right shall no longer be
a TRACON Program Patent, TRACON-Owned Development Program Patent or Joint
Development Program Patent, as applicable, for purposes of this Agreement.

6.1.4. Prosecution Cooperation.  Each Party shall, at its own expense, provide
all reasonable assistance requested by the other Party for prosecuting any
TRACON Program Patents, Janssen Program Patents or Development Program Patents
consistent with the terms hereof, including with respect to the timely
completion of filings of prosecution papers, compliance with Applicable Laws and
recording of assignments to reflect ownership consistent with the terms
hereof.  A Party prosecuting any TRACON Program Patents, Janssen Program Patents
or Development Program Patents hereunder shall use reasonable efforts to provide
the other Party with copies of all material prosecution papers as filed in or
received from any patent offices.  The Party prosecuting any TRACON Program
Patents, Janssen Program Patents or Development Program Patents hereunder shall,
on an annual basis during the Term, provide the other Party with a report
identifying the status of any such Patent Rights; provided, however, that for
Joint Development Program Patents, the Parties shall cooperate to jointly
prepare such status report.

6.2. Patent Enforcement.

6.2.1. Notice.

(a) Each Party shall notify the other promptly of any apparent, threatened, or
actual infringement by a Third Party of any Janssen Program Patent, TRACON
Program Patent or Development Program Patent, or misappropriation of any Janssen
Program Know-How, TRACON Program Know-How or Development Program Know-How, of
which the Party becomes aware.  The notifying Party shall promptly furnish the
other with all known details or evidence of such infringement or
misappropriation.

***Confidential Treatment Requested

27

--------------------------------------------------------------------------------

 

(b) Each Party shall promptly notify the other of any Third Party communications
pertaining to any Janssen Program Patent, TRACON Program Patent or Development
Program Patent that the Party receives pursuant to the Drug Price Competition
and Patent Term Restoration Act of 1984 or similar such notice, including
notices pursuant to §§ 101 and 103 of such act from Persons who have filed an
abbreviated NDA (ANDA) or a paper NDA.

6.2.2. Enforcement Actions. During the Term, Janssen shall have the initial
right, at its expense and in its own name (or in the name of TRACON as may be
required under Applicable Law), for bringing any infringement suit or other
enforcement action (an “Action”) on account of any Third Party infringement of
any Janssen Program Patent, TRACON Program Patent or Development Program Patent
based on any alleged making, using, selling, offering for sale, importing or
other exploitation of any product that is competitive with a Licensed Product in
the infringement of any such Patent Rights, or based on misappropriation of any
Janssen Program Know-How, TRACON Program Know-How or Development Program
Know-How providing any Regulatory Exclusivity for any such Licensed Product
(each a “Product Infringement”), by counsel of its own choice, and TRACON will
cooperate with Janssen as Janssen may reasonably request in connection with any
such Action, including by becoming a party to such Action at Janssen’s cost,
provided that Janssen shall reimburse TRACON for its out-of-pocket costs
reasonably incurred in connection with rendering such assistance.  If Janssen
declines to initiate such an Action against any unabated Product Infringement,
it shall so notify TRACON, who shall thereafter have the right (but not the
obligation), at TRACON’s expense and in its own name, to initiate such Action on
account of any Third Party infringement of any TRACON Program Patent,
TRACON-Owned Development Program Patent or Joint Development Program Patent by
counsel of its choice, and Janssen shall cooperate with TRACON as TRACON may
reasonably request, including by becoming a party to such action at TRACON’s
cost, and TRACON shall reimburse Janssen for its out-of-pocket costs reasonably
incurred in connection with rendering such assistance.  A settlement or consent
judgment or other voluntary final disposition of an Action brought by a Party
under this Section may be entered into without the consent of the other Party,
provided that such settlement, consent judgment, or other disposition does not
admit the invalidity or unenforceability of any Patent Rights Controlled by the
other Party and, provided further that any rights granted to a Third Party to
continue any activity upon which such Action was based in such settlement,
consent judgment, or other disposition shall be limited to the Third Party’s
product or activity that was the subject of the Action.  Damages recovered and
any other amounts awarded in any Actions for Product Infringement under this
Section shall be allocated to the Party who brought the Action, after
reimbursement of each Party’s actual expenses incurred in such Actions as
provided hereunder, provided that Janssen shall pay to TRACON: (a) as to damage
amounts recovered by Janssen due to a Product Infringement in the form of lost
profits or reasonable royalties assessed on account of the Third Party’s sales
of infringing product, an amount equal to the royalty that would be payable
pursuant to this Agreement on the imputed amount of Net Sales of the relevant
Licensed Product(s) in the country(ies) where such Product Infringement
occurred; and (b) as to damage amounts recovered by Janssen due to a Product
Infringement other than in the form of lost profits

28

--------------------------------------------------------------------------------

 

or reasonable royalties assessed on account of the Third Party’s sales of
infringing product, an amount equal to the royalty that would be payable
pursuant to this Agreement on such damage amounts treated as Net Sales of the
relevant Licensed Product(s) in the country(ies) where such Product Infringement
occurred.

6.2.3. Other Enforcement Actions.   TRACON acknowledges that the outcome of any
Action on account of any Third Party infringement, other than a Product
Infringement, of any TRACON Program Patent or Development Program Patent
licensed to Janssen under this Agreement may detrimentally impact the scope,
validity, or enforceability of such Patent Right with respect to potential
Product Infringements.  Accordingly, the Parties shall reasonably cooperate with
each other with respect to any Action on account of any Third Party infringement
of any Janssen Program Patent, TRACON Program Patent or Development Program
Patent other than Product Infringements.  For clarity, TRACON will not be
required to enforce any TRACON Program Patent against any Third Party
infringement.

6.3. Third Party Patent Rights.  Each Party shall promptly inform the other
Party, orally through the Patent Representatives, in the event such Party
becomes aware of any Third Party’s Patent Rights that may pertain to any
Development, Manufacturing or Commercialization activities of Janssen related to
a Licensed Compound or Licensed Product.  

6.4. Patent Term Extensions.  During the Term, upon Janssen’s written request
(which shall be by a written notice identifying the date of the applicable
Marketing Approval of a Licensed Product and the deadline for filing a patent
term extension, supplemental protection certificate or their equivalent (each a
“Patent Term Extension”)), the Party prosecuting a relevant Patent Right shall
use reasonable efforts, in each country or jurisdiction where Marketing Approval
for any such Licensed Product has been obtained, and if the Applicable Law of
such country or jurisdiction permits application for a Patent Term Extension, to
apply, at the reasonable direction of Janssen’s Patent Representative, for a
Patent Term Extension for a patent within the TRACON Program Patents or
TRACON-Owned Development Program Patents including a Valid Claim Covering such
Licensed Product, which patent (if any) shall be selected at Janssen’s
reasonable judgment after considering the opinion of Janssen’s patent counsel
regarding its eligibility for a Patent Term Extension.  Janssen shall have the
right to: (a) identify in any list of patents in a Drug Approval Application for
a Licensed Product with respect to such Program the applicable Janssen Program
Patent(s), TRACON Program Patent(s) and Development Program Patent(s), as
Janssen reasonably believes is appropriate; (b) for clarity, commence an Action
for any Product Infringement of any such TRACON Program Patent(s) or
TRACON-Owned Development Program Patent(s) under Applicable Law as permitted
under Section 6.2.2; and (c) subject to specific limitations of this Agreement,
exercise any rights that may be exercisable by a patent owner, including
applying for a Patent Term Extension, of any TRACON Program Patent(s) or
TRACON-Owned Development Program Patent(s) pertaining to an approved Licensed
Product licensed to Janssen and Commercialized by Janssen during the
Term.  TRACON agrees to cooperate with Janssen and its Affiliate and Third Party
(sub)licensees of Licensed Products, as applicable, upon Janssen’s reasonable
request in the exercise of the authorizations under this Section, and TRACON
shall execute such documents and take such additional action as Janssen may
reasonably request in

29

--------------------------------------------------------------------------------

 

connection therewith, provided that Janssen shall reimburse TRACON all
reasonable out-of-pocket costs incurred by TRACON in taking such action.

6.5. Product Trademarks.  During the Term, Janssen shall have (directly and
through its Affiliates and Third Party (sub)licensees Commercializing Licensed
Products with respect to such Program) the right to brand, at its discretion,
Licensed Products using Trademarks and trade names selected at its discretion
and to file for, obtain, and maintain at its discretion and cost Trademarks for
Licensed Products in its own name.

6.6. Correction of Licensed Patents without Patent Challenge.  During the Term,
if a Party becomes aware of any good-faith error in any TRACON Program Patent or
Development Program Patent that would render the only issued claim(s) therein
Covering any marketed Licensed Product invalid, such Party shall inform the
other Party (orally through the Parties’ Patent Representatives) and the
applicable Party prosecuting such Patent Right shall, subject to this Article 6,
use Commercially Reasonable Efforts to correct such error by reissue or
reexamination (if such error is so correctable under Applicable Law).

Article 7

CONFIDENTIALITY; PUBLICITY

7.1. Nondisclosure.

7.1.1. Each Party agrees that, during the Term and for a period of five (5)
years thereafter, the Party (the “Receiving Party”) receiving Confidential
Information of the other Party (the “Disclosing Party”) shall: (a) maintain in
confidence such Confidential Information using not less than the efforts such
Receiving Party uses to maintain in confidence its own confidential or
proprietary information of similar kind and value (but no less than reasonable
efforts); (b) not disclose such Confidential Information to any Third Party
without the prior written consent of the Disclosing Party, except for
disclosures expressly permitted in Sections 7.3 and 7.4; and (c) not use such
Confidential Information for any purpose except those permitted by this
Agreement (it being understood that this Article 7 shall not create or imply any
rights or licenses not expressly granted under this Agreement).

7.1.2. Notwithstanding anything to the contrary in this Agreement, any
information embodied or contained in the AR Mutant Transferred Assets shall be
deemed to be Confidential Information of Janssen for purposes of this Article 7,
regardless of which Party is the Receiving Party and which Party is the
Disclosing Party.

7.2. Exceptions.  The obligations in Section 7.1 shall not apply to the extent
of any portion of the Confidential Information that the Receiving Party can show
by competent evidence:

(a) is publicly disclosed by the Disclosing Party, either before or after it is
disclosed to the Receiving Party under this Agreement;

30

--------------------------------------------------------------------------------

 

(b) is known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, in each case,
to the Disclosing Party, prior to disclosure to the Receiving Party or any of
its Affiliates by the Disclosing Party;

(c) is subsequently disclosed to the Receiving Party or any of its Affiliates on
a non-confidential basis by a Third Party that, to the Receiving Party’s
knowledge, is not bound by a similar duty of confidentiality or restriction on
its use, in each case, to the Disclosing Party;

(d) is now, or hereafter becomes, through no act or failure to act on the part
of the Receiving Party or any of its Affiliates in violation of this Agreement,
generally known or available, either before or after it is disclosed to the
Receiving Party by the Disclosing Party; or

(e) is independently discovered or developed by or on behalf of the Receiving
Party or any of its Affiliates without the use of or reference to the
Confidential Information of the Disclosing Party.

7.3. Authorized Disclosure.  The Receiving Party may disclose Confidential
Information of the Disclosing Party only to the extent such disclosure is
reasonably necessary in the following instances, or to the extent permissible
under the other applicable provisions of this Agreement:

(a) filing, prosecuting, maintaining, enforcing or defending Patent Rights as
permitted by this Agreement;

(b) as reasonably required in generating Regulatory Documentation and obtaining
Regulatory Approvals as permitted by this Agreement;

(c) prosecuting or defending litigation, including responding to a subpoena in a
Third Party litigation;

(d) subject to Section 7.4, complying with Applicable Law or court or
administrative orders;

(e) complying with any obligation under this Agreement;

(f) in communications with existing investors or bona fide prospective
investors, consultants and advisors of the Receiving Party in connection with
equity financing transactions or bona fide prospective equity financing
transactions with the foregoing, in each case on a “need-to-know” basis and
under a written agreement containing confidentiality provisions that are
consistent with those set forth in this Agreement; provided, however, that the
Receiving Party shall remain responsible for any violation of such
confidentiality provisions by any Third Party who receives Confidential
Information pursuant to this Section 7.3(f);  

31

--------------------------------------------------------------------------------

 

(g) to its Affiliates, (sub)licensees or prospective (sub)licensees,
subcontractors or prospective subcontractors, consultants, agents and advisors
on a “need-to-know” basis in order for the Receiving Party to exercise its
rights or fulfill its obligations under this Agreement, each of whom prior to
disclosure must be bound under a written agreement containing confidentiality
provisions that are consistent with those set forth in this Agreement; provided,
however, that the Receiving Party shall remain responsible for any violation of
such confidentiality provisions by any Person who receives Confidential
Information pursuant to this Section 7.3(g); or

(h) by either Party to one or more Third Parties regarding an actual or
potential Change of Control of such Party, each of whom prior to disclosure must
be bound under a written agreement containing confidentiality provisions that
are consistent with those set forth in this Agreement; provided, however, that
the Receiving Party shall remain responsible for any violation of such
confidentiality provisions by any Person who receives Confidential Information
pursuant to this Section 7.3(h).

If and whenever any Confidential Information is disclosed in accordance with
this Section 7.3, such disclosure shall not cause any such information to cease
to be Confidential Information for purposes of this Agreement, except to the
extent that such disclosure results in a public disclosure of such information
(other than by breach of this Agreement).  Notwithstanding the foregoing: (x) in
the event a Party intends to make a disclosure of the other Party’s Confidential
Information pursuant to Section 7.3(c) or Section 7.3(d), it will, except where
impracticable or not legally permitted, give reasonable advance notice to the
other Party of such disclosure and use not less than the same efforts to secure
confidential treatment of such information as it would to protect its own
confidential information from disclosure.

7.4. Terms of this Agreement.  The Parties acknowledge and agree that this
Agreement and all of the respective terms of this Agreement shall be treated as
Confidential Information of each Party.  In addition to the disclosures
permitted under Section 7.3, either Party may disclose the terms of this
Agreement and other information relating to this Agreement or the transactions
contemplated by this Agreement to the extent required, in the reasonable opinion
of such Party’s counsel, to comply with the rules and regulations promulgated by
the United States Securities and Exchange Commission or the Nasdaq Stock Market
or similar security regulatory authorities or stock market in other
countries.  If a Party intends to disclose this Agreement or any of its terms or
other such information in accordance with this Section 7.4, such Party will,
except where impracticable or not legally permitted, give reasonable advance
notice to the other Party of such disclosure and seek confidential treatment of
portions of this Agreement or such terms or information, as may be reasonably
requested by the other Party.

32

--------------------------------------------------------------------------------

 

7.5. Public Announcements.  Except as required to comply with Applicable Law,
TRACON agrees not to issue any press release or other public statement
disclosing the execution of this Agreement or any other information relating to
this Agreement or the transactions contemplated by this Agreement without the
prior written consent of Janssen, such consent not to be unreasonably withheld,
conditioned or delayed.  In the event that TRACON intends to issue such a press
release or other public statement as required to comply with Applicable Law,
TRACON will, except where impracticable or not legally permitted, give
reasonable advance notice to Janssen of such disclosure.

7.6. Prior Non-Disclosure Agreement.  As of the Effective Date, the terms of
this Article 7 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties (or their Affiliates) dealing with
the subject of this Agreement, including the Nondisclosure Agreement and, to the
extent of the AR Mutant Program only, Article 8 of the License and Option
Agreement.  Any information disclosed pursuant to any such prior agreement shall
be deemed Confidential Information for purposes of this Agreement.

7.7. Equitable Relief. Given the nature of the Confidential Information and the
competitive damage that may result to a Party upon unauthorized disclosure, use
or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary damages may not be a sufficient remedy for any breach of
this Article 7.  In addition to all other remedies, a Party shall be entitled to
seek specific performance and injunctive and other equitable relief as a remedy
for any breach or threatened breach of this Article 7.  

Article 8

REPRESENTATIONS AND WARRANTIES

8.1. Mutual Representations and Warranties.  Each Party represents, warrants and
covenants to the other Party that, as of the Effective Date:

8.1.1. it is duly organized and validly existing under the laws of its state or
country of incorporation, and has full corporate power and authority to enter
into this Agreement and to carry out the provisions of this Agreement;

8.1.2. this Agreement has been duly executed by it and constitutes a legal,
valid and binding obligation of it, enforceable in accordance with its terms;

8.1.3. the execution, delivery and performance of this Agreement by it does not
conflict with any material agreement, instrument or understanding, oral or
written, to which it is a party or by which it is bound, nor violate any
material law or regulation of any court, governmental body or administrative or
other agency having jurisdiction over it; and

8.1.4. it has not granted, and shall not grant during the Term, any right to any
Third Party that would conflict with the rights granted to the other Party under
this Agreement (including by granting a license after the Effective Date to a
Third Party under any intellectual property that is Controlled by the granting
Party on the Effective Date that would conflict with the rights to such
intellectual property granted to the other Party under this Agreement).

33

--------------------------------------------------------------------------------

 

8.2. Additional Representations and Warranties of TRACON. TRACON represents and
warrants to Janssen that, as of the Effective Date:

8.2.1. Schedule Existing Licensed Patents of the TRACON Schedule Letter lists
all Patent Rights existing as of the Effective Date that are owned or licensed
by TRACON or any of its Affiliates (excluding any owned or licensed by an
Affiliate that would be excluded by the definition of Control and excluding any
Joint Development Program Patents) and include any claim Covering any AR Mutant
Compound or AR Mutant Product, or its formulation, Manufacture or use (the
“Existing Licensed Patents”);

8.2.2. Schedule Existing Licensed Patents of the TRACON Schedule Letter
identifies any TRACON License Agreement pursuant to which any Existing Licensed
Patents are licensed to TRACON or any of its Affiliates;

8.2.3. TRACON or its Affiliate is the sole and exclusive owner or exclusive
licensee of the Existing Licensed Patents (as specified in Schedule Existing
Licensed Patents of the TRACON Schedule Letter) and is listed (or is in the
process of becoming listed) in the records of the appropriate Governmental
Authorities as the sole and exclusive owner of record, if applicable, for each
registration, grant and application included in such Patent Rights, except as
otherwise noted therein; and TRACON is entitled to grant the licenses under such
Patent Rights specified herein;

8.2.4. to the Knowledge of TRACON, TRACON has the right to use and disclose and
to enable Janssen to use and disclose (in each case under appropriate conditions
of confidentiality) the TRACON Program Know-How existing on the Effective Date
(the “Existing TRACON Know-How”) to the extent that Janssen is granted the right
to use and disclose such Existing TRACON Know-How pursuant to this Agreement;

8.2.5. to the Knowledge of TRACON, neither TRACON nor any of its Affiliates owns
or licenses, with the right to sublicense, any Know-How or Patent Rights used by
TRACON and its Affiliates in the conduct of the AR Mutant Program during the
Development Term, other than the Existing TRACON Know-How, Existing Licensed
Patents and Joint Development Program Patents;

8.2.6. neither TRACON nor any of its Affiliates is subject to any royalty or
other payment obligation to any Third Party with respect to the practice, or the
grant of rights to Janssen to practice, any of the Existing TRACON Know-How and
Existing Licensed Patents with respect to the Licensed Compounds or Licensed
Products under this Agreement, other than those set forth in the TRACON License
Agreements as specifically described on Schedule TRACON License Agreements of
the TRACON Schedule Letter;

8.2.7. neither TRACON nor any of its Affiliates has received written notice of
any claim or threatened claim by any Third Party, and to the Knowledge of
TRACON, TRACON is not otherwise aware, that (i) any Third Party has any rights
to any of the Existing TRACON Know-How or Existing Licensed Patents, (ii) any of
the Existing Licensed Patents (to the extent representing issued Patent Rights)
are invalid or unenforceable, or

34

--------------------------------------------------------------------------------

 

(iii) any research, Development or Manufacture of any AR Mutant Compound or AR
Mutant Product by or on behalf of TRACON or its Affiliate during the Development
Term infringed or misappropriated the intellectual property rights of such Third
Party;

8.2.8. there are no pending actions, claims, investigations, suits or
proceedings against TRACON or any of its Affiliates, at law or in equity, or
before or by any Regulatory Authority, and neither TRACON nor any of its
Affiliates has received any written notice regarding any pending or threatened
actions, claims, investigations, suits or proceedings against TRACON or any of
its Affiliates, at law or in equity, or before or by any Regulatory Authority,
in either case with respect to the Existing TRACON Know-How or Existing Licensed
Patents, and no Existing Licensed Patent is the subject of any interference,
opposition, cancellation or other protest proceeding;

8.2.9. to the Knowledge of TRACON, there is no actual infringement of any
Existing Licensed Patents by any Third Party;

8.2.10. neither TRACON nor any of its Affiliates, nor its or their employees,
officers, directors, or agents, has been debarred by the FDA, is the subject of
a conviction described in 21 U.S.C. 335a, or is subject to any similar sanction;

8.2.11. TRACON and its Affiliates have conducted Development activities with
respect to the AR Mutant Program in material compliance with Applicable Law and
regulatory standards, including as applicable those relating to GLP, GCP,
pharmacovigilance and safety reporting, and requirements for the protection of
human subjects;

8.2.12. TRACON owns good and valid title to and has the right to transfer (or
cause to be transferred), the AR Mutant Transferred Assets as provided for
herein, free and clear of all liens and other encumbrances, except for Permitted
Liens (except to the extent of any issues relating to title or right to transfer
in connection with Janssen’s assignment of Transferred Assets pursuant to the
License and Option Agreement);

8.2.13. TRACON has made available to Janssen true and complete copies of each AR
Mutant Transferred Contract;

8.2.14. each AR Mutant Transferred Contract is in effect and is valid and
binding on TRACON or its Affiliate, enforceable in accordance with its terms,
and neither TRACON nor any of its Affiliates, nor to the Knowledge of TRACON any
Third Party thereto, is in material breach of, or material default under, any AR
Mutant Transferred Contract, and no event has occurred that, with the giving of
notice or lapse of time or both, would constitute a material breach or material
default by TRACON or any of its Affiliates thereunder or result in the payment
of any damages or penalties or result in the creation of any lien or encumbrance
with respect thereto; and

8.2.15. neither TRACON nor any of its Affiliates has received any written notice
from a Third Party at any time during the Development Term regarding any actual,
alleged or potential material breach or default under any of the AR Mutant
Transferred Contracts or

35

--------------------------------------------------------------------------------

 

stating that such Third Party intends to terminate, cancel or make any material
change to any AR Mutant Transferred Contract.

As used in this Section 8.2: (a) “Knowledge” means the actual knowledge of the
TRACON Personnel after reasonable inquiry of individuals responsible for
operational activities with respect to the applicable Program; (b) “TRACON
Personnel” means the individuals whose names are set forth on Schedule TRACON
Personnel of the TRACON Schedule Letter; and (c) “Permitted Liens” means (i)
liens for taxes not yet due, payable, delinquent or subject to penalties for
nonpayment, or which are being contested in good faith in the ordinary course of
business by appropriate proceedings or (ii) mechanics’, materialmens’,
carriers’, workmens’, warehousemens’, repairmens’, landlords’ or other like
liens and security obligations that are incurred in the ordinary course of
business and are not delinquent.

8.3. Disclaimer of Warranties; Limitations.

8.3.1. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY NOR ANY OF
ITS AFFILIATES MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OR CONDITIONS
OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE PROGRAMS, LICENSED
COMPOUNDS, LICENSED PRODUCTS, TRANSFERRED ASSETS OR LICENSED TECHNOLOGY THAT IS
LICENSED OR TRANSFERRED TO THE OTHER PARTY OR SUBJECT TO ANY OPTION OR RIGHT TO
LICENSE UNDER THIS AGREEMENT, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.  NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, THAT ANY OF THE
DEVELOPMENT, MANUFACTURING OR COMMERCIALIZATION EFFORTS WITH REGARD TO ANY
LICENSED COMPOUND OR LICENSED PRODUCT WILL BE SUCCESSFUL.

8.3.2. Subject to Section 4.4, each Party acknowledges that (a) the other Party
and its Affiliates may have present or future initiatives or opportunities,
including initiatives or opportunities with Third Parties, involving similar
products, programs, technologies or processes that may compete with products,
programs, technologies or processes covered by this Agreement; (b) nothing in
this Agreement will be construed as a representation, warranty, covenant or
inference that the other Party or its Affiliates will not itself develop,
manufacture or market or enter into business relationships with one or more
Third Parties to develop, manufacture or market products, programs, technologies
or processes that are similar to or that may compete with any product, program,
technology or process covered by this Agreement (including those in the Field);
and (c) the other Party or any of its Affiliates may, in their sole discretion,
decide to acquire, research, develop and/or market devices, drugs or other
products which may compete with any Licensed Product or continue such activity
in which they currently are engaged; provided that, in each case of clauses (a),
(b) and (c), in no event shall a Party or its Affiliates use Confidential
Information of the other Party in breach of this Agreement, and in no event may
TRACON or its Affiliates practice or use, or grant any Third Party the right to
practice or use, any Licensed Technology in conflict with the licenses granted
hereunder.

36

--------------------------------------------------------------------------------

 

8.4. Additional Representations, Warranties and Covenants.

8.4.1. Healthcare Compliance.  

(a) Anti-Kickback and Stark Compliance.  Janssen represents and warrants to
TRACON as of the Effective Date, and covenants to TRACON, that Janssen and its
Affiliates that are or have been involved in a Program is in compliance and will
continue to comply with all applicable state and federal laws, rules and
regulations, including the federal anti-kickback statute (42 U.S.C. § 1320a-7b),
the related safe harbor regulations, and the Limitation on Certain Physician
Referrals, also referred to as the “Stark Law” (42 U.S.C. § 1395nn) in
connection with its activities under this Agreement.  No part of any
consideration paid hereunder is a prohibited payment for the recommending or
arranging for the referral of business or the ordering of items or services; nor
are the payments intended to induce illegal referrals of business.

(b) Exclusion from Federal Health Care Programs.  Janssen shall conduct
activities pursuant to this Agreement in accordance with applicable state and
federal laws and any applicable regulations regarding Medicare, Medicaid, and
other third party-payer programs, if any.  Janssen represents and warrants to
TRACON, as of the Effective Date, that (1) it is not excluded from, and has not
been convicted of any crime or engaged in any conduct that could result in
exclusion from, participation in any state or federal healthcare program, as
defined in 42 U.S.C. §1320a-7b(f), for the provision of items or services for
which payment may be made by a federal healthcare program; (2) it has not
contracted with any employee, contractor, agent, or vendor to perform work under
this Agreement who is excluded from participation in any state or federal
healthcare program; and (3) it is not subject to a final adverse action, as
defined in 42 U.S.C. § 1320a-7a(e) and 42 U.S.C. § 1320a-7a(g), and has no
adverse action pending or threatened against it.  Janssen shall notify TRACON of
any final adverse action, discovery of contract with an excluded entity or
individual, or exclusion within thirty (30) days of such action.

8.4.2. No Debarred Individuals.  Janssen agrees that it shall not engage, in any
capacity in connection with this Agreement, any person who has been debarred by
FDA, is the subject of a conviction described in 21 U.S.C. 335a, or is subject
to any similar sanction. Janssen shall promptly inform TRACON in writing if
Janssen or any person performing activities under this Agreement on Janssen’s
behalf is debarred or is the subject of a conviction described in 21 U.S.C.
335a, or if any action, suit, claim, investigation, or legal or administrative
proceeding is pending or threatened relating to the debarment of conviction of
Janssen or any such person performing activities in connection with this
Agreement on Janssen’s behalf.  Upon written request from TRACON, Janssen shall,
within ten (10) days, provide written confirmation that it has complied with the
foregoing obligation.

8.4.3. Anti-Corruption Laws.  Neither Janssen nor any of its Affiliates shall
perform any actions in connection with this Agreement that are prohibited by
local and other anti-

37

--------------------------------------------------------------------------------

 

corruption laws (collectively “Anti-Corruption Laws”) that may be applicable to
Janssen.  Without limiting the foregoing, Janssen nor any of its Affiliates
shall make any payments, or offer or transfer anything of value, to any
government official or government employee, to any political party official or
candidate for political office or to any other Third Party related to the
transactions contemplated by this Agreement in a manner that would violate
Anti-Corruption Laws.

8.4.4. Amendment to TRACON License Agreements.  TRACON may not amend any TRACON
License Agreement in any manner that would adversely affect any rights granted
to Janssen hereunder, including to increase any amount payable by TRACON for
which Janssen would be responsible pursuant to Section 5.3.2(a), except with
Janssen’s prior written consent.

Article 9

INDEMNIFICATION AND INSURANCE

9.1. Indemnification.  

9.1.1. Indemnification by Janssen.  Subject to Section 9.2, Janssen shall
defend, indemnify and hold harmless TRACON and any of its Affiliates, and each
of its and their directors, officers, employees and agents (each, a “TRACON
Indemnified Party”) from and against any and all damages, losses, liabilities,
judgments, fines, amounts paid in settlement, costs and expenses (including the
reasonable costs and expenses of attorneys and other professionals)
(collectively, “Losses”) incurred by any TRACON Indemnified Party resulting from
any claim, action or proceeding brought or initiated by a Third Party (“Third
Party Claim”) against a TRACON Indemnified Party, to the extent that such Losses
arise out of or relate to, directly or indirectly:

(a) the Assumed Liabilities;

(b) the breach by Janssen of any of its representations, warranties or covenants
set forth herein;

(c) the negligence, recklessness or wrongful intentional acts or omissions of
any Janssen Indemnified Party; or

(d) the Development, Manufacture or Commercialization of any Licensed Compound
or Licensed Product by or on behalf of Janssen or any of its Affiliates on or
after the Effective Date;  

except, in each case ((a) through (d)), to the extent such Losses arise directly
or indirectly from (i) the breach by TRACON of any of its representations,
warranties, or covenants set forth herein, (ii) the negligence, recklessness or
wrongful intentional acts or omissions of any TRACON Indemnified Party, or (iii)
the Development or Manufacture of any AR Mutant Compound or AR Mutant Product by
or on behalf of TRACON or any of its Affiliates during the Development Term and
the Transition Period.

38

--------------------------------------------------------------------------------

 

9.1.2. Indemnification by TRACON. Subject to Section 9.2, TRACON shall defend,
indemnify and hold harmless Janssen and any of their Affiliates, and each of its
and their directors, officers, employees and agents (each, a “Janssen
Indemnified Party”), from and against any and all Losses incurred by any Janssen
Indemnified Party resulting from any Third Party Claim against a TRACON
Indemnified Party, to the extent that such Losses arise out of or relate to,
directly or indirectly:

(a) all liabilities arising from or relating to the AR Mutant Transferred Assets
arising prior to the Effective Date, or after the Effective Date to the extent
of any breach of or non-compliance with any AR Mutant Transferred Contract by
TRACON or any of its Affiliates prior to the Effective Date;

(b) the breach by TRACON of any of its representations, warranties or covenants
set forth herein; and

(c) the negligence, recklessness or wrongful intentional acts or omissions of
any TRACON Indemnified Party; or

(d) the Development or Manufacture of any AR Mutant Compound or AR Mutant
Product by or on behalf of TRACON or any of its Affiliates during the
Development Term and the Transition Period;

except, in each case ((a) through (d)), to the extent such Losses arise directly
or indirectly from (i) the breach by Janssen of any of its representations,
warranties, or covenants set forth herein, (ii) the negligence, recklessness or
wrongful intentional acts or omissions of any Janssen Indemnified Party, or
(iii) the Development, Manufacture or Commercialization of any Licensed Compound
or Licensed Product by or on behalf of Janssen or any of its Affiliates on or
after the Effective Date.

9.2. Conditions to Indemnification.  If either a TRACON Indemnified Party or a
Janssen Indemnified Party (each, an “Indemnified Party”) intends to seek
indemnification under Section 9.1, the Indemnified Party must: (a) give the
other Party (the “Indemnifying Party”) reasonably prompt written notice of any
Loss with respect to which such Indemnified Party intends to seek
indemnification; (b) reasonably cooperate with the Indemnifying Party at the
Indemnifying Party’s request and expense, in the defense or settlement of the
claim; and (c) give the Indemnifying Party the right to control the defense or
settlement of the claim, provided that the Indemnifying Party will not enter
into any settlement that adversely affects the Indemnified Party’s rights or
obligations without the Indemnified Party’s prior express written consent, which
will not be unreasonably withheld, conditioned or delayed.  The Indemnified
Party may participate in the defense or settlement of any such claim at its own
expense with counsel of its choosing.  Notwithstanding the foregoing, any
failure of the Indemnified Party to comply with the provisions of clause (a) of
this Section 9.2 will not relieve the Indemnifying Party of any defense or
indemnity obligations under this Agreement except to the extent that the
Indemnifying Party is prejudiced by such failure.

 

 

 

39

--------------------------------------------------------------------------------

 

9.3. Limitations of Liability.  EXCEPT TO THE EXTENT INCLUDED IN LOSSES
RESULTING FROM A THIRD PARTY CLAIM FOR WHICH ONE PARTY IS OBLIGATED TO INDEMNIFY
THE OTHER PARTY (OR AN INDEMNIFIED PARTY OF SUCH OTHER PARTY) PURSUANT TO THIS
Article 9 OR ANY BREACH OF Article 7 (CONFIDENTIALITY), IN NO EVENT WILL EITHER
PARTY BE LIABLE TO THE OTHER PARTY (OR THE OTHER PARTY’S AFFILIATES OR
(SUB)LICENSEES) IN CONNECTION WITH THIS AGREEMENT FOR LOST REVENUE, LOST
PROFITS, LOST SAVINGS, LOSS OF USE, DAMAGE TO GOODWILL, OR ANY CONSEQUENTIAL,
INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR INDIRECT DAMAGES UNDER ANY THEORY,
INCLUDING CONTRACT, NEGLIGENCE, OR STRICT LIABILITY, EVEN IF THAT PARTY HAS BEEN
PLACED ON NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.

9.4. Insurance.  Janssen shall procure and maintain insurance, including product
liability insurance, adequate to cover its obligations hereunder and which are
consistent with normal business practices of prudent companies similarly
situated, at all times during which any Licensed Product is being tested by or
on behalf of Janssen, during the period of commercialization of any Licensed
Product and for at least […***…] thereafter.  At a minimum, Janssen shall be
insured for […***…] to cover its obligations under this Agreement.   TRACON
shall be named as an additional insured under Janssen’s general liability
insurance policy.  It is understood that such insurance shall not be construed
to create a limit of Janssen’s liability with respect to its indemnification
obligations under this Article 9.  Janssen shall provide TRACON with written
evidence of such insurance upon request and shall provide TRACON with written
notice at least thirty (30) days prior to the cancellation, non-renewal or
material change in such insurance which materially adversely affects the rights
of TRACON hereunder.  

Article 10

TERM AND TERMINATION

10.1. Term.  The term of this Agreement (the “Term”) will commence on the
Effective Date and, unless this Agreement is terminated earlier in accordance
with this Article 10, this Agreement will expire upon expiration of all of the
payment obligations under Article 5 with respect to all Licensed Products in all
countries; provided that, on a Licensed Product-by-Licensed Product and
country-by-country basis, upon expiration of all of the payment obligations
under Article 5 with respect to a given Licensed Product in a given country, the
licenses granted herein with respect to such Licensed Product in such country
shall survive on a fully-paid, royalty-free, non-exclusive, irrevocable and
perpetual basis.

10.2. Termination for Breach.

10.2.1. A Party (the “Terminating Party”) may terminate this Agreement in its
entirety in the event the other Party (the “Breaching Party”) has materially
breached this Agreement and such material breach has not been cured within sixty
(60) days after written notice of such breach is given by the Terminating Party
to the Breaching Party

***Confidential Treatment Requested

40

--------------------------------------------------------------------------------

 

(the “Cure Period”).  The written notice describing the alleged material breach
shall provide sufficient detail to put the Breaching Party on notice of such
material breach. Any termination of this Agreement in its entirety pursuant to
this Section 10.2.1 shall become effective at the end of the Cure Period unless
the Breaching Party has cured any such material breach prior to the expiration
of such Cure Period (or, if such breach (other than a breach of payment
obligations) is not reasonably able to be cured within the Cure Period, such
termination shall not become effective until the earlier of the date such breach
is cured or one hundred and twenty (120) days after notice of termination is
given pursuant to this Section 10.2.1, provided that (i) the Breaching Party
notifies the other Party of its plan for curing such breach during the Cure
Period, (ii) the Breaching Party commences such plan during the Cure Period and
(iii) the Breaching Party uses diligent efforts to perform such plan and cure
such breach as soon as reasonably practicable).  The right of either Party to
terminate this Agreement in its entirety as provided in this Section 10.2.1
shall not be affected in any way by such Party’s waiver of or failure to take
action with respect to any previous breach under this Agreement.  

10.2.2. If the Parties reasonably and in good faith disagree as to whether there
has been a material breach or a cure thereof, the Party that disputes whether
there has been a material breach or a cure may contest the allegation in
accordance with Article 11.  Notwithstanding anything to the contrary contained
in Section 10.2.1, the Cure Period for any material breach that is the subject
of a Dispute will run from the date that written notice was first given to the
Breaching Party by the Terminating Party through the resolution of such Dispute
pursuant to Article 11 and for 10 days thereafter, and no termination pursuant
to Section 10.2.1 shall become effective during such period.  During the
pendency of such Dispute, all of the terms and conditions of this Agreement
shall remain in effect and the Parties shall continue to perform all of their
respective obligations hereunder; provided that the Parties’ performance of
their respective obligations and exercise of their respective rights hereunder
that specify a date by which such obligations must be performed or such rights
must be exercised shall be tolled through the resolution of such Dispute
pursuant to Article 11 and for 10 days thereafter.

10.3. Termination for Bankruptcy.

10.3.1. A Party may terminate this Agreement in its entirety upon providing
written notice to the other Party on or after the time that such other Party
makes a general assignment for the benefit of creditors, files a voluntary
petition in bankruptcy, consents to an order for relief in connection with an
involuntary petition in bankruptcy filed against such Party (or an involuntary
petition in bankruptcy filed against such Party remains un-dismissed or
un-stayed for a period of more than sixty (60) days), petitions for or
acquiesces in the appointment of any receiver, trustee or similar officer to
liquidate or conserve its business or any substantial part of its assets,
commences under the laws of any jurisdiction any proceeding involving its
insolvency, bankruptcy, reorganization, adjustment of debt, dissolution,
liquidation or any other similar proceeding for the release of financially
distressed debtors, or becomes a party to any proceeding or action of the type
described above (each, an “Insolvency Event”).

 

 

 

41

--------------------------------------------------------------------------------

 

10.3.2. All rights and licenses now or hereafter granted under or pursuant to
any Section of this Agreement are rights to “intellectual property” (as defined
in Section 101(35A) of Title 11 of the United States Code, as amended (such
Title 11, the “Bankruptcy Code”)).  In the event this Agreement is rejected
under Section 365 of the Bankruptcy Code by or on behalf of a Party (including
by any receiver, trustee or similar officer appointed with respect to such
Party), such Party (the “Licensor Party”) hereby grants to the other Party (the
“Licensee Party”), subject to the Licensee Party’s obligations under Sections
365(n)(2)(A) and (B), a right of access and to obtain possession of and to
benefit from embodiments of intellectual property pursuant to Section 365(n) of
the Bankruptcy Code (including Know-How Controlled by the Licensor Party with
respect to Licensed Compounds or Licensed Products), all of which constitute
embodiments of intellectual property pursuant to Section 365(n) of the
Bankruptcy Code) to the extent related to the Licensee Party’s exercise of its
license rights to any Licensed Compound or Licensed Product or otherwise related
to any rights or licenses granted to the Licensee Party under or pursuant to any
Section of this Agreement.  The Licensor Party agrees not to interfere with the
Licensee Party’s exercise under the Bankruptcy Code of rights and licenses to
intellectual property licensed hereunder and embodiments thereof in accordance
with this Agreement.

10.4. Termination Without Cause.   Janssen shall have the right to terminate
this Agreement in its entirety without cause at any time during the Term by
providing TRACON sixty (60) days’ prior written notice of such termination;
provided, however, that Janssen’s obligations under Article 5 shall survive with
respect to […***…].

10.5. Effects of Termination or Expiration.  If this Agreement is terminated or
expires, all rights and obligations under this Agreement, other than those that
expressly survive termination or expiration of this Agreement, shall terminate
on the effective date of termination or expiration.  Termination or expiration
of this Agreement will not relieve the Parties of any obligations accruing prior
to such termination or expiration, and any such termination or expiration will
be without prejudice to the rights of either Party against the other.  The
Receiving Party shall, within […***…] after the effective date of termination or
expiration of this Agreement, and at the Receiving Party’s expense, return or
destroy, at the Disclosing Party’s election, all Confidential Information of the
Disclosing Party (provided that (i) the Receiving Party may keep one copy of
such Confidential Information subject to an ongoing obligation of
confidentiality for archival purposes only, (ii) it is acknowledged that, with
regard to any such Confidential Information disclosed to subcontractors,
consultants, agents, advisors and other Third Parties as permitted by
Section 7.3, the Receiving Party’s use of Commercially Reasonable Efforts to
return or destroy such Confidential Information shall satisfy its obligation
under this Section and (iii) the Receiving Party may retain and continue to use
Confidential Information of the Disclosing Party to practice any licenses and
other rights granted to the Receiving Party under this Agreement that expressly
survive expiration of this Agreement).  The Parties acknowledge and agree that
termination of this Agreement is not the sole remedy under this Agreement and,
whether or not termination is effected, all other remedies will remain available
except as expressly agreed to otherwise herein.  The provisions of Article 1,
Article 7, Article 11 and Article 12 and Sections 5.5 (for the period specified
therein), 8.3, 9.1, 9.2, 9.3, 9.4 (for the period

***Confidential Treatment Requested

42

--------------------------------------------------------------------------------

 

specified therein), 10.1 (the proviso regarding survival of license) and 10.5
shall survive expiration or termination of this Agreement for any reason.

Article 11

DISPUTE RESOLUTION

11.1. Escalation; Decision-Making Authority. In the case of any dispute, claim
or controversy between the Parties arising from or related to this Agreement, or
the interpretation, application, breach, termination or validity of this
Agreement (a “Dispute”), the Parties will discuss and negotiate in good faith a
solution acceptable to the Parties and in the spirit of this Agreement.  If,
after negotiating in good faith pursuant to the foregoing sentence, the Parties
fail to reach agreement within […***…] (or such longer period as agreed in
writing by the Parties), then the Dispute may be referred to the Executive
Officers for resolution at the request of either Party.  If, after negotiating
in good faith, the Executive Officers fail to reach agreement within […***…] of
submission to the Executive Officers (or such longer period as agreed in writing
by the Parties), then either Party may upon written notice to the other submit
the Dispute to non-binding mediation pursuant to Section 11.2.

11.2. Mediation.

11.2.1. If the Parties fail to resolve the Dispute pursuant to Section 11.1, the
Parties shall attempt in good faith to resolve any Dispute by confidential
mediation in accordance with the then current Mediation Procedure of the
International Institute for Conflict Prevention and Resolution (“CPR Mediation
Procedure”) (www.cpradr.org) before initiating arbitration. The CPR Mediation
Procedure shall control, except where it conflicts with these provisions, in
which case these provisions control. The mediator shall be chosen pursuant to
CPR Mediation Procedure. The mediation shall be held in New York, New York.

11.2.2. Either Party may initiate mediation by written notice to the other Party
of the existence of a Dispute. The Parties agree to select a mediator within
[…***…] of the notice and the mediation will begin promptly after the selection.
The mediation will continue until the mediator, or either Party, declares in
writing, no sooner than after the conclusion of one full day of a substantive
mediation conference attended on behalf of each Party by a senior business
person with authority to resolve the Dispute, that the Dispute cannot be
resolved by mediation. In no event, however, shall mediation continue more than
[…***…] from the initial notice by a Party to initiate meditation unless the
Parties agree in writing to extend that period.

11.2.3. Any period of limitations that would otherwise expire between the
initiation of mediation and its conclusion shall be extended until […***…] after
the conclusion of the mediation.

 

 

 

***Confidential Treatment Requested

43

--------------------------------------------------------------------------------

 

11.3. Arbitration.  

11.3.1. If the Parties fail to resolve the Dispute pursuant to Section 11.1 or
Section 11.2, and a Party desires to pursue resolution of the Dispute, subject
to Section 11.3.10, the Dispute shall be submitted by either Party for
resolution in arbitration pursuant to the then current CPR Non- Administered
Arbitration Rules (“CPR Rules”) (www.cpradr.org), except where they conflict
with these provisions, in which case these provisions control. The arbitration
will be held in New York, New York. All aspects of the arbitration shall be
treated as confidential.

11.3.2. The arbitrators will be chosen from the CPR Panel of Distinguished
Neutrals, unless a candidate not on such panel is approved by both Parties. Each
arbitrator shall be a lawyer with at least fifteen (15) years’ experience with a
law firm or corporate law department of over twenty-five (25) lawyers or who was
a judge of a court of general jurisdiction. To the extent that the Dispute
requires special expertise, the Parties will so inform CPR prior to the
beginning of the selection process.

11.3.3. The arbitration tribunal shall consist of three (3) arbitrators, of whom
each Party shall designate one in accordance with the “screened” appointment
procedure provided in CPR Rule 5.4.  The chair will be chosen in accordance with
CPR Rule 6.4.  If, however, the aggregate award sought by the Parties is less
than Five Million U.S. Dollars ($5,000,000) and equitable relief is not sought,
a single arbitrator shall be chosen in accordance with the CPR Rules. Candidates
for the arbitrator position(s) may be interviewed by representatives of the
Parties in advance of their selection, provided that all Parties are
represented.

11.3.4. The Parties agree to select the arbitrator(s) within forty-five (45)
days of initiation of the arbitration. The hearing will be concluded within nine
(9) months after selection of the arbitrator(s) and the award will be rendered
within sixty (60) days of the conclusion of the hearing, or of any post-hearing
briefing, which briefing will be completed by both sides within forty-five (45)
days after the conclusion of the hearing. In the event the Parties cannot agree
upon a schedule, then the arbitrator(s) shall set the schedule following the
time limits set forth above as closely as practical.

11.3.5. The hearing will be concluded in ten (10) hearing days or less. Multiple
hearing days will be scheduled consecutively to the greatest extent possible. A
transcript of the testimony adduced at the hearing shall be made and shall be
made available to each Party.

11.3.6. The arbitrator(s) shall be guided, but not bound, by the CPR Protocol on
Disclosure of Documents and Presentation of Witnesses in Commercial Arbitration
(www.cpradr.org) (“Protocol”). The Parties will attempt to agree on modes of
document disclosure, electronic discovery, witness presentation, etc. within the
parameters of the Protocol. If the Parties cannot agree on discovery and
presentation issues, the arbitrator(s) shall decide on presentation modes and
provide for discovery within the Protocol, understanding that the Parties
contemplate reasonable discovery.

44

--------------------------------------------------------------------------------

 

11.3.7. The arbitrator(s) shall decide the merits of any Dispute in accordance
with the law governing this Agreement, without application of any principle of
conflict of laws that would result in reference to a different law. The
arbitrator(s) may not apply principles such as “amiable compositeur” or “natural
justice and equity.”

11.3.8. The arbitrator(s) are expressly empowered to decide dispositive motions
in advance of any hearing and shall endeavor to decide such motions as would a
United States District Court Judge sitting in the jurisdiction whose substantive
law governs.

11.3.9. The arbitrator(s) shall render a written opinion stating the reasons
upon which the award is based. The Parties consent to the jurisdiction of the
United States District Court for the district in which the arbitration is held
for the enforcement of these provisions and the entry of judgment on any award
rendered hereunder. Should such court for any reason lack jurisdiction, any
court with jurisdiction may act in the same fashion.

11.3.10. Notwithstanding any provision to the contrary contained in this
Agreement, each Party has the right to seek from the appropriate court
provisional remedies such as attachment, preliminary injunction, replevin or
other equitable relief to avoid irreparable harm, maintain the status quo,
preserve its status and priority as a creditor or preserve the subject matter of
the Dispute. Rule 14 of the CPR Rules does not apply to this Agreement.

Article 12

MISCELLANEOUS

12.1. Performance by Affiliates.  To the extent that this Agreement imposes
obligations on Affiliates of a Party, such Party agrees to cause its Affiliates
to perform such obligations.  A Party may use one or more of its Affiliates to
perform its obligations and duties or exercise its rights hereunder, provided
that such Party will remain liable hereunder for the prompt payment and
performance of all of their respective obligations hereunder.  Any breach by an
Affiliate of a Party of such Party’s obligations under this Agreement shall be
deemed a breach by such Party, and the other Party may proceed directly against
such Party without any obligation to first proceed against such Party’s
Affiliate.

12.2. Retained Rights.  All licenses and rights are granted only as expressly
provided in this Agreement, and no license or other right is or shall be created
or granted under this Agreement by implication, estoppel, or otherwise.  All
rights not expressly granted by a Party under this Agreement are reserved by
such Party and may not be used by the other Party for any purpose.

12.3. Entire Agreement.  This Agreement and each of the Schedules and Exhibits
hereto constitute and contain the entire understanding and agreement of the
Parties respecting the subject matter of this Agreement and cancels and
supersedes any and all prior or contemporaneous negotiations, correspondence,
understandings and agreements between the Parties, whether oral or written,
regarding such subject matter.  

12.4. Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

45

--------------------------------------------------------------------------------

 

12.5. Binding Effect. This Agreement and the rights granted herein will be
binding upon, and will inure to the benefit of TRACON, Janssen and their
respective lawful successors and permitted assigns.

12.6. Assignment. Neither Party may assign or transfer this Agreement in its
entirety or any rights or obligations hereunder without the prior written
consent of the other Party, except that:

(a) either Party may assign or transfer this Agreement in its entirety or any
rights or obligations hereunder to an Affiliate without the other Party’s
consent;

(b) either Party may assign or transfer this Agreement in its entirety pursuant
to any Change of Control of such Party without the other Party’s consent, or to
a Third Party acquirer of that portion of its business relating to the subject
matter of this Agreement in a sale of assets or other similar transaction
without the other Party’s consent.

The assigning Party shall provide the other Party with prompt written notice of
any such assignment; provided, however, that Janssen shall be obligated only to
use diligent efforts to provide TRACON with written notice of any assignment to
an Affiliate pursuant to Section 12.6(a) within a reasonable period of time
after the occurrence of such assignment.  Any permitted assignment shall be
binding on the successors and permitted assignees of the assigning Party, and
the successor (if the successor is an entity other than a Party) or assignee
shall confirm the same in writing to the other Party.  Any assignment, transfer
or attempted assignment or transfer by either Party in violation of the terms of
this Section 12.6 shall be null, void and of no legal effect.  

12.7. Use of Names. Neither Party shall use the name, physical likeness,
employee names or Trademarks of the other Party for any purpose without the
prior written consent of the other Party, such consent not to be unreasonably
withheld, conditioned or delayed; provided, however, that nothing contained
herein shall be construed to prevent either Party from using the name of the
other Party for purposes of preparing necessary filings with the United States
Securities and Exchange Commission or complying with its regulations, or other
regulations applicable to the public sale of securities, including preparing
proxy statements or prospectuses.  Nothing contained herein shall be construed
as granting either Party any rights or license to use any of the other Party’s
Trademarks without separate, express written permission of the owner of such
Trademark.  

12.8. Amendment; No Waiver.  No waiver, modification or amendment of any
provision of this Agreement will be valid or effective unless made in writing
and signed by a duly authorized officer of each Party.  The failure of either
Party to assert a right hereunder or to insist upon compliance with any term or
condition of this Agreement will not constitute a waiver of that right or excuse
a similar subsequent failure to perform any such term or condition.

12.9. Force Majeure Event. Except for obligations to make payments under this
Agreement when due, the failure of a Party to perform any obligation under this
Agreement by reason of force majeure, limited to acts of God, war, terrorism
(actual or threatened), strikes, revolutions, laws or other causes of a similar
magnitude beyond the reasonable control of such Party (each, a

46

--------------------------------------------------------------------------------

 

“Force Majeure Event”), will not be deemed to be a breach of this
Agreement.  The Party affected by any Force Majeure Event will contact the other
Party for discussion of possible emergency measures.

12.10. Independent Contractors.  The Parties are independent contractors and not
agents or employees of the other Parties under this Agreement.  Nothing
contained in this Agreement is intended nor is to be construed so as to
constitute TRACON and Janssen as partners or joint venturers with respect to
this Agreement.  No Party will have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of the other
Parties or to bind the other Parties to any other contract, agreement or
undertaking with any Third Party except as may be explicitly provided for herein
or authorized in writing.

12.11. Notices and Deliveries. Any notices, request, delivery, approval or
consent required or permitted to be given under this Agreement will be in
writing and will be deemed to have been sufficiently given when it is received,
whether delivered in person, transmitted by facsimile with contemporaneous
confirmation, delivered by registered letter (or its equivalent) or delivered by
certified overnight courier service, to the Party to which it is directed at its
address shown below or such other address as such Party will have last given by
notice to the other Party.

If to TRACON:

TRACON Pharmaceuticals, Inc.

8910 University Center Lane

Suite 700

San Diego, CA 92122 USA

Attention:  Chief Business Officer

Facsimile No.: +1 858-550-0786

with a copy to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121 USA

Attention: L. Kay Chandler

Facsimile No.: +1 858-550-6420

If to Janssen:

Janssen Pharmaceutica NV

Legal Affairs Department

Turnhoutseweg 30

B-2340 Beerse

Belgium

Facsimile: As may be provided to TRACON by Janssen

47

--------------------------------------------------------------------------------

 

with a copy to:

Office of General Counsel

Johnson & Johnson

One Johnson & Johnson Plaza

New Brunswick, NJ  08933

Facsimile:  732-524-2788

12.12. Headings. The captions to the sections and articles in this Agreement are
not a part of this Agreement, and are included merely for convenience of
reference only and will not affect its meaning or interpretation.

12.13. Severability.  In the event that any provision of this Agreement will,
for any reason, be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability will not affect any other provision hereof, and
this Agreement will be construed as if such invalid or unenforceable provision
had not been included herein.

12.14. Governing Law.  This Agreement will be governed by and interpreted in
accordance with the laws of the State of New York without reference to its
choice of laws or conflicts of laws provisions.  The United Nations Conventions
on Contracts for the International Sale of Goods shall not be applicable to this
Agreement.  Each Party (a) submits to the exclusive jurisdiction of the state
and federal courts sitting in New York, New York, with respect to actions or
proceedings arising out of or relating to this Agreement in which a Party brings
an action in aid of arbitration, (b) agrees that all claims in respect of such
action or proceeding may be heard and determined only in any such court, and (c)
agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court, other than an action or proceeding seeking
injunctive relief or brought to enforce an arbitration ruling issued pursuant to
Section 11.3.  Each Party waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of the other Party with respect
thereto.  Each Party may make service on the other Party by sending or
delivering a copy of the process to the Party to be served at the address and in
the manner provided for the giving of notices in Section 12.11.  Nothing in this
Section 12.14, however, will affect the right of any Party to serve legal
process in any other manner permitted by New York law.  

12.15. Advice of Counsel. Each Party represents that it has been represented by
legal counsel in connection with this Agreement and acknowledges that it has
participated in the drafting hereof.  In interpreting and applying the terms and
provisions of this Agreement, the Parties agree that no presumption will exist
or be implied against the Party which drafted such terms and provisions.

12.16. Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission), each of which
need not contain the signature of more than one Party, but all such counterparts
taken together will constitute one and the same agreement.  Signatures provided
by facsimile transmission or in Adobe™ Portable Document Format (PDF) sent by
electronic mail shall be deemed to be original signatures.

12.17. Construction.  Whenever this Agreement refers to a number of days without
using a term otherwise defined herein, such number refers to calendar
days.  Except where the context

48

--------------------------------------------------------------------------------

 

otherwise requires, (a) wherever used, the singular shall include the plural,
the plural shall include the singular; (b) the use of any gender shall be
applicable to all genders; (c) the terms “including,” “include,” “includes” or
“for example” shall not limit the generality of any description preceding such
term and, as used herein, shall have the same meaning as “including, but not
limited to,” and/or “including, without limitation”; (d) the words “herein”,
“hereof” and hereunder”, and words of similar import, refer to this Agreement in
its entirety and not to any particular provision hereof; (d) the word “or” has
the inclusive meaning that is typically associated with the phrase “and/or”; (e)
the word “will” means “shall”; (f) if a period of time is specified and dates
from a given day or business day, or the day or business day of an act or event,
it is to be calculated exclusive of that day or business day; (g) references to
a particular entity include such entity’s successors and assigns to the extent
not prohibited by this Agreement; (h) a capitalized term not defined herein but
reflecting a different part of speech than a capitalized term which is defined
herein shall be interpreted in a correlative manner; and (i) any definition of
or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein).

 

 

 

49

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the Effective Date, each copy of
which will for all purposes be deemed to be an original.

Janssen PHARMACEUTICA N.V.

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Janssen PHARMACEUTICA N.V.

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

TRACON PHARMACEUTICALS, INC.

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

[…***…]

 

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

EXHIBIT C

[…***…]

 

***Confidential Treatment Requested